Exhibit 10.1
TERM LOAN AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
OTHER BORROWERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
with
KEYBANC CAPITAL MARKETS INC.,
AS CO-LEAD ARRANGER AND SOLE BOOK MANAGER
and
WELLS FARGO BANK NATIONAL ASSOCIATION,
AS CO-LEAD ARRANGER AND CO-SYNDICATION AGENT
and
PNC BANK, NATIONAL ASSOCIATION,
AS CO-LEAD ARRANGER AND CO-SYNDICATION AGENT
and
CAPITAL ONE NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT
Dated as of July 18, 2011

 

 



--------------------------------------------------------------------------------



 



         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
§1.1 Definitions
    1  
§1.2 Rules of Interpretation
    29  
§1.3 GAAP
    30  
§2. THE TERM LOANS
    30  
§2.1 Commitment to Lend
    30  
§2.2 The Term Loan Notes
    31  
§2.3 Interest on the Term Loans
    31  
§2.4 Requests for Loans
    33  
§2.5 Conversion Options
    33  
§2.6 Reserved
    34  
§2.7 Reserved
    34  
§2.8 Accordion Advances
    34  
§2.9 Reserved
    37  
§2.10 Reserved
    37  
§2.11 Certain Permitted Amendments
    37  
§2.12 Reverse Dutch Auction Repurchases
    38  
§3. REPAYMENT OF THE LOANS
    40  
§3.1 Maturity
    40  
§3.2 Optional Repayments of Term Loans
    40  
§3.3 Reserved
    42  
§4. CERTAIN GENERAL PROVISIONS
    42  
§4.1 Funds for Payments
    42  
§4.2 Computations
    47  
§4.3 Inability to Determine Libor Rate
    47  
§4.4 Illegality
    47  
§4.5 Additional Costs, Etc.
    48  
§4.6 Capital Adequacy
    49  
§4.7 Certificate; Limitations
    49  
§4.8 Indemnity
    49  
§4.9 Interest After Default
    50  
§4.10 Right to Replace Lender
    50  
§4.11 Reserved
    50  
§4.12 Defaulting Lenders
    50  
§5. RESERVED
    51  
§6. RECOURSE OBLIGATIONS
    51  
§7. REPRESENTATIONS AND WARRANTIES
    52  
§7.1 Authority, Etc.
    52  
§7.2 Governmental Approvals
    54  
§7.3 Title to Properties; Leases
    54  
§7.4 Financial Statements
    55  
§7.5 No Material Changes, Etc.
    55  
§7.6 Franchises, Patents, Copyrights, Etc.
    55  
§7.7 Litigation
    56  
§7.8 No Materially Adverse Contracts, Etc.
    56  
§7.9 Compliance With Other Instruments, Laws, Etc.
    56  

 

i



--------------------------------------------------------------------------------



 



         
§7.10 Tax Status
    56  
§7.11 No Event of Default
    56  
§7.12 Investment Company Acts
    56  
§7.13 Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.
    57  
§7.14 Absence of Liens
    57  
§7.15 Certain Transactions
    57  
§7.16 Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    57  
§7.17 Regulations U and X
    57  
§7.18 Environmental Compliance
    58  
§7.19 Subsidiaries
    59  
§7.20 Disclosure
    59  
§7.21 REIT Status
    60  
§7.22 OFAC
    60  
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST
    60  
§8.1 Punctual Payment
    60  
§8.2 Maintenance of Office; Jurisdiction of Organization, Etc.
    61  
§8.3 Records and Accounts
    61  
§8.4 Financial Statements, Certificates and Information
    61  
§8.5 Notices
    63  
§8.6 Existence of Borrower; Maintenance of Properties
    65  
§8.7 Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties
    66  
§8.8 Insurance
    66  
§8.9 Taxes
    66  
§8.10 Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality
    67  
§8.11 Compliance with Laws, Contracts, Licenses, and Permits
    68  
§8.12 Use of Proceeds
    69  
§8.13 Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool
    69  
§8.14 Further Assurances
    70  
§8.15 Interest Rate Protection
    71  
§8.16 Environmental Indemnification
    71  
§8.17 Response Actions
    71  
§8.18 Environmental Assessments
    72  
§8.19 Employee Benefit Plans
    72  
§8.20 No Amendments to Certain Documents
    73  
§8.21 Additional Guaranties in connection with Guaranties of Other Unsecured
Debt
    73  
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST
    74  
§9.1 Restrictions on Indebtedness
    74  
§9.2 Restrictions on Liens, Etc.
    76  
§9.3 Restrictions on Investments
    78  
§9.4 Merger, Consolidation and Disposition of Assets; Secured Debt Incurrence
    80  
§9.5 Compliance with Environmental Laws
    81  
§9.6 Distributions
    81  
§9.7 Government Regulation
    81  

 

ii



--------------------------------------------------------------------------------



 



         
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES
    81  
§10.1 Consolidated Total Leverage Ratio
    81  
§10.2 Consolidated Debt Yield
    82  
§10.3 Fixed Charge Coverage Ratio
    82  
§10.4 Net Worth
    82  
§10.5 Unencumbered Pool Leverage
    82  
§10.6 Unencumbered Pool Interest Coverage Ratio
    82  
§10.7 [Reserved]
    82  
§11. [Reserved]
    83  
§12. CONDITIONS TO THE ADVANCE
    83  
§12.1 Loan Documents
    83  
§12.2 Certified Copies of Organization Documents
    83  
§12.3 By-laws; Resolutions
    83  
§12.4 Incumbency Certificate; Authorized Signers
    83  
§12.5 Opinion of Counsel Concerning Organization and Loan Documents
    83  
§12.6 Guaranty
    84  
§12.7 Certifications from Government Officials; UCC 11 Reports
    84  
§12.8 Proceedings and Documents
    84  
§12.9 Fees
    84  
§12.10 Closing Certificate
    84  
§12.11 Other Matters
    84  
§13. RESERVED
    85  
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
    85  
§14.1 Events of Default and Acceleration
    85  
§14.2 Reserved
    88  
§14.3 Remedies
    88  
§14.4 Application of Funds
    89  
§15. SET-OFF
    90  
§15.1 Reserved
    90  
§15.2 Set-Off and Debit
    90  
§15.3 Reserved
    90  
§15.4 Additional Rights
    90  
§16. THE AGENT
    91  
§16.1 Authorization
    91  
§16.2 Employees and Agents
    91  
§16.3 No Liability
    91  
§16.4 No Representations
    91  
§16.5 Payments
    92  
§16.6 Holders of Notes
    92  
§16.7 Indemnity
    92  
§16.8 Agent as Lender
    93  
§16.9 Notification of Defaults and Events of Default
    93  
§16.10 Duties in Case of Enforcement
    93  
§16.11 Successor Agent
    94  
§16.12 Notices
    94  
§16.13 Other Agents
    94  

 

iii



--------------------------------------------------------------------------------



 



         
§17. EXPENSES AND INDEMNIFICATION
    94  
§18. RESERVED
    96  
§19. SURVIVAL OF COVENANTS, ETC.
    96  
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
    97  
§20.1 Conditions to Assignment by Lenders
    97  
§20.2 Certain Representations and Warranties; Limitations; Covenants
    98  
§20.3 Register
    98  
§20.4 New Notes
    98  
§20.5 Participations
    99  
§20.6 Pledge by Lender
    99  
§20.7 No Assignment by Borrower
    99  
§20.8 Reserved
    99  
§20.9 Reserved
    99  
 
     
§21. NOTICES, ETC.
    100  
§22. FPLP AS AGENT FOR THE BORROWER
    102  
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    103  
§24. HEADINGS
    103  
§25. COUNTERPARTS
    103  
§26. ENTIRE AGREEMENT, ETC.
    103  
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    104  
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    104  
§29. SEVERABILITY
    107  
§30. INTEREST RATE LIMITATION
    108  
§31. USA PATRIOT ACT COMPLIANCE
    108  

 

iv



--------------------------------------------------------------------------------



 



Exhibits to Term Loan Agreement

     
Exhibit A
  Form of Note
 
   
Exhibit B
  Form of Loan Request
 
   
Exhibit B-1
  Form of Conversion Request
 
   
Exhibit C
  Form of Compliance Certificate
 
   
Exhibit D
  Form of Assignment and Assumption
 
   
Exhibit E
  Form of Joinder Agreement
 
   
Exhibit F
  Form of Subsidiary Guaranty
 
   
Exhibit G
  Instrument of Accession

 

v



--------------------------------------------------------------------------------



 



Schedules to Term Loan Agreement

     
Schedule 1
  Borrowers
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 2.12
  Reverse Dutch Auction Repurchases
 
   
Schedule 3.2.2(b)
  Fixed Rate Prepayment Premium
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3(c)
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 8.19
  Employee Benefit Plans
 
   
Schedule 9.1(g)
  Contingent Liabilities

 

vi



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT is made as of the 18th day of July, 2011, by and among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership (“FPLP”) and the Wholly-Owned Subsidiaries (defined below) and such
other Subsidiaries (defined below) which are listed on Schedule 1 hereto (as
such Schedule 1 may be (or may be deemed to be) amended from time to time (FPLP
and any such Wholly-Owned Subsidiary and any such other Subsidiary being
hereinafter referred to collectively as the “Borrower” unless referred to in
their individual capacities), having their principal place of business at 7600
Wisconsin Avenue, 11th Floor, Bethesda, Maryland 20814; KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), having a principal place of business at 127 Public
Square, Cleveland, Ohio 44114, and the other lending institutions which are
parties hereto as of the date hereof or which may become parties hereto pursuant
to §20 (individually, a “Lender” and collectively, the “Lenders”); KEYBANK, as
administrative agent for itself and each other Lender (the “Agent”); KEYBANC
CAPITAL MARKETS INC., as Co-Lead Arranger and Sole Book Manager; WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Lead Arranger and Co-Syndication Agent; PNC
BANK, NATIONAL ASSOCIATION, as Co-Lead Arranger and Co-Syndication Agent; and
CAPITAL ONE NATIONAL ASSOCIATION, as Documentation Agent.
RECITALS
A. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
B. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).
C. The Borrower and the Trust have requested, and the Lenders have agreed, to
establish an unsecured term loan in favor of the Borrower pursuant to the terms
and conditions hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to the terms and conditions of this
Agreement as set forth below:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:
AAP Qualification. See §7.6.

 

1



--------------------------------------------------------------------------------



 



Acceding Lender. See §2.8.3.
Accepting Lenders. See §2.11(a).
Accordion Advance. See §2.8.1.
Accordion Advance Conditions. The satisfaction of each and all of the following:

  (a)   no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Accordion Advance) and all
representations and warranties contained in the Loan Documents shall be true and
correct as of the effective date of the Accordion Advance (except to the extent
that such representations and warranties relate expressly to an earlier date);

  (b)   except, in the case of a new Accordion Tranche, with respect to pricing,
other economic terms (including any prepayment premiums and lockout periods),
fees and the applicable Maturity Date, the Accordion Advance shall be extended
on the same terms and conditions applicable to the other Loans;

  (c)   to the extent any portion of the Accordion Advance is committed to by a
third party financial institution or institutions not already a Lender
hereunder, such financial institution shall be an Eligible Assignee and approved
by the Agent (such approval not to be unreasonably withheld or delayed) and each
such financial institution shall have signed a counterpart signature page
becoming a party to this Agreement and a “Lender” hereunder;

  (d)   one or more of the existing Lenders or such other financial institutions
which may become parties hereto incident to the Accordion Advance have committed
in writing pursuant to the terms hereof to lend the full aggregate amount of the
Accordion Advance;

  (e)   the Accordion Advance shall have been approved by the Agent (such
approval not to be unreasonably withheld or delayed); and

  (f)   if requested by any Lender participating in such Accordion Advance, the
Borrower shall have delivered new Notes or amended and restated Notes to the
extent necessary to reflect each Lender’s Commitment after giving effect to the
Accordion Advance.

Accordion Funding Date. See §2.8.4.
Accordion Tranche. See §2.8.1.

 

2



--------------------------------------------------------------------------------



 



Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Lenders. The Lenders hereby acknowledge that the
Accountants may include KPMG LLP and any other so-called “big-four” accounting
firm.
Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Unencumbered Pool for the applicable
period; minus (ii) the Unencumbered Pool Capital Reserve on such date; provided
that, with respect to the Redland Property, the Net Operating Income included in
the calculation of Adjusted Net Operating Income shall be FPLP’s or its
Wholly-Owned Subsidiary’s pro rata share of Net Operating Income (and the items
comprising Net Operating Income) attributable to the applicable period based on
FPLP’s or such Wholly-Owned Subsidiary’s percentage ownership interest in FP
Redland Tech (or such other amount to which FPLP or its Wholly-Owned Subsidiary
is entitled based on an arm’s length agreement).
Affected Lender. See §4.10.
Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other Equity Interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other Equity Interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
Agent. See the preamble to this Agreement. The Agent shall include any successor
agent, as permitted by §16.
Agent Auction Fee. A fee payable to the Agent in connection with each Auction,
which fee shall be a reasonable and customary amount to be mutually agreed upon
by the Agent and the Borrower.
Agent’s Head Office. The Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as the Agent may designate from time to
time, or the office of any successor agent permitted under §16.
Agreement. This Term Loan Agreement, including the Schedules and Exhibits
hereto, as the same may be from time to time amended, restated, modified and/or
supplemented and in effect.

 

3



--------------------------------------------------------------------------------



 



Agreement of Limited Partnership of FPLP. The Amended and Restated Agreement of
Limited Partnership of FPLP, dated September 15, 2003, as amended, among the
Trust and the limited partners named therein, as amended through the date hereof
and as the same may be further amended from time to time as permitted by §8.20.
Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth in
§2.3(c).
Applicable Libor Margin. The Applicable Libor Margin is set forth in §2.3(c).
Applicable Percentage. (a) in respect of the Tranche A Facility, with respect to
any Tranche A Lender at any time, the percentage of the Tranche A Facility
represented by (i) on or prior to the Closing Date, such Tranche A Lender’s
Tranche A Commitment at such time and (ii) thereafter, the principal amount of
such Tranche A Lender’s Tranche A Loans at such time, (b) in respect of the
Tranche B Facility, with respect to any Tranche B Lender at any time, the
percentage of the Tranche B Facility represented by (i) on or prior to the
Closing Date, such Tranche B Lender’s Tranche B Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Loans
at such time, (c) in respect of the Tranche C Facility, with respect to any
Tranche C Lender at any time, the percentage of the Tranche C Facility
represented by (i) on or prior to the Closing Date, such Tranche C Lender’s
Tranche C Commitment at such time and (ii) thereafter, the principal amount of
such Tranche C Lender’s Tranche C Loans at such time, and (d) in respect of any
Accordion Tranche, with respect to any Lender participating in such Accordion
Tranche at any time, the percentage of the applicable Accordion Tranche
represented by (i) on or prior to the Accordion Funding Date applicable thereto,
such Lender’s Commitment at such time and (ii) thereafter, the principal amount
of such Lender’s Loans under such Accordion Tranche at such time. The Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2, as such Schedule 2 may be updated by the
Agent from time to time.
Arranger. KeyBanc Capital Markets Inc.
Assignment and Assumption. See §20.1.
Attributable Indebtedness. On any date, in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP.
Auction. See §2.12(a).
Auction Manager. See §2.12(a).
Availability. As defined in the Unsecured Revolver Agreement.
Base Rate. As at any applicable date of determination, the greatest of (i) the
fluctuating annual rate of interest announced from time to time by the Agent at
the Agent’s Head Office as its “prime rate”, (ii) one half of one percent
(0.50%) plus the Federal Funds Effective Rate, and (iii) one percent (1.00%)
plus the Libor Rate for a term of one month commencing on such date of
determination. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.

 

4



--------------------------------------------------------------------------------



 



Base Rate Loan(s). Those Loans bearing interest calculated by reference to the
Base Rate.
Borrower. See the preamble hereto.
Borrower Information. See §2.3(g).
Borrower Materials. See §8.10(c).
Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
Capital Reserve. As at any date of determination, a capital reserve equal to the
weighted average of square feet of the Real Estate Assets during the applicable
period, multiplied by $0.15 per annum.
Capitalization Rate. The Capitalization Rate shall be (i) 7.50% for DC Office
Properties, (ii) 8.00% for Suburban Office Properties, and (iii) 8.50% for Other
Properties.
Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.
Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries, (b) the aggregate amount of unrestricted cash equivalents
(valued at fair market value) then held by the Borrower or any of its
Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.

 

5



--------------------------------------------------------------------------------



 



Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
Change of Control. An event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Trust entitled to
vote for members of the board of directors or equivalent governing body of the
Trust on a fully-diluted basis (and taking into account all such securities that
such person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Trust cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
CERCLA. See §7.18.
Closing Date. July 18, 2011.
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Commitment. With respect to each Lender, its Tranche A Commitment, Tranche B
Commitment, Tranche C Commitment or its commitment under any Accordion Tranche
advanced pursuant to §2.8 from time to time, as the context may require, as set
forth from time to time on Schedule 2 hereto, as such Schedule 2 may be updated
by the Agent from time to time.

 

6



--------------------------------------------------------------------------------



 



Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 hereto as such Lender’s percentage of the Total Commitment, as such
Schedule 2 may be updated by the Agent from time to time.
Conforming Amendment. See §2.8.5.
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, the Trust and their
respective Subsidiaries, consolidated in accordance with GAAP unless otherwise
specifically provided herein.
Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recently ended fiscal quarter,
annualized by (ii) Consolidated Total Indebtedness as of the last day of such
fiscal quarter.
Consolidated EBITDA. In relation to the Borrower, the Trust and their respective
Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such net income or loss for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, (iv) acquisition costs related to
the acquisition of Real Estate Assets or the acquisition or origination of
Structured Finance Investments that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period and
(v) other non-cash charges for such period; and minus (y) all gains attributable
to the sale or other disposition of assets or debt restructurings in such
period, in each case adjusted to include the Borrower’s, the Trust’s or any
Subsidiary’s pro rata share of EBITDA (and the items comprising EBITDA) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled or for which the Borrower,
the Trust or such Subsidiary is obligated based on an arm’s length agreement).
Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in the case of clauses (i) and (ii), adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).

 

7



--------------------------------------------------------------------------------



 



Consolidated Gross Asset Value. As of any date of determination, an amount equal
to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income of each Stabilized Real Estate Asset for the most
recently ended fiscal quarter, multiplied by (y) 4, with the product thereof
being divided by (z) the applicable Capitalization Rate; plus (ii) an amount
equal to the aggregate Cost Basis Value of Real Estate Assets Under Development
on such date, plus (iii) the Cost Basis Value of Land on such date, plus (iv) an
amount equal to the aggregate Cost Basis Value of Value-Add Real Estate Assets
on such date, plus (v) the Structured Finance Investments Value on such date,
plus (vi) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent, provided that (a) Net Operating
Income from Real Estate Assets acquired during the most recently ended fiscal
quarter and the immediately preceding fiscal quarter shall be excluded, and such
acquired Real Estate Assets shall be included at their Cost Basis Value and
(b) Net Operating Income from Real Estate Assets sold or otherwise transferred
during the most recently ended fiscal quarter shall be excluded, with
Consolidated Gross Asset Value being adjusted to include, without
double-counting any amounts included in the Structured Finance Investments
Value, the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of Net
Operating Income (and the items comprising Net Operating Income) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled based on an arm’s length
agreement).
Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.
Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower, the Trust and their respective
Subsidiaries, all obligations, contingent or otherwise, which should be
classified on the obligor’s balance sheet as liabilities, or to which reference
should be made by footnotes thereto, all in accordance with GAAP, including in
any event and whether or not so classified, the sum of (without
double-counting), all Indebtedness outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
Accounts Payable, amounts not drawn under the Unsecured Revolver Agreement on
such date and all obligations under any Swap Contracts (other than, for the
avoidance of doubt, obligations with respect to any forward purchase contract or
put) shall not be included in calculating Consolidated Total Indebtedness, and
provided, further, that (without double-counting), each of the following shall
be included in Consolidated Total Indebtedness: (a) all amounts of guarantees,
indemnities for borrowed money, stop-loss agreements and the like provided by
the Borrower, the Trust and their respective Subsidiaries, in each case in
connection with and guarantying repayment of amounts outstanding under any other
Indebtedness; (b) all amounts for which a letter of credit (including the
Letters of Credit issued under the Unsecured Revolver Agreement) has been issued
for the account of the Borrower, the Trust or any of their respective
Subsidiaries; (c) all amounts of bonds posted by the Borrower, the Trust or any
of their respective Subsidiaries guaranteeing performance or payment
obligations; (d) any obligations under any Capital Lease (but excluding
obligations under operating leases or ground leases), the amount of which as of

 

8



--------------------------------------------------------------------------------



 



any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date; and (e) all liabilities of the Borrower, the
Trust or any of their respective Subsidiaries as partners, members or the like
for liabilities (whether such liabilities are Recourse, Without Recourse or
contingent obligations of the applicable partnership or other Person) of
partnerships or other Persons in which any of them have an Equity Interest,
which liabilities are for borrowed money or any of the matters listed in clauses
(a), (b), (c) or (d) above. Without limitation of the foregoing (without double
counting), with respect to any Partially-Owned Entity, (x) to the extent that
the Borrower, the Trust or any of their respective Subsidiaries or such
Partially-Owned Entity is providing a completion guaranty in connection with a
construction loan entered into by a Partially-Owned Entity, Consolidated Total
Indebtedness shall include the Borrower’s, the Trust’s or such Subsidiary’s pro
rata liability under the Indebtedness relating to such completion guaranty (or,
if greater, the Borrower’s, the Trust’s or such Subsidiary’s potential liability
under such completion guaranty) and (y) in connection with the liabilities
described in clauses (a) and (d) above (other than completion guarantees, which
are referred to in clause (x)), the Consolidated Total Indebtedness shall
include the portion of the liabilities of such Partially-Owned Entity which are
attributable to the Borrower’s, the Trust’s or such Subsidiary’s percentage
Equity Interest in such Partially-Owned Entity or such greater amount of such
liabilities for which the Borrower, the Trust or their respective Subsidiaries
are, or have agreed to be, liable by way of guaranty, indemnity for borrowed
money, stop-loss agreement or the like, it being agreed that, in any case,
Indebtedness of a Partially-Owned Entity shall not be excluded from Consolidated
Total Indebtedness by virtue of the liability of such Partially-Owned Entity
being Without Recourse. For purposes hereof, the amount of borrowed money shall
equal the sum of (1) the amount of borrowed money as determined in accordance
with GAAP plus (2) the amount of those contingent liabilities for borrowed money
set forth in subsections (a) through (e) above, but shall exclude any adjustment
for so called “straight line interest accounting”.
Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized (but excluding any deferred financing costs), without
double-counting, by the Borrower, the Trust and their respective Subsidiaries
during such period on: (i) all Indebtedness of the Borrower, the Trust and their
respective Subsidiaries (including the Term Loans, obligations under Capital
Leases (to the extent Consolidated EBITDA has not been reduced by such Capital
Lease obligations in the applicable period) and any Subordinated Indebtedness
and including original issue discount and amortization of prepaid interest, if
any, but excluding any Distribution on Preferred Equity), (ii) all amounts
available for borrowing, or for drawing under letters of credit (including the
Letters of Credit issued under the Unsecured Revolver Agreement), if any, issued
for the account of the Borrower, the Trust or any of their respective
Subsidiaries, but only if such interest was or is required to be reflected as an
item of expense, and (iii) all commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees and expenses in connection with the
borrowing of money, in each case adjusted to include the Borrower’s, the Trust’s
or any Subsidiary’s pro rata share of the foregoing items of any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount for which the Borrower, the Trust
or such Subsidiary is obligated based on an arm’s length agreement).
Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5 in the form of Exhibit B-1
attached hereto.

 

9



--------------------------------------------------------------------------------



 



Core FFO. For any applicable period, with respect to the Borrower and its
Subsidiaries, consolidated “funds from operations” less all acquisition costs,
gains or losses on early retirement of debt, contingent consideration and
impairment charges to the extent the same are taken into account in calculating
consolidated “funds from operations”.
Cost Basis Value. The total contract purchase price of a Real Estate Asset plus
all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
DC Office Properties. Real Estate Assets constituting multi-story office
properties located within the District of Columbia.
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.
Defaulting Lender. Subject to §4.12.2, any Lender that fails (i) to make
available to the Agent its Applicable Percentage of a Term Loan or otherwise to
meet any of its funding obligations hereunder or (ii) to adjust promptly such
Lender’s outstanding principal and its Applicable Percentage and/or Commitment
Percentage, as the case may be, as provided in §2.8.
Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Unencumbered Property that
could reasonably be expected to cost in excess of $2,500,000 to remediate or,
which, with respect to all of the Eligible Unencumbered Properties, could
reasonably be expected to cost in excess of $5,000,000 in the aggregate to
remediate.
Disqualifying Structural Event. Any structural issue which, with respect to any
Eligible Unencumbered Property, could reasonably be expected to cost in excess
of $2,500,000 to remediate or, which, with respect to all of the Eligible
Unencumbered Properties, could reasonably be expected to cost in excess of
$5,000,000 in the aggregate to remediate.
Distribution. With respect to:
(i) a Borrower, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners or other equity holders of the Borrower; or any
other distribution on or in respect of any Equity Interests of the Borrower
(other than dividends payable solely in shares or other Equity Interests by the
Borrower); and

 

10



--------------------------------------------------------------------------------



 



(ii) the Trust, the declaration or payment of any dividend on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust
(other than dividends payable solely in shares of common stock by the Trust);
the purchase, redemption, or other retirement of any shares of any class of
capital stock or other Equity Interests of the Trust, directly or indirectly
through a Subsidiary of the Trust or otherwise; the return of capital by the
Trust to its shareholders as such; or any other distribution on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust.
Dollars or $. Lawful currency of the United States of America.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Floating Rate Loan is converted or continued in accordance with
§2.5.
Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America; (d) a Lender, and (e) an Affiliate of a Lender, provided that such
Affiliate would otherwise meet the criteria set forth in clause (a), (b) or
(c) above. In no event will the Borrower or any Subsidiary or Affiliate of the
Borrower be an Eligible Assignee.
Eligible Unencumbered Property(ies). As of any date of determination, an
Unencumbered Asset that: (i) is a Permitted Property, (ii) is free and clear of
any Lien other than Liens permitted to exist pursuant to §9.2, (iii) is not the
subject of a Disqualifying Environmental Event or a Disqualifying Structural
Event, and (iv) is wholly-owned in fee simple by (A) the Borrower or (B) a
Wholly-Owned Subsidiary of the Borrower, in each case that becomes a Borrower
hereunder simultaneously with such Unencumbered Asset becoming an Eligible
Unencumbered Property (the foregoing clauses (i) through (iv) being herein
referred to collectively as the “Unencumbered Property Conditions”).
Notwithstanding the foregoing, the Redland Property shall be deemed to be an
Eligible Unencumbered Property hereunder so long as the Redland Conditions are
satisfied.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Laws. See §7.18(a).
Environmental Reports. See §7.18

 

11



--------------------------------------------------------------------------------



 



Equity Interest. Any and all shares, partnership or member interests,
participations or other equivalents (however designated) of capital stock of a
corporation and any and all equivalent ownership interests in a Person which is
not a corporation and any and all warrants, options or other rights to purchase
any of the foregoing.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
Event of Default. See §14.1.
Excluded Information. See § 2.11(d).
Excluded Taxes. With respect to the Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is located
or as a result of any other present or former connection (other than a
connection arising solely from this Agreement or any other Loan Document)
between such recipient and such jurisdiction, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of §4.1(h)(ii), (d) in the case of a Foreign
Lender, any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a change in law) to comply with clause (B) of §4.1(h)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to §4.1(c) or (e), and (e) any withholding taxes imposed by the
United States pursuant to FATCA.
Facility. The Term A Facility, the Term B Facility or the Term C Facility, as
the context may require.
FATCA. Section 1471 through 1474 of the Code, as of the date of this Agreement
or any amended or successor provision that is substantially comparable and not
materially more onerous to comply with, and, in each case, any regulations or
official interpretations thereof.

 

12



--------------------------------------------------------------------------------



 



Federal Funds Effective Rate. For any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from 3 federal funds brokers of recognized standing selected by the Agent.
Financial Statement Date. March 31, 2011.
Fixed Rate Loan. (a) A Tranche A Fixed Rate Loan, (b) a Tranche B Fixed Rate
Loan, (c) a Tranche C Fixed Rate Loan, or (d) a fixed rate Loan under any
Accordion Tranche advanced pursuant to §2.8 from time to time, as the context
may require.
Fixed Rate Prepayment Lockout Period. See §3.2.2(b).
Fixed Rate Prepayment Premium. See §3.2.2(b).
Floating Rate Loan. Any Loan advanced hereunder other than a Fixed Rate Loan.
Floating Rate Prepayment Lockout Period. See §3.2.1(b).
Floating Rate Prepayment Premium. See §3.2.1(b).
Foreign Lender. Any Lender that is organized under the Laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction
FP Redland Tech. FP Redland Technology Center LP, a Delaware limited
partnership.
FP Redland Tech Partnership Agreement. The Amended and Restated Limited
Partnership Agreement, dated November 10, 2010, among Perseus Redland
Investments LLC, a Delaware limited liability company, FP Redland GP, LLC, a
Delaware limited liability company, and FP Redland, LLC, a Delaware limited
liability company, as amended from time to time after the date of this Agreement
in compliance with the terms and conditions of this Agreement.
“funds from operations”. As defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
GAAP. Generally accepted accounting principles, consistently applied.
Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

13



--------------------------------------------------------------------------------



 



Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or the Trust, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, unless referred to in their individual capacities, the
Trust and each of the Subsidiary Guarantors.
Guaranty. The Guaranty, dated as of even date herewith, made by the Trust in
favor of the Agent and the Lenders pursuant to which the Trust guarantees to the
Agent and the Lenders (or any Affiliate of a Lender which provides a Protected
Interest Rate Agreement to the Borrower in connection with the Loans) the
unconditional payment and performance of the Obligations, as the same may be
modified, amended, restated or reaffirmed from time to time.
Hazardous Substances. See §7.18(b).
Indebtedness. With respect to a Person, as of any date of determination, all of
the following (without duplication): (a) all obligations of such Person in
respect of money borrowed, whether direct or indirect, including, without
limitation, all Obligations; (b) all obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit (but only to the extent of any
outstanding balance), (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) any obligations under any Capital
Lease (but excluding obligations under operating leases or ground leases) of
such Person, the amount of which as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date; (d) all net
obligations under any Swap Contract; (e) all obligations of such Person or any
other Person secured by any Lien or other encumbrance existing on property of
such Person; (f) all reimbursement obligations of such Person under or in
respect of any letters of credit (including the Letters of Credit issued under
the Unsecured Revolver Agreement) or acceptances (whether or not the same have
been presented for payment); (g) all obligations of such Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act of 1933, as amended from
time to time) which such Person would be required to disclose to the SEC; and
(h) all obligations in the nature of those described in clauses (a)-(g) above of
other Persons which such Person has guaranteed or are otherwise recourse to such
Person. For the purposes hereof, the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
Indemnified Taxes. Taxes other than Excluded Taxes
Indemnitee. See §17(b).
Information. See §8.10(d).
Instrument of Accession. See §2.8.3.

 

14



--------------------------------------------------------------------------------



 



Intended Prepayment Date. The date upon which the Borrower intends to make a
prepayment following written notice to the Agent pursuant to §§3.2.1(a) or
3.2.2(a).
Interest Payment Date. As to any Fixed Rate Loan or any Base Rate Loan, the last
day of each fiscal quarter in which such Loan is outstanding, and with respect
to any Libor Rate Loan, the last day of the applicable Interest Period.
Interest Period. With respect to each Loan bearing interest with reference to
the Libor Rate, but without duplication of any other Interest Period, the period
commencing on the Drawdown Date of such Loan and ending on the date one, two or
three months thereafter, as selected by the Borrower in a Loan Request or
Conversion Request; provided that:
(g) if any Interest Period would otherwise end on a day that is not a Libor
Business Day, such Interest Period shall end on the next succeeding Libor
Business Day, unless such next succeeding Libor Business Day occurs in the next
calendar month, in which case such Interest Period shall end on the next
preceding Libor Business Day, as determined conclusively by the Agent in
accordance with the then current bank practice in London;
(h) if the Borrower shall fail to give timely notice of conversion or
continuation of any Libor Rate Loans as provided in §2.5, or if the Borrower
requests a Borrowing of, conversion to, or continuation of Libor Rate Loans in
any Loan Request or Conversion Request, as applicable, but fails to specify an
Interest Period, in each case, the Borrower will be deemed to have given timely
notice specifying an Interest Period of one month;
(i) any Interest Period relating to any Libor Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (iv) below, end on the last Business Day of a
calendar month; and
(j) no Interest Period may extend beyond the Maturity Date.
Interest Rate Protection Arrangements. See §8.15
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other Equity Interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; (ii) in connection with Real Estate Assets Under Development; and
(iii) for the acquisition of any other obligations of any Person. In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (b) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

15



--------------------------------------------------------------------------------



 



Joinder Documents. The one or more Joinder Agreements among the Agent (on behalf
of itself and the Lenders) and any Wholly-Owned Subsidiary which is to become a
Borrower at any time after the Closing Date, the form of which is attached
hereto as Exhibit E, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly-Owned Subsidiary to the Agent and the Lenders on the date such
Wholly-Owned Subsidiary becomes a Borrower hereunder.
Land. An undeveloped Real Estate Asset owned in fee by the Borrower.
Laws. Collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law
Leases. Leases, licenses and other written agreements relating to the use or
occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
Lenders. Collectively, the Tranche A Lenders, the Tranche B Lenders, the Tranche
C Lenders, and each other lending institution which, as of any date of
determination, is a party to this Agreement, and any other Person who becomes an
assignee of any rights of a Lender pursuant to §20 or a Person who acquires all
or substantially all of the stock or assets of a Lender.
Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s most recent administrative materials on file with the
Agent, or such other office or offices as a Lender may from time to time notify
the Borrower and the Agent.
Libor Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid prior to
the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.

 

16



--------------------------------------------------------------------------------



 



Libor Rate. For any Libor Rate Loan for any Interest Period, the average rates
as shown in Reuters Screen LIBOR01 Page (or any successor service or, if such
Person no longer reports such rate, as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
then any and all outstanding Loans shall be Base Rate Loans and bear interest at
the Base Rate plus the Applicable Base Rate Margin. For any period during which
a Reserve Percentage shall apply, the Libor Rate with respect to Libor Rate
Loans shall be equal to the amount determined above divided by an amount equal
to 1 minus the Reserve Percentage.
Libor Rate Loan(s). The Term Loans bearing interest calculated by reference to
the Libor Rate.
Lien. See §9.2.
Loan Modification Agreement. See §2.11(b).
Loan Modification Offer. See §2.11(a).
Loan(s). The Term Loans or any portion thereof, as the context may require.
Loan Documents. Collectively, this Agreement, the Guaranty, each Subsidiary
Guaranty and any reaffirmation thereof, the Notes, the Joinder Documents and any
and all other agreements, instruments, documents or certificates now or
hereafter evidencing or otherwise relating to the Loans and executed and
delivered by or on behalf of the Borrower or its Subsidiaries or the Trust or
its Subsidiaries in connection with or in any way relating to the Loans or the
transactions contemplated by this Agreement (other than any Protected Interest
Rate Agreement), and all schedules, exhibits and annexes hereto or thereto, as
any of the same may from time to time be amended and in effect.
Loan Request. A loan request in the form of Exhibit B attached hereto
accompanied by all information required to be supplied under the applicable
provisions of §2.4.
Majority Lenders. As of any date of determination, the Lenders holding more than
fifty percent (50%) of the aggregate principal amount of the outstanding Loans,
provided that (x) at any time when there are two or more Lenders, the Majority
Lenders must include at least two Lenders, (y) at any time when there are fewer
than three Lenders, the Majority Lenders must include all Lenders and (z) the
Loans of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
Majority Tranche A Lenders. As of any date of determination, Tranche A Lenders
holding more than fifty percent (50%) of the aggregate principal amount of the
outstanding Tranche A Loans on such date; provided that (x) at any time when
there are fewer than three Tranche A Lenders, the Majority Tranche A Lenders
must include all Tranche A Lenders and (y) the portion of the Tranche A Loans
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Tranche A Lenders.

 

17



--------------------------------------------------------------------------------



 



Majority Tranche B Lenders. As of any date of determination, Tranche B Lenders
holding more than fifty percent (50%) of the aggregate principal amount of the
outstanding Tranche B Loans on such date; provided that (x) at any time when
there are fewer than three Tranche B Lenders, the Majority Tranche B Lenders
must include all Tranche B Lenders and (y) the portion of the Tranche B Loans
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Tranche B Lenders.
Majority Tranche C Lenders. As of any date of determination, Tranche C Lenders
holding more than fifty percent (50%) of the aggregate principal amount of the
outstanding Tranche C Loans on such date; provided that (x) at any time when
there are fewer than three Tranche C Lenders, the Majority Tranche C Lenders
must include all Tranche C Lenders and (y) the portion of the Tranche C Loans
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Tranche C Lenders.
Material Adverse Effect. A (a) material adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust or FPLP or, taken as a whole, the Potomac Group, (b) a material impairment
of the ability of FPLP or the Trust or, taken as a whole, the First Potomac
Group, to fulfill the Obligations (including, without limitation, to repay all
amounts outstanding on the Loans, together with interest and charges thereon
when due), (c) a material adverse effect on the validity or enforceability of
any of the Loan Documents, or (d) a material impairment of the rights and
remedies of the Lenders and the Agent under any of the Loan Documents.
Maturity Date. The Tranche A Maturity Date, the Tranche B Maturity Date, the
Tranche C Maturity Date or the maturity date of any Accordion Tranche advanced
pursuant to §2.8, as the context may require.
Minimum Liquidity. As of any date of determination, an amount equal to the
Availability as of such date (as described in clause (ii) of the definition of
Availability) minus, without duplication, the aggregate amount of (x) Unsecured
Consolidated Total Indebtedness outstanding on such date and (y) New Debt
outstanding on such date.
Minimum Liquidity Threshold. Minimum Liquidity in an amount not less than (i)
$30,000,000 from the Closing Date through January 15, 2012, (ii) $25,000,000
from January 16, 2012 through January 15, 2013 and (iii) $20,000,000 thereafter.
Mortgage Note(s). A mortgage note, in which the Borrower holds a direct interest
as payee, for real estate that is developed, so long as at the relevant date of
determination, such Mortgage Note is not in default.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or the Trust, as the case may be,
or any ERISA Affiliate.

 

18



--------------------------------------------------------------------------------



 



Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees (or Overhead Allocation, as
applicable), payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that any rent leveling
adjustments shall be excluded from rental income).
New Debt. Indebtedness secured by partnership or other ownership interests in
Real Estate Assets incurred by the Borrower after the date hereof pursuant to
§9.1(f) that is not fully supported by one or more unencumbered Real Estate
Assets (not including the Eligible Unencumbered Properties under, and as defined
in, the Unsecured Revolver Agreement), and for the avoidance of doubt, the 2007
Term Loan and the 2008 Term Loan and any refinancing of any thereof on
substantially the same structure and collateral therefor shall not constitute
New Debt, unless the 2007 Term Loan or the 2008 Term Loan, as the case may be,
is increased above the principal amount thereof on the date hereof.
Note Record. A Record with respect to any Note.
Notes. Collectively, the Tranche A Notes, the Tranche B Notes, the Tranche C
Notes, and the notes executed and delivered by the Borrower to any Lender
participating in a new Tranche advanced pursuant to §2.8.
Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Loans, the Notes and other
instruments at any time evidencing any thereof, whether existing on the date of
this Agreement or arising or incurred hereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, and including any indebtedness, obligations and liabilities of the
Borrower and its Subsidiaries under any Protected Interest Rate Agreement
entered into with any Person that was a Lender at the time such Protected
Interest Rate Agreement was entered into or with any Person that has become a
Lender, provided, in each case, that written notice of the existence of such
Protected Interest Rate Agreement has been provided to the Agent and such
Protected Interest Rate Agreement is for the purpose of hedging interest
exposure under this Agreement.
OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.
Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of FPLP, (ii) the Certificate of Limited Partnership of FPLP, (iii) the Amended
and Restated Declaration of Trust of the Trust, (iv) the Amended and Restated
By-Laws of the Trust, and (v) all of the partnership agreements, corporate
charters and by-laws, limited liability company operating agreements, joint
venture agreements or similar agreements, charter documents and certificates or
other agreements relating to the formation, organization or governance of any
Borrower (including, without limitation, any Wholly-Owned Subsidiary who becomes
a Borrower from time to time hereunder), in each case as any of the foregoing
may be amended in accordance with §8.20.

 

19



--------------------------------------------------------------------------------



 



Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document
Other Properties. All Real Estate Assets that are not DC Office Properties or
Suburban Office Properties.
Overhead Allocation. For any period, the amount of corporate overhead included
as a property operating expense in lieu of a management fee.
Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
Equity Interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.
Permitted Amendments. See §2.11(c).
Permitted Liens. Liens permitted by §9.2.
Permitted Property. A property which is an income producing office, industrial
or a so-called flex property (or a Real Estate Asset Under Development which
will be an income producing office, industrial or so-called flex property when
completed) and is located in the State of Maryland, the Commonwealth of Virginia
or the District of Columbia.
Person. Any individual, corporation, general partnership, limited partnership,
trust, limited liability company, limited liability partnership, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).
Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.
Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred Equity Interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.

 

20



--------------------------------------------------------------------------------



 



Prepayment Lockout Period. Any Fixed Rate Prepayment Lockout Period or Floating
Rate Prepayment Lockout Period.
Prepayment Notice. A written notice from the Borrower to the Agent pursuant to
§§3.2.1(a) or 3.2.2(a) that the Borrower intends to prepay the Loans, in whole
or in part.
Proposed Modification. See §28.
Protected Interest Rate Agreement. An agreement which evidences the Interest
Rate Protection Arrangements required by §8.15, and all extensions, renewals,
modifications, amendments, substitutions and replacements thereof.
RCRA. See §7.18.
Real Estate Assets. The fixed and tangible properties consisting of Land and/or
Buildings owned by the Borrower or any of its Subsidiaries at the relevant time
of reference thereto, including, without limitation, the Eligible Unencumbered
Properties at such time of reference.
Real Estate Asset Under Development. A Real Estate Asset that is under
development or substantial redevelopment. A Real Estate Asset Under Development
shall cease to constitute a Real Estate Asset Under Development on the earlier
of (a) the one-year anniversary date of the development or redevelopment
completion, and (b) the first day of the first full fiscal quarter after such
Real Estate Asset achieves a stabilized occupancy of 80%.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
Redland Property. That certain Real Estate Asset owned by FP Redland Technology
Center LP commonly known as Land Units 2 and 3 in the Redland Tech Center Land
Condominium formed pursuant to the Declaration of Condominium for Redland Tech
Center Land Condominium recorded in Liber 19839 at folio 681 in the land records
of Montgomery County, Maryland, as amended, and located at 520 and 530 Gaither
Road, Rockville, Maryland, together with all easements, appurtenances, rights,
privileges, reservations, tenements, and hereditaments belonging thereto.

 

21



--------------------------------------------------------------------------------



 



Redland Conditions. (a) The Redland Property is an Unencumbered Property that
conforms with all of the Unencumbered Property Conditions other than the
condition set forth in clause (iv) of the definition of Eligible Unencumbered
Property(ies), (b) the Redland Property is wholly-owned in fee simple by FP
Redland Tech, (c) the Organizational Documents of FP Redland Tech are not
modified, amended or supplemented in any respect whatsoever if the same could
reasonably be expected to adversely affect the rights of the Agent and the
Lenders hereunder or under any other Loan Document without the express prior
written consent of the Agent, and in any event, Sections 3.7, 6.1, 6.3, and 6.4,
Article VIII, and Exhibit D of the FP Redland Tech Partnership Agreement are not
modified, amended or supplemented in any respect whatsoever without the express
prior written consent of the Agent, provided, however, such Organizational
Documents may be amended without the consent of the Agent in order to change FP
Redland Tech from a limited partnership to a limited liability company so long
as such Organizational Documents are not modified, amended or supplemented to
the extent otherwise prohibited by this clause (iv) in connection therewith and
the Borrower provides the Agent with notice thereof and copies of the documents
amending such Organizational Documents to effect such change.
REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Release. See §7.18(c)(iii).
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
Revolver Provisions. See §28.
SARA. See §7.18.
SEC. The Securities and Exchange Commission, or any successor thereto.
SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by the
Trust with the SEC from time to time and (ii) each of the other public forms and
reports filed by the Trust with the SEC from time to time.
Secured Indebtedness. All Indebtedness of a Person that is secured by a Lien
evidenced by a mortgage, deed of trust, assignment of partnership interests or
other security interest or otherwise.
Stabilized Real Estate Asset. Any Real Estate Asset that is not a Real Estate
Asset Under Development, a Value-Add Real Estate Asset or Land.
Structured Finance Investments. Collectively, Investments by a Borrower or one
of its Subsidiaries directly or indirectly in (i) Mortgage Notes, (ii) mezzanine
loans evidenced by promissory notes in which the Borrower holds a direct
interest as payee, to entities that hold direct or indirect interests in DC
Office Properties, and (iii) Investments in preferred equity (including
preferred limited partnership interests) in entities owning DC Office
Properties.

 

22



--------------------------------------------------------------------------------



 



Structured Finance Investments Value. As of any date of determination, an amount
equal to the aggregate value of all Structured Finance Investments, with the
value of each Structured Finance Investment being deemed to be the lower of
(i) the acquisition or origination cost of such Structured Finance Investment
plus all commercially reasonable costs that are capitalized in accordance with
GAAP incurred in connection with the acquisition or origination of such
Structured Finance Investment, and (ii) the value of such Structured Finance
Investment determined in accordance with GAAP; provided, however, that in the
case of any Structured Finance Investment in respect of which the obligor is in
default of any payment obligation, the Structured Finance Investments Value
shall be zero.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
Subsidiary Guarantors. The Subsidiaries identified on Annex I to this Agreement,
together with any additional Subsidiaries that deliver any guaranty or joinder
agreement to the Subsidiary Guaranty pursuant to §8.21.
Subsidiary Guaranty. The Guaranty of even date herewith made by the Subsidiary
Guarantors in favor of the Agent and the Lenders, together with any additional
guaranty of the Obligations or joinder agreement to any existing guaranty of the
Obligations provided by any Subsidiary Guarantor hereafter, as the same may be
modified, amended, restated or reaffirmed from time to time.
Suburban Office Properties. Real Estate Assets constituting multi-story office
buildings located in the suburbs of the District of Columbia.
Swap Contract. (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Swap Termination Value. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

23



--------------------------------------------------------------------------------



 



Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Loan. Any Tranche A Loan, Tranche B Loan or Tranche C Loan, or any term
Loan under any new Tranche advanced pursuant to §2.8 as the context may require.
Total Commitment. As of any date, the sum of the then current Commitments of the
Lenders. As of the Closing Date, the Total Commitment is $175,000,000. After the
Closing Date, the aggregate amount of the Total Commitment may be increased to
an amount not exceeding $250,000,000, provided that such Accordion Advance is
subject to and shall be effected in accordance with the provisions of §2.8.
Total Tranche A Commitment. As of any date, the sum of the then current Tranche
A Commitments of the Tranche A Lenders, as the same may be increased after the
Closing Date in accordance with the provisions of §2.8. As of the Closing Date,
the Total Tranche A Commitment is $60,000,000.
Total Tranche B Commitment. As of any date, the sum of the then current Tranche
B Commitments of the Tranche B Lenders, as the same may be increased after the
Closing Date in accordance with the provisions of §2.8. As of the Closing Date,
the Total Tranche B Commitment is $60,000,000.
Total Tranche C Commitment. As of any date, the sum of the then current Tranche
C Commitments of the Tranche C Lenders, as the same may be increased after the
Closing Date in accordance with the provisions of §2.8. As of the Closing Date,
the Total Tranche C Commitment is $55,000,000.
Tranche. Any of the Tranche A Facility, the Tranche B Facility, the Tranche C
Facility or any new term loan tranche advanced hereunder pursuant to §2.8, as
applicable.
Tranche A Borrowing. A borrowing consisting of simultaneous Tranche A Loans of
the same Type and, in the case of Libor Rate Loans, having the same Interest
Period made by each of the Tranche A Lenders pursuant to §2.1(a).
Tranche A Commitment. As to each Tranche A Lender, its obligation to make
Tranche A Loans to Borrower pursuant to §2.1(a)(i) in an original principal
amount not to exceed the applicable amount set forth opposite such Tranche A
Lender’s name on Schedule 2, as such Schedule 2 may be updated by the Agent from
time to time.
Tranche A Facility. At any time, (a) on or prior to the Closing Date, the
aggregate amount of the Tranche A Commitments at such time and (b) thereafter,
the aggregate principal amount of the Tranche A Loans of all Tranche A Lenders
outstanding at such time.

 

24



--------------------------------------------------------------------------------



 



Tranche A Fixed Rate. A rate per annum to be determined in connection with the
making of Loans under the Tranche A Facility.
Tranche A Fixed Rate Loan. Any Tranche A Loan that bears interest at the Tranche
A Fixed Rate, as indicated on Schedule 2, as such Schedule 2 may be updated by
the Agent from time to time.
Tranche A Floating Rate Loan. Any Tranche A Loan that is a Floating Rate Loan,
as indicated on Schedule 2, as such Schedule 2 may be updated by the Agent from
time to time.
Tranche A Lender. (a) At any time on or prior to the Closing Date, any Lender
that has a Tranche A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Tranche A Loans at such time.
Tranche A Loan. An advance made by any Tranche A Lender under the Tranche A
Facility.
Tranche A Maturity Date. July 18, 2016, or such earlier date on which the
Tranche A Loan shall become due and payable pursuant to the terms hereof.
Tranche A Notes. Collectively, the promissory notes made by Borrower in favor of
the Tranche A Lenders in an aggregate principal amount equal to the Total
Tranche A Commitment, substantially in the form of Exhibit A, as the same may be
amended, replaced, substituted and/or restated from time to time (including in
connection with any Accordion Advance).
Tranche B Borrowing. A borrowing consisting of simultaneous Tranche B Loans of
the same Type and, in the case of Libor Rate Loans, having the same Interest
Period made by each of the Tranche B Lenders pursuant to §2.1(a).
Tranche B Commitment. As to each Tranche B Lender, its obligation to make
Tranche B Loans to Borrower pursuant to §2.1(a)(ii) in an original principal
amount not to exceed the applicable amount set forth opposite such Tranche B
Lender’s name on Schedule 2, as such Schedule 2 may be updated by the Agent from
time to time.
Tranche B Facility. At any time, (a) on or prior to the Closing Date, the
aggregate amount of the Tranche B Commitments at such time and (b) thereafter,
the aggregate principal amount of the Tranche B Loans of all Tranche B Lenders
outstanding at such time.
Tranche B Fixed Rate. A rate per annum to be determined in connection with the
making of Loans under the Tranche B Facility.
Tranche B Fixed Rate Loan. Any Tranche B Loan that bears interest at the Tranche
B Fixed Rate, as indicated on Schedule 2, as such Schedule 2 may be updated by
the Agent from time to time.
Tranche B Floating Rate Loan. Any Tranche B Loan that is a Floating Rate Loan,
as indicated on Schedule 2, as such Schedule 2 may be updated by the Agent from
time to time.

 

25



--------------------------------------------------------------------------------



 



Tranche B Lender. (a) At any time on or prior to the Closing Date, any Lender
that has a Tranche B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Tranche B Loans at such time.
Tranche B Loan. An advance made by any Tranche B Lender under the Tranche B
Facility.
Tranche B Maturity Date. July 18, 2017, or such earlier date on which the
Tranche B Term Loans shall become due and payable pursuant to the terms hereof.
Tranche B Notes. Collectively, the promissory notes made by Borrower in favor of
the Tranche B Lenders in an aggregate principal amount equal to the Total
Tranche B Commitment, substantially in the form of Exhibit A, as the same may be
amended, replaced, substituted and/or restated from time to time (including in
connection with any Accordion Advance).
Tranche C Borrowing. A borrowing consisting of simultaneous Tranche C Loans of
the same Type and, in the case of Libor Rate Loans, having the same Interest
Period made by each of the Tranche C Lenders pursuant to §2.1(a).
Tranche C Commitment. As to each Tranche C Lender, its obligation to make
Tranche C Loans to Borrower pursuant to §2.1(a)(iii) in an original principal
amount not to exceed the applicable amount set forth opposite such Tranche C
Lender’s name on Schedule 2, as such Schedule 2 may be updated by the Agent from
time to time.
Tranche C Facility. At any time, (a) on or prior to the Closing Date, the
aggregate amount of the Tranche C Commitments at such time and (b) thereafter,
the aggregate principal amount of the Tranche C Loans of all Tranche C Lenders
outstanding at such time.
Tranche C Fixed Rate. A rate per annum to be determined in connection with the
making of Loans under the Tranche C Facility.
Tranche C Fixed Rate Loan. Any Tranche C Loan that bears interest at the Tranche
C Fixed Rate, as indicated on Schedule 2, as such Schedule 2 may be updated by
the Agent from time to time.
Tranche C Floating Rate Loan. Any Tranche C Loan that is a Floating Rate Loan,
as indicated on Schedule 2, as such Schedule 2 may be updated by the Agent from
time to time.
Tranche C Lender. (a) At any time on or prior to the Closing Date, any Lender
that has a Tranche C Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Tranche C Loans at such time.
Tranche C Loan. An advance made by any Tranche C Lender under the Tranche C
Facility.
Tranche C Maturity Date. July 18, 2018, or such earlier date on which the
Tranche C Term Loans shall become due and payable pursuant to the terms hereof.

 

26



--------------------------------------------------------------------------------



 



Tranche C Notes. Collectively, the promissory notes made by Borrower in favor of
the Tranche C Lenders in an aggregate principal amount equal to the Total
Tranche C Commitment, substantially in the form of Exhibit A, as the same may be
amended, replaced, substituted and/or restated from time to time (including in
connection with any Accordion Advance).
Trust. See recitals.
2007 Term Loan. The term loan in the original principal amount of $50,000,000
made pursuant to that certain Secured Term Loan Agreement dated as of August 7,
2007 among FPLP, KeyBank National Association, as administrative agent and
certain lenders party thereto, as amended and in effect from time to time.
2008 Term Loan. The term loan in the original principal amount of $35,000,000
(subsequently increased to $50,000,000) made pursuant to that certain Secured
Term Loan Agreement dated as of August 11, 2008 among FPLP, KeyBank National
Association, as administrative agent and certain lenders party thereto, as
amended and in effect from time to time.
Type. As to any Term Loan, its nature as a Fixed Rate Loan, Floating Rate Loan,
Libor Rate Loan or Base Rate Loan.
Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.
Unencumbered Asset. Any Real Estate Asset that on any date of determination is
not subject to any Liens (except for Permitted Liens).
Unencumbered Land. The Real Estate Asset commonly referred to as the Sterling
Park Land Parcel, so long as such Real Estate Asset is not subject to any Liens,
except for Permitted Liens.
Unencumbered Pool. As determined from time to time, collectively, the Eligible
Unencumbered Properties that the Borrower has designated in writing to be
included in the Unencumbered Pool, subject to and in accordance with the terms
hereof.
Unencumbered Pool Capital Reserve. As at any date of determination, a capital
reserve equal to the total number of square feet of the Eligible Unencumbered
Properties on such date, multiplied by $0.15.
Unencumbered Property Conditions. See definition of “Eligible Unencumbered
Property(ies)”.
USA Patriot Act. See §31(a).
Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations), that is not secured by a Lien evidenced
by a mortgage, deed of trust, assignment of partnership interests or other
security interest or otherwise; provided that, with respect to FP Redland Tech,
the items included in the calculation of Unsecured Consolidated Total
Indebtedness shall be adjusted to include FPLP’s or its Wholly-Owned
Subsidiary’s pro rata share of such items attributable to the period in
question, based on FPLP’s or its Wholly-Owned Subsidiary’s percentage ownership
interests in FP Redland Tech (or such other amount as to which FPLP or its
Wholly-Owned Subsidiary are, or have agreed to be, liable by way of guaranty,
indemnity for borrowed money, stop-loss agreement or other agreement).

 

27



--------------------------------------------------------------------------------



 



Unsecured Revolver. The up to $255,000,000 revolving credit facility pursuant to
the Unsecured Revolver Agreement, as the same may be modified, increased,
refinanced, replaced, amended or restated from time to time.
Unsecured Revolver Agreement. The Third Amended and Restated Revolving Credit
Agreement dated as of June 16, 2011, among the Borrower and certain of its
Subsidiaries, KeyBank National Association, individually and as administrative
agent and certain other lenders, as the same may be modified, increased,
refinanced, replaced, amended or restated from time to time.
Unsecured Interest Expense. For any period of determination, Consolidated Total
Interest Expense for such period attributable to the Unsecured Consolidated
Total Indebtedness of the Borrower, the Trust and their respective Subsidiaries.
Value-Add Real Estate Assets. Any newly acquired Real Estate Asset that is less
than 50% occupied at the time of acquisition. A Value-Add Real Estate Asset
shall cease to constitute a Value-Add Real Estate Asset at the earlier of
(a) the first day of the first full fiscal quarter after such Real Estate Asset
achieves a stabilized occupancy of 80%, and (b) the one-year anniversary of such
Real Estate Asset’s acquisition date; provided that the Redland Property shall
be deemed a Value-Add Real Estate Asset until the earlier of (x) the date that
the value of the Redland Property calculated in accordance with clause (i) of
the definition of Value of Unencumbered Properties exceeds the Cost Basis Value
of the Redland Property (valued at the contract price paid by FPLP to acquire
its interest in FP Redland Tech) and (y) June 30, 2012.
Value of Unencumbered Properties. At any date of determination, an amount equal
to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income for the most recently ended fiscal quarter of each
Eligible Unencumbered Property that is a Stabilized Real Estate Asset,
multiplied by (y) 4, with the product thereof being divided by (z) the
applicable Capitalization Rate, plus, (ii) an amount equal to the aggregate Cost
Basis Value of all Eligible Unencumbered Properties that are Value-Add Real
Estate Assets, plus (iii) an amount equal to the aggregate Cost Basis Value of
all Eligible Unencumbered Properties that are Real Estate Assets Under
Development, plus (iv) the aggregate Cost Basis Value of all Eligible
Unencumbered Properties acquired during the most recently ended fiscal quarter
and the immediately preceding fiscal quarter, plus (v) the Cost Basis Value of
the Unencumbered Land, provided that (a) the Net Operating Income attributable
to any Eligible Unencumbered Property sold or otherwise transferred during the
applicable period shall be excluded from the calculation of the Value of
Unencumbered Properties, (b) the Net Operating Income of Eligible Unencumbered
Properties included at their Cost Basis Value shall be excluded, (c) the value
included as a result of clauses (ii) and (iii) above in the

 

28



--------------------------------------------------------------------------------



 



aggregate shall not exceed twenty percent (20%) of the aggregate Value of
Unencumbered Properties at any time, and (d) with respect to the Redland
Property, the Net Operating Income or Cost Basis Value, as applicable, included
in the calculation of the Value of Unencumbered Properties shall be FPLP’s or
its Wholly-Owned Subsidiary’s (i) pro rata share of Net Operating Income (and
the items comprising Net Operating Income) for the period in question, based on
FPLP’s or its Wholly-Owned Subsidiary’s percentage ownership interest in FP
Redland Tech (or such other amount to which FPLP or its Wholly-Owned Subsidiary
is entitled based on an arm’s length agreement) or (ii) Cost Basis Value (valued
at the contract price paid by FPLP to acquire its interest in FP Redland Tech),
as applicable.
Wholly-Owned Subsidiary. Any single purpose entity which is a Subsidiary of FPLP
and of which FPLP at all times owns directly or indirectly (through a Subsidiary
or Subsidiaries) 100% of the outstanding voting or controlling interests and of
the economic interests.
“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.
§1.2 Rules of Interpretation.
(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
(b) The singular includes the plural and the plural includes the singular.
(c) A reference to any law includes any amendment or modification to such law.
(d) A reference to any Person includes its permitted successors and permitted
assigns.
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.
(f) The words “include”, “includes” and “including” are not limiting.

 

29



--------------------------------------------------------------------------------



 



(g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
(h) Reference to a particular Section or “§” refers to that section of this
Agreement unless otherwise indicated.
(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
§1.3 GAAP. Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Majority Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. For purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
§2. THE TERM LOANS.
§2.1 Commitment to Lend.
(a) The Tranche A Borrowing. Subject to the terms and conditions set forth
herein, each Tranche A Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Tranche A Lender’s
Applicable Percentage of the Tranche A Facility. The Tranche A Borrowing shall
consist of Tranche A Loans made simultaneously by the Tranche A Lenders in
accordance with their respective Applicable Percentage of the Tranche A
Facility. Amounts borrowed under this § 2.1(a) and repaid or prepaid may not be
reborrowed. Tranche A Loans may be Fixed Rate Loans or Floating Rate Loans, as
further provided herein.
(b) The Tranche B Borrowing. Subject to the terms and conditions set forth
herein, each Tranche B Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Tranche B Lender’s
Applicable Percentage of the Tranche B Facility. The Tranche B Borrowing shall
consist of Tranche B Loans made simultaneously by the Tranche B Lenders in
accordance with their respective Applicable Percentage of the Tranche B
Facility. Amounts borrowed under this § 2.1(b) and repaid or prepaid may not be
reborrowed. Tranche B Loans may be Fixed Rate Loans or Floating Rate Loans, as
further provided herein.

 

30



--------------------------------------------------------------------------------



 



(c) The Tranche C Borrowing. Subject to the terms and conditions set forth
herein, each Tranche C Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Tranche C Lender’s
Applicable Percentage of the Tranche C Facility. The Tranche C Borrowing shall
consist of Tranche C Loans made simultaneously by the Tranche C Lenders in
accordance with their respective Applicable Percentage of the Tranche C
Facility. Amounts borrowed under this §2.1(c) and repaid or prepaid may not be
reborrowed. Tranche C Loans may be Fixed Rate Loans or Floating Rate Loans, as
further provided herein.
(d) The Borrower unconditionally promises to pay to Agent, (i) for the account
of the Tranche A Lenders, all amounts due with respect to the Tranche A Loans on
the dates specified herein and on the applicable Maturity Date for the Tranche A
Loans or such earlier dates as required hereunder; (ii) for the account of the
Tranche B Lenders, all amounts due with respect to the Tranche B Loans on the
dates specified herein and on the applicable Maturity Date for the Tranche B
Loans or such earlier dates as required hereunder; and (iii) for the account of
the Tranche C Lenders, all amounts due with respect to the Tranche C Loans on
the dates specified herein and on the applicable Maturity Date for the Tranche C
Loans or such earlier dates as required hereunder.
(e) Notwithstanding the division of the Loans into Tranches, all Loans to the
Borrower under this Agreement shall rank pari passu in right of payment except
as otherwise set forth herein.
§2.2 The Term Loan Notes. The Tranche A Loan shall be evidenced by the Tranche A
Notes; the Tranche B Loan shall be evidenced by the Tranche B Notes; and the
Tranche C Loan shall be evidenced by the Tranche C Notes. Each Note shall be
payable to the order of each Lender in a principal amount equal to such Lender’s
Tranche A Commitment, Tranche B Commitment or Tranche C Commitment, as the case
may be. The Borrower irrevocably authorizes each Lender to make or cause to be
made an appropriate notation on such Lender’s applicable Note Record reflecting
the making of its portion of the Term Loans or (as the case may be) the receipt
of any payment thereon. The outstanding amount of the portion of the Term Loans
set forth on such applicable Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Note Record shall
not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Note to make payments of principal of or interest on any
Note when due. Promptly following termination of this Agreement, at the written
request of the Borrower, each Lender shall return to the Borrower any Notes
issued to such Lender or, if unable to return such Note, issue a lost note
affidavit in form and substance reasonably satisfactory to the Borrower.
§2.3 Interest on the Term Loans.
(a) Subject to the terms of §4.9:
(A) each Tranche A Fixed Rate Loan shall bear interest on the outstanding
principal amount thereof at the Tranche A Fixed Interest Rate from the Closing
Date up to and including the date upon which the entire outstanding principal
balance of such Tranche A Fixed Rate Loan is paid in full;

 

31



--------------------------------------------------------------------------------



 



(B) each Tranche B Fixed Rate Loan shall bear interest on the outstanding
principal amount thereof at the Tranche B Fixed Interest Rate from the Closing
Date up to and including the date upon which the entire outstanding principal
balance of such Tranche B Fixed Rate Loan is paid in full;
(C) each Tranche C Fixed Rate Loan shall bear interest on the outstanding
principal amount thereof at the Tranche C Fixed Interest Rate from the Closing
Date up to and including the date upon which the entire outstanding principal
balance of such Tranche C Fixed Rate Loan is paid in full;
(D) each Base Rate Loan shall bear interest from the Closing Date up to and
including the date upon which the entire outstanding principal balance of such
Base Rate Loan is paid in full at a rate equal to the Base Rate plus the
Applicable Base Rate Margin; and
(E) each Libor Rate Loan shall bear interest on the outstanding principal amount
thereof commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto or, if later, the date upon which such
Libor Rate Loan is paid in full, at a rate per annum equal to the Libor Rate
determined for such Interest Period plus the Applicable Libor Margin.
(b) With reference to Base Rate Loans and Libor Rate Loans, the “Applicable Base
Rate Margin” and the “Applicable Libor Margin” for each Tranche shall be equal
to the percentage indicated in the Table below:
Table
Applicable Margin

                  Tranche   Applicable Libor Margin     Applicable Base Rate
Margin  
Tranche A Facility
    2.15 %     1.15 %
Tranche B Facility
    2.25 %     1.25 %
Tranche C Facility
    2.30 %     1.30 %

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto, and when the principal of such Loan is due
(whether at maturity, by reason of acceleration or otherwise).

 

32



--------------------------------------------------------------------------------



 



(d) Except as provided in §§2.5, 4.3 and 4.4, the Borrower shall not have the
option to convert any Loan to a loan of another Type.
§2.4 Requests for Loans. The following provisions shall apply to each request by
the Borrower for a Tranche A Borrowing, Tranche B Borrowing or Tranche C
Borrowing:
(a) FPLP, for itself and as agent for each other Borrower, shall submit a Loan
Request to the Agent. Each Loan Request shall be irrevocable and binding on the
Borrower.
(b) Each Loan Request shall be delivered by the Borrower to the Agent not later
than 10:00 a.m. (i) two (2) Business Days prior to the requested Drawdown Date
of any borrowing of Libor Rate Loans and (ii) on the Business Day before the
requested Drawdown Date of any Base Rate Loan or Fixed Rate Loan.
(c) Each Loan Request shall include a completed writing in the form of Exhibit B
hereto specifying: (i) whether the Borrower is requesting a Term A Borrowing, a
Term B Borrowing or a Term C Borrowing, (ii) the requested Drawdown Date with
respect thereto (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, (iv) the Type of Loans to be borrowed, and (v) if
applicable, the duration of the Interest Period with respect thereto.
§2.5 Conversion Options.
(a) The Borrower may elect from time to time to convert any outstanding Libor
Rate Loan to a Base Rate Loan or any outstanding Base Rate Loan to a Libor Rate
Loan, provided that (i) with respect to any such conversion of a Libor Rate Loan
to a Base Rate Loan (or a continuation of a Base Rate Loan, as provided in
§2.5(b)), the Borrower shall give the Agent at least three (3) Libor Business
Days’ prior written notice of such election, which notice must be received by
the Agent by 11:00 a.m. on any Libor Business Day, and (ii) subject to the
provisos in this §2.5(a) and subject to §2.5(b) and §2.5(d), with respect to any
conversion of a Base Rate Loan to a Libor Rate Loan (or a continuation of a
Libor Rate Loan, as provided in §2.5(b)), the Borrower shall give the Agent at
least three (3) Libor Business Days’ prior written notice of such election,
which notice must be received by the Agent by 11:00 a.m. on any Libor Business
Day; provided that no Loan may be converted into a Libor Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
outstanding Libor Rate Loans may be converted to Base Rate Loans and vice versa
as provided herein, provided that each Conversion Request relating to the
conversion of a Base Rate Loan to a Libor Rate Loan shall be for an amount equal
to $1,000,000 or an integral multiple of $100,000 in excess thereof and shall be
irrevocable by the Borrower.
(b) Subject to the proviso at the end of this §2.5(b) and §2.5(d), any Libor
Rate Loan may be continued automatically as such upon the expiration of the
Interest Period with respect thereto as set forth in §2.5(c) or by compliance by
the Borrower with the notice provisions contained in §2.5(a)(ii); provided that
no Libor Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing but shall be automatically converted to a Base
Rate Loan on the last day of the first Interest Period relating thereto ending
during the continuance of any Default or Event of Default.

 

33



--------------------------------------------------------------------------------



 



(c) Subject to the provisions of §2.5(a), §2.5(b) and §2.5(d), in the event that
the Borrower does not notify the Agent of its election hereunder with respect to
any Floating Rate Loan, such Loan shall be automatically converted to (or
continued as) a Libor Rate Loan having a 1-month Interest Period at the end of
the applicable Interest Period.
(d) The Borrower may not request or elect a Libor Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to §2.5(a) or
elect to continue a Libor Rate Loan pursuant to §2.5(b), and no Floating Rate
Loan shall be automatically converted to or continued as a Libor Rate Loan, if,
after giving effect thereto there would be greater than seven (7) Libor Rate
Loans then outstanding. Any Loan Request or Conversion Request for a Libor Rate
Loan that would create greater than seven (7) Libor Rate Loans outstanding shall
be deemed to be a Loan Request or Conversion Request for a Base Rate Loan. By
way of explanation of the foregoing, in the event that the Borrower wishes to
convert or continue two or more Loans into one Libor Rate Loan on the same day
and for identical Interest Periods, such Libor Rate Loan shall constitute one
single Libor Rate Loan for purposes of this clause (d).
(e) The Agent will promptly notify each Lender of any Conversion Request
received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in accordance
with its customary practices.
§2.6 Reserved.
§2.7 Reserved.
§2.8 Accordion Advances.
2.8.1 Request for Accordion Advance. At any time, the Borrower shall have the
right, upon written notice to the Agent and satisfaction of the Accordion
Advance Conditions and without obtaining further consent of the Lenders, to
request (i) an increase in or replacement of any Tranche (which such increase in
or replacement and the proceeds of any Loans to be advanced thereunder may be
used, in whole or in part, to prepay any Loan then outstanding in accordance
with the terms hereof), and (ii) one or more new Tranches (any increase to an
existing Tranche, replacement Tranche or new Tranche, an “Accordion Advance”;
any new Tranche advanced pursuant to this §2.8, an “Accordion Tranche”);
provided, that the aggregate amounts so requested under clauses (i) and
(ii) above after the date hereof (excluding any such amounts to the extent used
to prepay Loans then outstanding) shall not exceed $100,000,000; provided,
further, that, after giving effect to any such Accordion Advance, the Total
Commitment shall not at any time exceed $250,000,000 in the aggregate (minus any
and all prepayments previously effected by the Borrower pursuant to §3.2 (other
than in connection with a replacement Tranche under this §2.8)). In no event
shall (i) any existing Lender be required to fund any portion of any Accordion
Advance or (ii) the Borrower increase the Commitments under any Tranche less
than sixty (60) days prior to the Maturity Date for such Tranche.

 

34



--------------------------------------------------------------------------------



 



Any Accordion Advance will be subject to pricing and fees based on the
then-current market for borrowers with similar credit profiles and ratings as
mutually agreed to by the Borrower, the Agent and the Lenders participating in
such Accordion Advance, as set forth in any applicable Conforming Amendment
(defined below).
2.8.2 Loan Terms and Conditions. To the extent that an Accordion Advance is
requested pursuant to the terms of this Agreement, such Accordion Advance shall,
in addition to compliance with the other applicable terms of this §2.8, be
subject to additional customary terms and conditions as are agreed among the
Borrower, the Agent and the Lenders participating in such Accordion Advance, in
any event including the following:
(a) Evidence of Indebtedness; Loan Accounts. Each Lender participating in such
Accordion Advance shall maintain, in accordance with its usual practice, an
account or accounts evidencing indebtedness of the Borrowers to such Lender
resulting from such Lender’s pro rata share of such Accordion Advance from time
to time, including the amounts of principal, interest or fees payable and paid
to such Lender from time to time under this Agreement. The Agent shall maintain
accounts (including the Register) in which it shall record (i) the amount of
such Accordion Advance, the amount of the Loans advanced thereunder and, with
respect to any Interest Period applicable thereto, (ii) the amount of any
principal, interest or fees due and payable or to become due and payable from
the Borrower to each Lender participating in such Accordion Advance, and
(iii) both the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof (if any). The entries made in the
accounts maintained by each Lender participating in such Accordion Advance
pursuant to this §2.8 shall be conclusive absent manifest error; provided,
however, that the failure of any Lender or the Agent to maintain any such
accounts or note record, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) any Loans
advanced under such or the applicable Accordion Advance made in accordance with
the terms of this Agreement. If requested by any Lender participating in such
Accordion Advance, the Borrower shall execute a promissory note with respect to
such Lender’s portion of such Accordion Advance.
(b) Interest on any Accordion Advance. After such Accordion Advance has been
created, (i) the Loans advanced under such Accordion Advance may be Fixed Rate
Loans or Floating Rate Loans as provided in the Conforming Amendment applicable
thereto, and (ii) the provisions of §4 of this Agreement shall also apply to
Loans advanced under such Accordion Advance.

 

35



--------------------------------------------------------------------------------



 



(c) Pari Passu Treatment of any Accordion Advance. Any Accordion Advance
(A) shall rank pari passu in right of payment and of security (if any) with all
other Loans and (B) shall be governed by and subject to all of the provisions,
terms and conditions set forth in this Agreement and the other Loan Documents in
every respect as though such Loan was an original “Loan” referred to herein and
will constitute an Obligation of the Borrower hereunder.
2.8.3 Acceding Lenders. The Borrower may invite any Lender, any Affiliate of a
Lender that is an Eligible Assignee and/or, subject to Agent’s approval (such
approval not to be unreasonably withheld or delayed), one or more other
commercial banks, other financial institutions or other Persons (in each case,
an “Acceding Lender”) to become party to this Agreement as a Lender. Such
Acceding Lender shall become a Lender hereunder by entering into an instrument
of accession in substantially the form of Exhibit G hereto (an “Instrument of
Accession”) with the Borrower and the Agent and assuming thereunder the rights
and obligations (as the case may be) of a Lender hereunder, including, without
limitation, the obligation to fund a portion of any new or replacement Tranche
subject to the terms of this §2.8, and the increase to or new or replacement
Tranche (as the case may be) shall be funded by the amount of such Acceding
Lender’s interest all in accordance with the provisions of this §2.8.
2.8.4 Effective Date and Allocations. Upon a request by the Borrower for an
Accordion Advance in accordance with this §2.8, the Agent and the Borrower shall
determine, as applicable, the effective date of any such Accordion Advance (any
such date, the “Accordion Funding Date”) and the final allocation of any such
Accordion Advance. The Agent shall promptly notify the Borrower and the Lenders
and any Acceding Lenders of the final allocation of such Accordion Advance. On
any Accordion Funding Date, Schedule 2 hereto shall be amended to reflect, as
the case may be, (x) the name, address, and, as the case may be, the amount of
the portion of the increase to or new or replacement Tranche advanced or to be
advanced by each Lender participating therein (and, if applicable, any Acceding
Lender), (y) the amount of the Accordion Advance, and (z) the changes to the
respective Applicable Percentages of the Lenders (after giving effect to such
Accordion Advance).
2.8.5 Conforming Amendment. To the extent that conforming changes (including
incorporating the Accordion Advances and pricing applicable thereto) to this
Agreement must be made to effect an Accordion Advance in accordance with this
§2.8, the Agent and the Borrower may enter into an amendment (a “Conforming
Amendment”) effecting such changes. Any such Conforming Amendment shall not
require the consent of any Person other than the Lenders participating in the
applicable Accordion Advance, the Borrower and the Agent so long as such
Conforming Amendment does not provide for new or amended covenants or events of
default applicable to any Accordion Advance; provided, that upon the execution
of any Conforming Amendment, the Agent shall distribute a copy thereof to all of
the Lenders. If such Conforming Amendment provides for new or amended covenants
or events of default applicable to any Accordion Advance, such Conforming
Amendment shall be subject to the consent of the Majority Lenders calculated
prior to giving effect to the applicable Accordion Advance.

 

36



--------------------------------------------------------------------------------



 



2.8.6 Conflicting Provisions. This Section shall supersede any provisions in §28
to the contrary.
§2.9 Reserved.
§2.10 Reserved.
§2.11 Certain Permitted Amendments.
(a) Loan Modification Offer. The Borrower may, by written notice to the Agent
from time to time make one or more offers (each, a “Loan Modification Offer”) to
(i) all the Lenders or (ii) all the Lenders of any Tranche, to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the Agent
and reasonably acceptable to the Borrower. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days after the date of such notice, unless otherwise
agreed to by the Agent). Notwithstanding anything to the contrary in §28, each
Permitted Amendment shall only require the consent of the Borrower, the Agent
and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans and Commitments of the Accepting
Lenders. In connection with any Loan Modification Offer that has been accepted
by the Majority Lenders, the Borrower may, with the prior written consent of the
Agent, terminate the aggregate Commitments (or, in the case of a Loan
Modification Offer made to a single Tranche, the aggregate Commitments in
respect of such Tranche) of one or more of the Lenders that are not Accepting
Lenders, and in connection therewith shall repay in full all outstanding Loans
(or, in the case of a Loan Modification Offer made to a single Tranche, the
outstanding Loans in respect of such Tranche), and accrued but unpaid interest
and fees (along with any amount owing pursuant to §4.8), at such time owing to
such terminated Lender, with such termination taking effect, and any related
repayment being made, upon the effectiveness of the Permitted Amendment;
provided that the foregoing shall not permit the Borrower to prepay any Fixed
Rate Loan or Floating Rate Loan of the Lenders that are not Accepting Lenders
during any applicable Prepayment Lockout Period. Additionally, to the extent the
Borrower has terminated the Commitments (or the Commitments in respect of any
Tranche) of such Lenders, it may request any other Eligible Assignee to provide
a commitment to make loans on the terms set forth in such Loan Modification
Offer in an amount not to exceed the amount of the Commitments terminated
pursuant to the preceding sentence.
(b) Loan Modification Agreement. The Borrower and each Accepting Lender shall
execute and deliver to the Agent a Loan Modification Agreement and such other
documentation as the Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof, which Loan
Modification Agreement shall be acceptable to the Agent, the Borrower and each
Accepting Lender. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new Tranche hereunder.

 

37



--------------------------------------------------------------------------------



 



(c) Permitted Amendments. “Permitted Amendments” means any or all of the
following: (i) an extension of the Maturity Date applicable solely to the Loans
and/or Commitments of the Accepting Lenders, (ii) an increase in the interest
rate solely with respect to the Loans and/or Commitments of the Accepting
Lenders, (iii) the inclusion of additional fees to be payable solely to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (iv) such conforming amendments to this Agreement and the other
Loan Documents as shall be appropriate, in the reasonable judgment of the Agent,
to provide the rights and benefits of this Agreement and other Loan Documents on
a pari passu basis to each new Tranche resulting therefrom, and (v) such other
conforming amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Agent, to give effect to the
foregoing Permitted Amendments; provided that the Agent shall be permitted to
seek the approval of the Majority Lenders of any proposed amendment pursuant to
the foregoing clauses (iv) or (v) as the Agent, in its sole discretion, deems
appropriate.
(d) Miscellaneous. This §2.11 shall supersede any provision in §28 to the
contrary.
§2.12 Reverse Dutch Auction Repurchases.
(a) The Borrower may, at any time and from time to time after the Closing Date,
conduct auctions as hereinafter described in order to purchase and retire Loans
(each, an “Auction”) (each such Auction to be managed exclusively by the Agent),
and such repurchases of Loans will not be deemed to be voluntary or mandatory
payments or prepayments for purposes of §3.2, so long as the following
conditions are satisfied:
(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this §2.12 and Schedule 2.12;
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of the offer to, or at the time of the purchase of, any Loans in connection
with any Auction or shall occur as a result of such purchase;
(iii) the minimum principal amount (calculated on the face amount thereof) of
all Loans that the Borrower offers to purchase in any such Auction shall be no
less than $5,000,000 (or integral multiples of $1,000,000 in excess thereof)
(unless another amount is agreed to by the Agent);
(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);

 

38



--------------------------------------------------------------------------------



 



(v) no more than one Auction may be ongoing at any one time;
(vi) each Auction shall be open and offered to all Lenders of the relevant
Tranche and the relevant Type on a pro rata basis; and
(vii) at the time of each purchase of Loans through an Auction, the Borrower
shall have delivered to the Agent an officer’s certificate of an authorized
officer certifying as to compliance with this clause (a).
(b) Each Lender may (but shall have no obligation whatsoever to) participate in
any Auction conducted pursuant to this §2.12.
(c) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth in §2.12(a). If the Borrower commences any Auction and
if at such time of commencement the Borrower reasonably believes that all
required conditions set forth in §2.12(a) have been satisfied, then any failure
to satisfy one or more of the conditions set forth above shall not result in any
Default or Event of Default hereunder, provided that the Auction is then
terminated. With respect to all purchases of Loans made by the Borrower pursuant
to this §2.12, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Loans up to
the settlement date of such purchase and (y) such purchases (and the payments
made by the Borrower and the cancellation of the purchased Loans, in each case
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of §3.2.
(d) The Agent and the Lenders hereby consent to the Auctions and the other
transactions contemplated by this §2.12 (provided that no Lender shall have any
obligation whatsoever to participate in any such Auctions) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
§3.2 (it being understood and acknowledged that purchases of the Loans by the
Borrower contemplated by this §2.12 shall not constitute Investments by the
Borrower)).
(e) Each Lender participating in any Auction hereby acknowledges and agrees that
in connection with such Auction, (1) the Borrower may have, and later may come
into possession of, information regarding the Loans or the Borrower or its
Subsidiaries that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (such information, the
“Excluded Information”), (2) such Lender has independently, without reliance on
the Borrower, any of its Subsidiaries, the Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Borrower, its Subsidiaries, the Agent or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, its Subsidiaries, the Agent, and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information.

 

39



--------------------------------------------------------------------------------



 



(f) The Borrower agrees to pay to Agent the Agent Auction Fee in connection with
each Auction no later than three (3) Business Days after the date the Return
Bids submitted by Lenders in connection therewith were due.
§3. REPAYMENT OF THE LOANS.
§3.1 Maturity. The Borrower promises to pay on (i) the Tranche A Maturity Date,
and there shall become absolutely due and payable on the Tranche A Maturity
Date, all unpaid principal of the Tranche A Loans outstanding on such date,
(ii) on the Tranche B Maturity Date, and there shall become absolutely due and
payable on the Tranche B Maturity Date, all unpaid principal of the Tranche B
Loans outstanding on such date, and (iii) the Tranche C Maturity Date, and there
shall become absolutely due and payable on the Tranche C Maturity Date, all
unpaid principal of the Tranche C Loans outstanding on such date, in each case
together with any and all accrued and unpaid interest thereon, and any and all
other unpaid amounts then due under this Agreement, the Notes or any other of
the Loan Documents.
§3.2 Optional Repayments of Term Loans.
3.2.1 Floating Rate Loans.
(a) Subject to the terms of §3.2.1(b), so long as no Default or Event of Default
shall then exist, the Borrower shall have the right, at its election, to prepay
the outstanding amount of the Floating Rate Loans (including, without limiting
§3.2.3(b), the prepayment of the Floating Rate Loans of a single Tranche), in
whole or in part, at any time without penalty or premium other than as provided
in §3.2.1(b); provided that the outstanding amount of any Floating Rate Loans
may not be prepaid on a date other than the last day of an Interest Period
unless the Borrower pays the Libor Breakage Costs for each Libor Rate Loan so
prepaid at the time of such prepayment. The Borrower shall give the Agent, no
later than 10:00 a.m., Cleveland, Ohio time, at least three (3) Business Days’
written notice of any proposed prepayment pursuant to this §3.2.1(a) of Floating
Rate Loans specifying the proposed date of prepayment of such Loans and the
principal amount to be prepaid. Each such partial prepayment of the Floating
Rate Loans shall be in an amount equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof or, if less, the then outstanding balance of the
Floating Rate Loans of the applicable Tranche (or, if applicable, the
outstanding balance of all Floating Rate Loans) and shall be accompanied by the
payment of all charges, if any, outstanding on all Floating Rate Loans so
prepaid and of all accrued interest on the principal prepaid to the date of
payment.
(b) The Borrower shall not make a voluntary prepayment, in whole or in part, on
(i) any Tranche A Floating Rate Loan during the first two (2) years of the term
thereof, (ii) any Tranche B Floating Rate Loan during the first three (3) years
of the term thereof, or (iii) any Tranche C Floating Rate Loan during the first
three (3) years of the term thereof (each of the foregoing periods, a “Floating
Rate Prepayment Lockout Period”). Thereafter, if the Borrower repays:
(i)(A) any Tranche A Floating Rate Loan on or before the three-year anniversary
of the Closing Date, or (B) any Tranche B Floating Rate Loan or Tranche C
Floating Rate Loan on or before the four-year anniversary of the Closing Date,
the Borrower shall pay to the Agent, for the accounts of the applicable Lenders,
simultaneously with and as a condition to such prepayment, a prepayment premium
in an amount equal to 2% of the principal amount prepaid;

 

40



--------------------------------------------------------------------------------



 



(ii)(A) any Tranche A Floating Rate Loan during the period after the three-year
anniversary of the Closing Date and up to and including the four-year
anniversary of the Closing Date, or (B) any Tranche B Floating Rate Loan or
Tranche C Floating Rate Loan during the period after the four-year anniversary
of the Closing Date and up to and including the five-year anniversary of the
Closing Date, the Borrower shall pay to the Agent, for the accounts of the
applicable Lenders, simultaneously with and as a condition to such prepayment, a
prepayment premium in an amount equal to 1% of the principal amount prepaid; and
(iii) if the Borrower repays (A) any Tranche A Floating Rate Loan after the
four-year anniversary of the Closing Date, or (B) any Tranche B Floating Rate
Loan or Tranche C Floating Rate Loan after the five-year anniversary of the
Closing Date, no prepayment premium or penalty shall be payable in connection
therewith (the amounts specified in the foregoing clauses (i) and (ii), the
“Floating Rate Prepayment Premium”).
If (x) the unpaid principal balance of any of the Tranche A Floating Rate Loans
is accelerated in accordance with the terms of this Agreement on or before the
four-year anniversary of the Closing Date, (y) the unpaid principal balance of
any of the Tranche B Floating Rate Loans or Tranche C Floating Rate Loans is
accelerated in accordance with the terms of this Agreement on or before the
five-year anniversary of the Closing Date, or (z) following the occurrence and
during the continuance of an Event of Default, the Agent otherwise applies the
Borrower’s funds held by it to the repayment of any portion of the unpaid
principal balance of any of the Floating Rate Loans, the Floating Rate
Prepayment Premium shall be due and payable and equal to the amount obtained by
multiplying the applicable percentage indicated in clauses (i) and (ii) of this
§3.2.1(b) by the amount of principal being prepaid at the time of such
acceleration or application.
3.2.2 Fixed Rate Loans.
(a) Subject to the terms of §3.2.2(b), so long as no Default or Event of Default
shall then exist, the Borrower shall have the right, at its election, to prepay
the outstanding amount of the Fixed Rate Loans (including, without limiting
§3.2.3(b), the prepayment of the Fixed Rate Loans of a single Tranche), in whole
or in part, at any time without penalty or premium other than as provided in
§3.2.2(b). The Borrower shall give the Agent not less than ten (10) days prior
written notice of any proposed prepayment pursuant to this §3.2.2(a) of Fixed
Rate Loans specifying the proposed date of prepayment of such Loans. Each such
partial prepayment of the Fixed Rate Loans shall be in an amount equal to
$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the then outstanding balance of the Fixed Rate Loans of the applicable Tranche
(or, if applicable, the outstanding balance of all Fixed Rate Loans) and shall
be accompanied by the payment of all charges, if any, outstanding on all Fixed
Rate Loans so prepaid and of all accrued interest on the principal prepaid to
the date of payment.

 

41



--------------------------------------------------------------------------------



 



(b) The Borrower shall not make a voluntary prepayment, in whole or in part, on
(i) any Tranche A Fixed Rate Loan during the first year of the term thereof,
(ii) any Tranche B Fixed Rate Loan during the first two (2) years of the term
thereof, or (iii) any Tranche C Fixed Rate Loan during the first three (3) years
of the term thereof (each of the foregoing periods, a “Fixed Rate Prepayment
Lockout Period”). In connection with any prepayment of any Tranche A Fixed Rate
Loan, Tranche B Fixed Rate Loan or Tranche C Fixed Rate Loan, except during the
last year of the term thereof, the Borrower agrees to pay to the Agent for the
accounts of the applicable Lenders, simultaneously with and as a condition to
such prepayment, a prepayment premium calculated in accordance with the
Prepayment Premium Schedule attached hereto as Schedule 3.2.2(b) (the “Fixed
Rate Prepayment Premium”). If the unpaid principal balance of any of the Fixed
Rate Loans is accelerated in accordance with the terms of this Agreement during
the Fixed Rate Prepayment Lockout Period applicable thereto or, following the
occurrence and during the continuance of an Event of Default, the Agent
otherwise applies the Borrower’s funds held by it to the repayment of any
portion of the unpaid principal balance of any of the Fixed Rate Loans, the
Fixed Rate Prepayment Premium shall be due and payable and equal to the amount
obtained by multiplying the percentage indicated in the Prepayment Premium
Schedule by the amount of principal being prepaid at the time of such
acceleration or application.
3.2.3 Generally.
(a) In connection with any prepayment of any of the Loans, Borrower acknowledges
and agrees that interest shall always be calculated and paid through the date on
which the prepayment of such Loan occurs.
(b) At any time, so long as no Default or Event of Default then exists and is
continuing, any prepayment that is permitted under §§3.2.1 or 3.2.2 shall be
applied against the Obligations by Tranche, by Type or both, in such order as
the Borrower may elect by written notice delivered to the Agent no later than
one (1) Business Day before the Intended Prepayment Date, and each such
prepayment shall be applied on a pro rata basis to the Obligations payable to
the Lenders holding the Loans of the Type or Tranche (or both) being prepaid,
provided that if the Borrower does not timely deliver such written notice, such
prepayment shall be applied to the Obligations payable to all of the Lenders on
a pro rata basis.
§3.3 Reserved.
§4. CERTAIN GENERAL PROVISIONS.
§4.1 Funds for Payments.

 

42



--------------------------------------------------------------------------------



 



(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders or (as the case may be) the Agent, at
the Agent’s Head Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Term Loans and of fees hereunder not later than 12:00 p.m. (Cleveland, Ohio
time) on the due date thereof.
(b) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(c) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(d) Without limiting the provisions of subsection (b) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.
(e) Without limiting the provisions of subsection (b) or (d) above, the Borrower
shall, and does hereby, indemnify the Agent and each Lender and shall make
payment in respect thereof within 15 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
§4.1) withheld or deducted by the Borrower or the Agent or paid by the Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Agent as required by subsection (f) of this
§4.1. A certificate as to the amount of any such payment or liability delivered
to the Borrower by a Lender (with a copy to the Agent), or by the Agent on its
own behalf or on behalf of Lender, shall be prima facie evidence that such
amounts are due and owing.

 

43



--------------------------------------------------------------------------------



 



(f) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Agent) incurred by or asserted against the
Borrower or the Agent by any Governmental Authority as a result of the failure
by such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Agent pursuant to subsection (h) of this §4.1. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(g) Upon request by the Borrower or the Agent, as the case may be, after any
payment of Taxes by the Borrower or by the Agent to a Governmental Authority as
provided in this §4.1, the Borrower shall deliver to the Agent or the Agent
shall deliver to the Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Agent, as the
case may be.
(h) (i) Each Lender shall deliver to the Borrower and to the Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

44



--------------------------------------------------------------------------------



 



(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

  (I)   executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

  (II)   executed originals of Internal Revenue Service Form W-8ECI,

  (III)   executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

  (IV)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

  (V)   executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.

 

45



--------------------------------------------------------------------------------



 



(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed in
law and at such time or times reasonably requested by the Borrower or the Agent,
such documentation prescribed by applicable law (including prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower or the Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and without from such
payment. Solely for purposes of this §4.1(h)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(i) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
(j) Unless required by applicable Laws, at no time shall the Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If the Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

46



--------------------------------------------------------------------------------



 



§4.2 Computations. All computations of interest on Libor Rate Loans and Fixed
Rate Loans and of other fees to the extent applicable shall be based on a
360-day year, and all computations of interest on Base Rate Loans shall be based
on a 365/366-day year, in each case paid for the actual number of days elapsed.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to Libor Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and interest shall accrue during such extension. The outstanding amount of the
Loans as reflected on the Note Records or record attached to any other Note from
time to time shall constitute prima facie evidence of the principal amount
thereof.
§4.3 Inability to Determine Libor Rate. In the event, prior to the commencement
of any Interest Period relating to any Libor Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Libor Rate that would otherwise determine the rate of interest to be applicable
to any Libor Rate Loan during any Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower) to the Borrower and the Lenders. In such event, (a) any Loan Request
with respect to Libor Rate Loans shall be automatically withdrawn and shall be
deemed to be a request for Base Rate Loans, and (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders, and at
the Borrower’s option, such Base Rate Loans shall be converted to Libor Rate
Loans pursuant to a Conversion Request submitted by the Borrower in accordance
with §2.5.
§4.4 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the Commitment of such Lender to
make or continue Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans
shall forthwith be suspended and (b) such Lender’s Commitment Percentage of
Libor Rate Loans then outstanding shall be converted automatically to Base Rate
Loans on the last day of each Interest Period applicable to such Libor Rate
Loans or within such earlier period as may be required by law, all until such
time as it is no longer unlawful for such Lender to make or maintain Libor Rate
Loans, whereupon such Lender shall so notify the Agent and the Borrower
promptly, and at the Borrower’s option, such Base Rate Loans shall be converted
to Libor Rate Loans pursuant to a Conversion Request submitted by the Borrower
in accordance with §2.5. The Borrower hereby agrees promptly to pay the Agent
for the account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for Libor Breakage Costs incurred by such Lender in
making any conversion required by this §4.4 prior to the last day of an Interest
Period.

 

47



--------------------------------------------------------------------------------



 



§4.5 Additional Costs, Etc. If any Change in Law shall:
(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Loans (other than Indemnified
Taxes or Other Taxes covered by §4.1), or
(b) change the basis of taxation (other than with respect to (i) Excluded Taxes
and (ii) Indemnified Taxes or Other Taxes covered by §4.1) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to the Agent or any Lender under this Agreement or the other Loan
Documents, or
(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part;
and the result of any of the foregoing is
(A) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or
(B) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or
(C) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, promptly upon demand made by the
Agent or such Lender (such demand to be made promptly by the Agent or such
Lender upon the making of any such determination), at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Agent such additional amounts as such Lender or the Agent shall determine in
good faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum, provided
that such Lender or the Agent is generally imposing similar charges on its other
similarly situated borrowers. The Agent shall provide the Borrower with a
calculation, in reasonable detail, of such amounts in accordance with its
customary practices.

 

48



--------------------------------------------------------------------------------



 



§4.6 Capital Adequacy. If any Change in Law affects the amount of capital
required or expected to be maintained by banks or bank holding companies and any
Lender or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of Loans made or
deemed to be made pursuant hereto, then such Lender or the Agent may notify the
Borrower of such fact, and the Borrower shall pay to such Lender or the Agent
from time to time, promptly upon demand made by the Agent or such Lender (such
demand to be made promptly by the Agent or such Lender upon the making of any
such determination), as an additional fee payable hereunder, such amount as such
Lender or the Agent shall determine reasonably and in good faith and certify in
a notice to the Borrower to be an amount that will adequately compensate such
Lender in light of these circumstances for its increased costs of maintaining
such capital. Each Lender and the Agent shall allocate such cost increases among
its customers in good faith and on an equitable basis, and will not charge the
Borrower unless it is generally imposing a similar charge on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.
§4.7 Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing; provided, that none of
the Agent or Lenders shall be entitled to claim any such amount pursuant to
§§4.5 or 4.6 if such Person fails to provide such notice to the Borrower within
180 days of the date Agent or such Lender becomes aware of the occurrence of the
event giving rise to the amount it claims as being owed. Notwithstanding
anything to the contrary contained in this Article 4, if any Lender requests
compensation under §§4.5 or 4.6, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to §4.1, or if any Lender gives a notice pursuant to §4.4,
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to §§4.1, 4.5 or 4.6, as the case may be, in
the future, or eliminate the need for the notice pursuant to §4.4, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
§4.8 Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Lender and to
hold the Agent and each Lender harmless from and against any loss, cost or
expense that the Agent or such Lender may sustain or incur as a consequence of
(a) a default by the Borrower in the payment of any principal amount of or any
interest on any Libor Rate Loans as and when due and payable, including any such
loss or expense arising from interest or fees payable by the Agent or such
Lender to lenders of funds obtained by it in order to maintain its Libor Rate
Loans, (b) the failure by the Borrower to make a borrowing or conversion or
continuation of a Libor Rate Loan after the Borrower has given a Loan Request
for the same, and (c) the making of any payment of a Libor Rate Loan or the
conversion of any such Loan to a Base Rate Loan on a day that is not the last
day of the applicable Interest Period with respect thereto, including interest
or fees payable by the Agent or a Lender to lenders of funds obtained by it in
order to maintain any such Libor Rate Loans.

 

49



--------------------------------------------------------------------------------



 



§4.9 Interest After Default.
(a) Overdue Amounts. Notwithstanding anything to the contrary stated herein,
overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest at the rate otherwise applicable
thereto plus 2%, compounded daily until such amount shall be paid in full (after
as well as before judgment).
(b) Amounts Not Overdue. Notwithstanding anything to the contrary stated herein,
upon the occurrence and during the continuance of an Event of Default, at the
option of the Majority Lenders, to the extent permitted by applicable law, the
unpaid principal balance of all Obligations not overdue shall bear interest at
the rate otherwise applicable thereto plus 2% until such Event of Default is
cured or waived to the satisfaction of the Agent and the Majority Lenders.
§4.10 Right to Replace Lender. If (w) a Lender requests compensation or the
Borrower is required to pay any additional amounts pursuant to §§4.1(b), 4.5 or
4.6, (x) a Lender’s obligations with respect to LIBOR Rate Loans are suspended
pursuant to §4.4, (y) in connection with any proposed amendment, modification,
termination, waiver or consent which requires the approval of each Lender or
each Lender directly affected thereby, and with respect to which approvals from
the Majority Lenders have been obtained, a Lender that has not given, or been
deemed to have given, its approval of such matter, or (z) a Lender is a
Defaulting Lender, then, so long as there does not then exist any Default or
Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”) assign its Commitment to an Eligible Assignee designated by the
Borrower and approved by the Agent (or designated by the Agent and approved by
the Borrower), and upon such demand the Affected Lender shall promptly assign
its Commitment to an Eligible Assignee subject to and in accordance with the
provisions of §20.1 for a purchase price equal to the aggregate principal
balance of the Loans then owing to the Affected Lender, plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected Lender
(or such lesser amount as may be agreed on by the Affected Lender and such
Eligible Assignee) and upon such assignment the Borrower shall pay the fee
specified in §20.3. Subject to the approval rights of the Agent, each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this §4.10.
§4.11 Reserved.
§4.12 Defaulting Lenders.

 

50



--------------------------------------------------------------------------------



 



4.12.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §28.
(b) Reallocation of Payments. A Defaulting Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
the outstanding Term Loan, interest, fees or otherwise, to the remaining
non-defaulting Lenders for application to, and reduction of, their respective
pro rata shares of all outstanding Loans. The Defaulting Lender hereby
authorizes the Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective pro rata shares of the outstanding Term Loans.
If not previously satisfied directly by the Defaulting Lender, a Defaulting
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to the outstanding Term Loan of
the nondelinquent Lenders, the Lenders’ respective pro rata shares of the
outstanding Term Loan have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
(c) Fees. That Defaulting Lender shall not be entitled to receive any fees for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
4.12.2 Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will take such other actions as the Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Commitment Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
§5. RESERVED.
§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
The obligations of the Trust under the Guaranty are full recourse obligations of
the Trust, and all of the respective assets and properties of the Trust shall be
available for the payment in full in cash and performance thereof.

 

51



--------------------------------------------------------------------------------



 



§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant as of the Closing Date to the Agent and the Lenders all of
the statements contained in this §7.
§7.1 Authority, Etc.
(a) Organization: Good Standing.
(a) FPLP is a limited partnership duly organized, validly existing and in good
standing under the laws of its state of organization; FPLP has all requisite
limited partnership power to own its properties and conduct its business as now
conducted and as presently contemplated; and FPLP is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the Eligible Unencumbered Properties owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect. Each Borrower (other than
FPLP) is a limited partnership, general partnership, nominee trust or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its state of organization; each such Borrower
has all requisite limited partnership, general partnership, trust, limited
liability company or corporate, as the case may be, power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and each such Borrower is in good standing as a foreign entity and
is duly authorized to do business in the jurisdictions where the Eligible
Unencumbered Properties owned by it are located and in each other jurisdiction
where such qualification is necessary except where a failure to be so qualified
in such other jurisdiction would not have a Material Adverse Effect.
(b) the Trust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland; each Subsidiary of the Trust
is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other jurisdiction would not have a
Material Adverse Effect.

 

52



--------------------------------------------------------------------------------



 



(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable and, as of the
Closing Date, are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto. All of the issued and outstanding general
partner interests of FPLP are owned and held of record by the Trust. There are
no outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire a general partner interest in FPLP. There are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on FPLP or the Trust which require or could require
FPLP or the Trust to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partner interest in FPLP. Except as set forth
in the Agreement of Limited Partnership of FPLP, no general partner interests of
FPLP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral). For so long as any Borrower
which is a Wholly-Owned Subsidiary of FPLP is a Borrower, FPLP owns, directly or
indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests in each such Borrower and economic interests in
each such Borrower pursuant to which FPLP would receive, directly or indirectly,
100% of the net proceeds of a sale or other disposition or liquidation of the
Eligible Unencumbered Property owned by each such Borrower. For so long as FP
Redland Tech is a Borrower, FPLP owns, directly or indirectly, at least 90% (by
number of votes or controlling interests) of the outstanding voting interests in
FP Redland Tech and economic interests in FP Redland Tech pursuant to which FPLP
would receive, directly or indirectly, at least 90% of the net proceeds of a
sale or other disposition or liquidation of the Redland Property. All of the
issued and outstanding Equity Interests of each Borrower other than FPLP are
owned and held of record by the Persons set forth on Schedule 7.1(b) attached
hereto, and all of such Equity Interests of each such Person organized as a
corporation have been duly issued and are outstanding and fully paid and
non-assessable. There are no outstanding securities or agreements exchangeable
for or convertible into or carrying any rights to acquire any Equity Interests
in any Borrower (other than FPLP). There are no outstanding commitments,
options, warrants, calls or other agreements (whether written or oral) binding
on any Borrower (other than FPLP) which require or could require any Borrower
(other than FPLP) to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any Equity Interest in such Borrower (except with respect
to one or more contracts for the disposition of an Eligible Unencumbered
Property in connection with which no Default or Event of Default shall have
occurred both before and immediately after giving effect to such disposition
individually and after giving effect to all such dispositions), and, as of the
Closing Date, any such commitments, options, warrants, calls or other agreements
relating to FPLP are set forth on Schedule 7.1(b). Except as disclosed on
Schedule 7.1(b) attached hereto, no Equity Interests of any Borrower (other than
FPLP) are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral) and any such restrictions or
other agreements relating to FPLP as of the Closing Date are set forth on
Schedule 7.1(b). All of the Preferred Equity which exists as of the date of this
Agreement, and each of the agreements or other documents entered into and/or
setting forth the terms, rights and restrictions applicable to any such
Preferred Equity, are listed and described on Schedule 7.1(b) attached hereto.
All of the agreements and other documents requested by the Agent relating to the
Preferred Equity in effect on the Closing Date have been furnished to the Agent.

 

53



--------------------------------------------------------------------------------



 



(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or the Trust is or is to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of the Borrower and the Trust, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower or the Trust
and any general partner thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which the Borrower or the Trust is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or the Trust, (iv) do
not conflict with any provision of the Organizational Documents of the Borrower
or the Trust or any general partner thereof, and (v) do not contravene any
provisions of, or constitute Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower or the Trust or any of the Borrower’s or the
Trust’s properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not result in a Material Adverse Effect or in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Borrower or the Trust.
(d) Enforceability. Each of the Loan Documents to which the Borrower or the
Trust is a party has been duly executed and delivered and constitutes the legal,
valid and binding obligations of the Borrower and the Trust, as the case may be,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights.
§7.2 Governmental Approvals. The execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.
§7.3 Title to Properties; Leases.
The Borrower and the Trust each has good fee to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it, including, without limitation, that:
(a) The Borrower holds good and clear record and marketable fee simple title to
the Eligible Unencumbered Properties and all assets or properties relating
thereto, subject to no Liens other than Permitted Liens.
(b) The Borrower and the Trust will, as of the Closing Date, own all of the
assets as reflected in the financial statements of the Borrower and the Trust
described in §7.4, or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).

 

54



--------------------------------------------------------------------------------



 



(c) Set forth on Schedule 7.3(c) attached hereto is a list of each of the direct
or indirect interests of the Borrower in any Partially-Owned Entity as of the
date of this Agreement. Such list is complete and accurate in all material
respects as of the date furnished and, as of the date of any update thereto
furnished by Borrower pursuant to §8.5(e), will be complete and accurate in all
material respects as of such date.
§7.4 Financial Statements. The Borrower has furnished to each of the Lenders the
audited consolidated balance sheet of the Trust and its Subsidiaries as of
December 31, 2010, and the related audited consolidated statements of income,
changes in shareholder’s equity and cash flows for the year then ended (the
“Initial Financials”). The Borrower has also furnished or otherwise made
available to each of the Lenders the unaudited consolidated balance sheet of the
Trust and its Subsidiaries as of March 31, 2011, and the related unaudited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the three consecutive fiscal quarters then ended (the “Quarterly
Financials”). Such Initial Financials and such Quarterly Financials have been
prepared in accordance with GAAP and the Initial Financials are accompanied by
an auditors’ report prepared without qualification by the Accountants. The
Initial Financials and the Quarterly Financials are complete and correct in all
material respects and fairly present, in accordance with GAAP consistently
applied throughout the periods to which they apply, the financial condition of
the Trust and its Subsidiaries as at the close of business on the date thereof
and the results of operations for the fiscal year (or fiscal quarter, as
applicable) then ended. There are no contingent liabilities of the Trust or any
of its Subsidiaries as of such date known to the officers of the Trust or any of
its Subsidiaries not disclosed in the Initial Financials or the Quarterly
Financials.
§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust or FPLP or, taken
as a whole, the Potomac Group.
§7.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each of
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a Material
Adverse Effect. The Borrower, the Trust and each of their respective
Subsidiaries possess all material Permits relating to each of the Unencumbered
Assets comprising part of the Unencumbered Pool. FPLP is pre-approved as a
landlord for the United States government by the General Services Administration
as part of the General Services Administration’s Advanced Acquisition Program
(the “AAP Qualification”).

 

55



--------------------------------------------------------------------------------



 



§7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that could reasonably be expected to, either individually or in
the aggregate, result in a Material Adverse Effect, or materially impair the
right of the Trust or FPLP or, taken as a whole, the Potomac Group, to carry on
its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.
§7.8 No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust nor
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
Material Adverse Effect. None of the Borrower, the Trust or any of their
respective Subsidiaries is a party to any contract or agreement that has had, or
could reasonably be expected to have, a Material Adverse Effect.
§7.9 Compliance With Other Instruments, Laws, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is in violation of any provision
of its partnership agreement, charter or other Organizational Document, as the
case may be, or any agreement or instrument to which it may be subject or by
which it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect.
§7.10 Tax Status. Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject and has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply and (b) has paid all federal
and state income and all other material taxes or other governmental assessments
and charges that are due and payable, except those being contested in accordance
with § 8.9.
§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.
§7.12 Investment Company Acts. None of the Borrower, the Trust or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

 

56



--------------------------------------------------------------------------------



 



§7.13 Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc. The exact legal name of the Borrower and the Trust, and their respective
jurisdictions of organization, as of the Closing Date, are set forth on
Schedule 7.13 attached hereto. Except for Permitted Liens, there is no effective
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, any Eligible Unencumbered Property.
Neither the Borrower nor the Trust has pledged or granted any lien on or
security interest in or otherwise encumbered or transferred any of their
respective interests in any Borrower (including in the case of the Trust, its
interests in FPLP).
§7.14 Absence of Liens. The Borrower is the owner of the Eligible Unencumbered
Properties free from any Lien, except for Permitted Liens.
§7.15 Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of the Trust, the Borrower or any of
their Subsidiaries is presently a party to any transaction with the Borrower,
the Trust or any of their respective Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Borrower or the Trust, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
Person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer, director,
trustee or partner.
§7.16 Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.
Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate (i) maintains or contributes to, or
in the prior six years has maintained or contributed to, any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, (ii) has any accrued
unfunded or underfunded liabilities with respect to any Employee Benefit Plan
(other than with respect to any employee welfare benefit plan within the meaning
of §3(l) or §3(2)(B) of ERISA or any plan that is described in §201(2) or
§201(7) of ERISA), Guaranteed Pension Plan or Multiemployer Plan or are subject
to any condition under any Multiemployer Plan that has or with the passage of
time may create a withdrawal liability, or (iii) has failed to operate each
Employee Benefit Plan maintained by the Borrower, the Trust or any of their
respective ERISA Affiliates in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.
§7.17 Regulations U and X.No portion of any Loan is to be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.

 

57



--------------------------------------------------------------------------------



 



§7.18 Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted as the Borrower has determined
appropriate in its commercially reasonable judgment to investigate the past and
present environmental condition and usage of the Real Estate Assets, and, to the
extent requested by the Agent, true and complete copies of the same have been
delivered to the Agent. To the Borrower’s knowledge, except as otherwise
expressly specified in the Environmental Reports, the Borrower makes the
following representations and warranties:
(a) None of the Borrower, its Subsidiaries, the Trust or any operator of the
Real Estate Assets or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.
(b) None of the Borrower, the Trust or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, the Trust or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which event described in
any such notice would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.

 

58



--------------------------------------------------------------------------------



 



(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate Assets except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of their respective properties or any
ground or space tenants on any Real Estate Asset, no Hazardous Substances have
been generated or are being used on such Real Estate Asset except in accordance
with applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into any real property in the
vicinity of any of the Real Estate Assets which, through soil or groundwater
contamination, may have come to be located on such Real Estate Asset, and (v) to
the best of Borrower’s knowledge, any Hazardous Substances that have been
generated on any of the Real Estate Assets during ownership thereof by the
Borrower, the Trust, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; any of which events described in clauses
(i) through (v) above would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.
(d) None of the Borrower, the Trust or any of the Real Estate Assets is subject
to any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
§7.19 Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all of the
respective Subsidiaries of FPLP, each other Borrower and the Trust, together
with the exact legal name of each of such entities (including the Trust) and, in
the case of the Trust, the Borrower and each Guarantor, the tax identification
number of each of such entities.
§7.20 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Trust, and their respective Subsidiaries in this Agreement
and the other Loan Documents or any documents or instruments delivered by or on
behalf of the Borrower, the Trust and their respective Subsidiaries to the Agent
or the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects as of the date furnished (except to
the extent that such representations and warranties relate expressly to an
earlier date, in which case, the same were true and correct in all material
respects as of such earlier date). No report, financial statement, certificate
or other information furnished in writing (which for

 

59



--------------------------------------------------------------------------------



 



the purposes hereof shall include all materials delivered electronically or by
email) by or on behalf of any Borrower to the Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or, when taken together with all other information
furnished, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time prepared
(it being understood that the projected financial information is not to be
viewed as facts or guaranties of future performance, that actual results may
vary materially from the projected financial information and that the Borrower
and the Trust make no representation that the projected financial information
will in fact be realized).
§7.21 REIT Status. The Trust has not taken any action that would prevent it from
maintaining its qualification as a REIT for its tax years ending December 31,
2005 through December 31, 2010, or from maintaining such qualification at all
times during the term of this Agreement.
§7.22 OFAC. None of the Borrower, the Trust or any of their respective
Subsidiaries: (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001) or who engages in any dealings or transactions prohibited by Section 2 of
such executive order, (ii) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, or is subject to the limitations or prohibitions under any
other OFAC regulation or executive order; (iii) is (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such country, agency,
organization or person; or (iv) derives any of its material assets or operating
income from investments in or transactions with any such agency, organization or
person. None of the proceeds from any Loan will knowingly be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:
§8.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts and Obligations provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement, the Notes and the
other Loan Documents.

 

60



--------------------------------------------------------------------------------



 



§8.2 Maintenance of Office; Jurisdiction of Organization, Etc. Each of the
Borrower and the Trust will maintain its chief executive office in Bethesda,
Maryland, or at such other place in the United States of America as each of them
shall designate by written notice to the Agent to be delivered at least thirty
(30) days (or such shorter period as approved by the Agent) prior to any change
of chief executive office, where, subject to §21, notices, presentations and
demands to or upon the Borrower and the Trust in respect of the Loan Documents
may be given or made. Not later than the time required for delivery to the Agent
of the financial statements referred to in subsections (a) and (b) of §8.4, the
Borrower and the Trust shall provide the Agent with written notice of any
changes in name, tax identification number, address, jurisdiction of
organization or form of organization of the Trust or the Borrower provided that,
nothing in this §8.2 shall limit the covenants and obligations of the Borrower
and the Trust set forth in §8.20.
§8.3 Records and Accounts. Each of the Borrower and the Trust will (a) keep, and
cause each of its Subsidiaries to keep, true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP and (b) maintain adequate accounts and reserves as the Borrower and the
Trust shall determine in their good faith business judgment and, in the case of
such reserves, in accordance with GAAP, for all taxes (including income taxes),
contingencies, depreciation and amortization of its properties and the
properties of its Subsidiaries.
§8.4 Financial Statements, Certificates and Information. The Borrower and the
Trust will deliver to the Agent:
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Trust, the audited consolidated balance
sheet of the Trust and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in shareholder’s equity and
cash flows for the year then ended, in each case, setting forth in comparative
form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
together with a certification by the principal financial or accounting officer
of the Borrower and the Trust that the information contained in such financial
statements is complete and correct in all material respects and fairly presents,
in accordance with GAAP consistently applied throughout the period to which it
applies, the financial position of the Trust and its Subsidiaries on the date
thereof (which may be provided by inclusion in the Form 10-K of the Trust filed
with the SEC for such period and delivered to the Agent);

 

61



--------------------------------------------------------------------------------



 



(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of the Trust and its
Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements is complete and correct in all material respects
and fairly presents, in accordance with GAAP consistently applied throughout the
period to which it applies, the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-Q of the Trust filed with the SEC for such period and delivered to the Agent)
(subject to normal year-end adjustments and the absence of footnotes) (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
(c) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, a rent roll and operating statement
in respect of each Eligible Unencumbered Property, certified by the chief
financial or accounting officer of the Borrower as true and correct;
(d) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, a rent roll and
operating statement in respect of each Eligible Unencumbered Property, certified
by the chief financial or accounting officer of the Borrower as true and
correct;
(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit C hereto
signed by the chief financial or accounting officer of the Borrower, and setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in §10;
(f) promptly as they become available, a copy of each report submitted to the
Borrower, the Trust or any of their respective subsidiaries by the Accountants
in connection with each annual audit of the books of the Borrower, the Trust or
such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;
(g) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a Material Adverse Effect;
(h) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust;

 

62



--------------------------------------------------------------------------------



 



(i) unless delivered pursuant to clauses (a) or (b) above, as applicable, as
soon as practicable, but in any event not later than ninety (90) days after the
end of each fiscal year of the Trust, copies of the Form 10-K statement filed by
the Trust with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than fifty (50) days after the end of each fiscal quarter of
the Trust copies of the Form 10-Q statement filed by the Trust with the SEC for
such fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, the Trust shall deliver such
statements to the Agent within ten (10) days after the filing thereof with the
SEC;
(j) in the case of the Borrower and the Trust, as soon as practicable, but in
any event not later than thirty (30) days after the end of each of their
respective fiscal years, a business plan for the next fiscal year (including pro
forma projections for such period);
(k) if requested by the Agent, a certification by the chief financial or
accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year;
(l) [Reserved]; and
(m) from time to time such other financial data and other information about the
Borrower, the Trust, their respective Subsidiaries, the Real Estate Assets and
the Partially-Owned Entities as the Agent or any Lender (through the Agent) may
reasonably request. Without limitation of the foregoing, at the request of the
Agent, the Borrower will deliver to the Agent information relating to (i) the
determination of the existence or absence of a Disqualifying Environmental Event
or a Disqualifying Structural Event, (ii) title to any Eligible Unencumbered
Property and (iii) insurance coverage.
§8.5 Notices.
(a) Defaults. The Borrower and the Trust will, promptly after obtaining
knowledge of the same, notify the Agent in writing of the occurrence of any
Default or Event of Default. If any Person shall give any notice or take any
other action in respect of (x) a claimed Default (whether or not constituting an
Event of Default) under this Agreement or (y) a claimed failure by the Borrower,
the Trust or any of their respective Subsidiaries, as applicable, to comply with
any term, condition or provision of or under any note, evidence of Indebtedness,
indenture or other obligation in excess of $20,000,000, individually or in the
aggregate, in respect of Indebtedness that is Without Recourse and in excess of
$5,000,000, individually or in the aggregate, in respect of Indebtedness that is
Recourse, to which or with respect to which any of them is a party or obligor,
whether as principal or surety, and such failure to comply would permit the
holder of such note or obligation or other evidence of Indebtedness to
accelerate the maturity thereof, the Borrower shall forthwith give written
notice thereof to the Agent and each of the Lenders, describing the notice or
action and the nature of the claimed failure to comply.

 

63



--------------------------------------------------------------------------------



 



(b) Environmental Events. The Borrower and the Trust will promptly give notice
in writing to the Agent (i) upon Borrower’s or the Trust’s obtaining knowledge
of any material violation (as determined by the Borrower or the Trust in the
exercise of its reasonable discretion) of any Environmental Law regarding any
Real Estate Asset or Borrower’s or the Trust’s operations, (ii) upon Borrower’s
or the Trust’s obtaining knowledge of any known Release of any Hazardous
Substance at, from, or into any Real Estate Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which could
reasonably be expected to be a Disqualifying Environmental Event with respect to
any of the Eligible Unencumbered Properties or which could reasonably be
expected to have a Material Adverse Effect, (iii) upon Borrower’s or the Trust’s
receipt of any notice of material violation of any Environmental Laws or of any
material Release of Hazardous Substances in violation of any Environmental Laws
or any matter that could reasonably be expected to be a Disqualifying
Environmental Event with respect to any of the Eligible Unencumbered Properties,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) Borrower’s or the
Trust’s or any other Person’s operation of such Eligible Unencumbered Property,
(B) contamination on, from or into such Eligible Unencumbered Property, or
(C) investigation or remediation of off-site locations at which Borrower or the
Trust or any of its predecessors are alleged to have directly or indirectly
disposed of Hazardous Substances, or (iv) upon Borrower’s or the Trust’s
obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Substances with respect to which Borrower or the
Trust or any Subsidiary or Partially-Owned Entity may be liable or for which a
lien may be imposed on any Real Estate Asset.
(c) Notification of Claims against Eligible Unencumbered Properties. The
Borrower will, and will cause each Subsidiary to, promptly upon becoming aware
thereof, notify the Agent in writing (with copies to the Agent for each Lender)
of any setoff, claims, withholdings or other defenses to which any of the
Eligible Unencumbered Properties are subject, which (i) could reasonably be
expected to (x) have a Material Adverse Effect, or (y) have a materially adverse
effect on the value of any such Eligible Unencumbered Property, or (ii) with
respect to such Eligible Unencumbered Property, constitute a Disqualifying
Environmental Event, a Disqualifying Structural Event or a Lien subject to the
bonding or insurance requirement of §9.2(g).
(d) Notice of Litigation and Judgments. The Borrower and the Trust will give
notice to the Agent in writing (with copies to the Agent for each Lender) within
three (3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could result in a Material Adverse Effect, or which could have a
materially adverse effect on any Eligible Unencumbered Property or to which the
Borrower, the Trust or any of their respective Subsidiaries is or is to become a
party involving a claim against the Borrower, the Trust or any of their
respective Subsidiaries that could reasonably be expected to have a Material
Adverse Effect or to have a materially adverse effect on the value or operation
of the Eligible Unencumbered Properties and stating the nature and status of
such litigation or proceedings. The Borrower and the Trust will give notice to
the Agent and each of the Lenders, in writing, in form and detail reasonably
satisfactory to the Agent, within three (3) days of any judgment not covered by
insurance, final or otherwise, against the Borrower, the Trust or any of such
Subsidiaries in an amount in excess of $5,000,000.

 

64



--------------------------------------------------------------------------------



 



(e) Schedule 7.3(c). Not later than the time required for delivery to the Agent
of the financial statements referred to in subsections (a) and (b) of §8.4, the
Borrower and the Trust shall provide the Agent in writing with any updates or
changes to the information set forth on Schedule 7.3(c) attached hereto, and
such Schedule 7.3(c) shall be deemed amended thereby.
§8.6 Existence of Borrower; Maintenance of Properties. The Borrower and the
Trust will do or cause to be done all things necessary to, and shall, preserve
and keep in full force and effect its respective existence in its jurisdiction
of organization and will do or cause to be done all things necessary to preserve
and keep in full force all of its respective rights and franchises and, except
as could not reasonably be expected to have a Material Adverse Effect, those of
its respective Subsidiaries which may be necessary to properly and
advantageously conduct the businesses conducted by it. For so long as FP Redland
Tech continues to be a Borrower hereunder with a Real Estate Asset included in
the Unencumbered Pool, FP Redland Tech shall continue to satisfy the criteria
set forth in the definition of the Redland Conditions. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the judgment of the Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, subject to the terms of the applicable Leases and partnership agreements
or other entity charter documents, and in any event, will keep all of the Real
Estate Assets (for so long as such Real Estate Assets are owned by the Borrower
or any of its Subsidiaries) in a condition consistent with the Real Estate
Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the
extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order, ordinary wear and tear and casualty and condemnation
events excepted, (c) will not permit the Trust to directly own or lease any Real
Estate Asset, and (d) will, and will cause each of its Subsidiaries to continue
to engage primarily in the businesses now conducted by it and in related
businesses, all of the foregoing to the extent necessary to comply with the
other terms and conditions set forth in this Agreement, and in the case of
clauses (a) and (b) above. Without limitation of the foregoing, the business in
which the Borrower and its Subsidiaries are engaged will be limited to the
acquisition, development, ownership and operation of income-producing office,
industrial and flex properties in the Mid-Atlantic United States and any
business activities reasonably related thereto and Investments permitted under
§9.3 incidental thereto.

 

65



--------------------------------------------------------------------------------



 



§8.7 Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities owned by the Borrower, (y) own no real property or material personal
property other than through its ownership interests in the Borrower and
(z) continue to hold in excess of 80% of the partnership interests of FPLP and
to be the sole general partner thereof (including entitlement to not less than
80% of the voting and control of FPLP), and such partnership interests shall be
free of any and all options, warrants, calls or similar agreements and all
restrictions on transfer (whether written or oral) other than as set forth in
Articles VII and IX of the Agreement of Limited Partnership of FPLP. The Trust
will (a) cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear and casualty and condemnation events excepted, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Trust may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times and (c) cause each of its Subsidiaries to continue to engage
primarily in the businesses now conducted by it and in related businesses, in
each case under clauses (a), (b) and (c) above to the extent, in the good faith
judgment of the Trust, necessary to properly and advantageously conduct the
businesses being conducted by it.
§8.8 Insurance. The Borrower and the Trust will maintain with respect to their
other properties, and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.
§8.9 Taxes. The Borrower will, and will cause the Trust and each of their
respective Subsidiaries to, pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets, provided that (i)
any such tax, assessment, other governmental charge or claim need not be paid if
the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings that operate to suspend the collection and enforcement
thereof, and (ii) the Borrower or the Trust shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
or the Trust will pay all such taxes, assessments, other governmental charges or
claims forthwith prior to the consummation of proceedings to foreclose any lien
that may have attached as security therefor. Promptly upon request by the Agent
if required for bank regulatory compliance purposes or similar bank purposes,
the Borrower will provide evidence of the payment of real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
in the form of receipted tax bills or other form reasonably acceptable to the
Agent, or evidence of the existence of applicable contests as contemplated
herein.

 

66



--------------------------------------------------------------------------------



 



§8.10 Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality.
(a) Subject to the rights of tenants to limit or prohibit such access, as
denoted in the applicable Leases, the Borrower and the Trust will permit the
Agent or any of its designated representatives upon reasonable notice (which
notice may be given orally or in writing and provided that no notice shall be
required if a Default or Event of Default has occurred and is continuing), to
visit and inspect any of the properties of the Borrower, the Trust or any of
their respective Subsidiaries to examine the books of account of the Borrower,
the Trust and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, the Trust and their respective Subsidiaries with, and to be advised as
to the same by, its officers, all at such reasonable times and intervals as the
Agent may reasonably request.
(b) Reserved.
(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall, upon the request of the Agent, be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing,
Borrower shall be under no obligation to mark any such materials “PUBLIC”, and
each Public Lender shall designate to the Agent one or more persons who are
entitled to receive and view any such materials containing material non public
information to the same extent as Lenders that are not Public Lenders.

 

67



--------------------------------------------------------------------------------



 



(d) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or any
third party that may be invited to become a party to, and a “Lender” under, this
Agreement in connection with an Accordion Advance pursuant to §2.8 of this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.
§8.11 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Trust will comply with, and will cause each of their respective Subsidiaries
to comply with (a) all applicable laws and regulations now or hereafter in
effect wherever its business is conducted that are material in any respect to
the operation of their respective businesses in the ordinary course and
consistent with past practices, including, without limitation, all such
Environmental Laws and all such applicable federal and state securities laws,
except where the failure to so comply could not reasonably be expected to have a

 

68



--------------------------------------------------------------------------------



 



Material Adverse Effect, (b) the provisions of its partnership agreement or
corporate charter and other Organizational Documents, as applicable, (c) all
material agreements and instruments to which it is a party or by which it or any
of its properties may be bound (including the Real Estate Assets and the
Leases), except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect, and (d) all applicable decrees, orders, and
judgments, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. If at any time while any Loan or
Note or other Obligations is outstanding, any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations
hereunder, the Borrower and the Trust and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or the Trust, as applicable, to obtain such Permit and furnish the
Agent with evidence thereof.
§8.12 Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to finance the acquisition, development and
rehabilitation of Permitted Properties and for its working capital and general
corporate purposes.
§8.13 Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool.
(a) (i) If, after the Closing Date, FPLP wishes to designate as an Eligible
Unencumbered Property a Real Estate Asset that otherwise qualifies as an
Eligible Unencumbered Property but is owned by a Person other than the Borrower,
FPLP shall cause such Person (which Person must be a Wholly-Owned Subsidiary of
FPLP) to become a party to this Agreement and the other applicable Loan
Documents prior to such Real Estate Asset becoming an Eligible Unencumbered
Property hereunder. The liability of each Person which is from time to time a
Borrower hereunder shall be joint and several with each other Borrower for all
Obligations for so long as such Borrower is a Borrower hereunder (provided that
FPLP shall at all times be a Borrower hereunder).
(ii) At any time and from time to time, in connection with the sale or other
permanent disposition or the refinancing with secured mortgage Indebtedness, but
only for so long as no Default or Event of Default shall then exist, FPLP may
notify Agent, in writing (each, a “Release Notice”), that the Borrower would
like one (1) or more Eligible Unencumbered Properties to be removed from the
Unencumbered Pool. Such Release Notice shall be accompanied by a Certificate of
Compliance in the form of Exhibit C, evidencing compliance with §2.1 and §10
after giving effect to the requested release and a certification that no Default
or Event of Default exists or would result from such removal. Upon the Agent’s
receipt of such Release Notice, such Eligible Unencumbered Properties (each, a
“Released Property”) shall be removed from the Unencumbered Pool and any
Subsidiary which is the owner of a Released Property (and is not the owner of
any other Eligible Unencumbered Property) and which is then a Borrower (other
than FPLP) hereunder shall be released from its obligations hereunder (including
the Obligations). Notwithstanding the foregoing, in no event will any Eligible
Unencumbered Property be permitted to be released hereunder without the approval
of the Majority Lenders if, at the time of such release and after giving effect
thereto, the Unencumbered Pool will have fewer than six (6) Real Estate Assets
or the Value of Unencumbered Properties will be less than $100,000,000.

 

69



--------------------------------------------------------------------------------



 



(iii) FPLP will not permit any Borrower (other than FPLP) that owns any Eligible
Unencumbered Property to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Borrower.
(b) The Borrower and the Trust, on a consolidated basis, shall remain solvent at
all times.
(c) Prior to the addition of any Real Estate Asset to the Unencumbered Pool, the
Borrower shall deliver to the Agent (i) a written request to add such Real
Estate Asset to the Unencumbered Pool, (ii) the Joinder Documents, if
applicable, (iii) a current rent roll and operating statement for such Real
Estate Asset, (iv) a Certificate of Compliance in the form of Exhibit C
evidencing compliance with §2.1 and §10 after giving effect to the requested
addition, and including a certification that such Real Estate Asset is not the
subject of a Disqualifying Environmental Event or a Disqualifying Structural
Event, and (v) any other documents, certificates, instruments or agreements
reasonably requested by the Agent.
Notwithstanding the preceding paragraph of this clause (c), if the Value of
Unencumbered Properties exceeds $200,000,000, the Borrower need not deliver to
the Agent the items referred to in this clause (c) prior to the inclusion of
such Real Estate Asset in the Unencumbered Pool (except to the extent a Joinder
Agreement and related Joinder Documents are required to add a new Borrower in
accordance with the terms hereof), but shall deliver them when and as required
under § 8.4.
(d) In the event the Borrower wishes to add a Real Estate Asset to the
Unencumbered Pool which does not meet one or more of the Unencumbered Property
Conditions or the provisions of §8.13(c), such Real Estate Asset may be included
in the Unencumbered Pool with the approval of the Majority Lenders. Without
limiting the foregoing, the Agent and the Lenders have consented, in their sole
discretion, to the inclusion of the Redland Property in the Unencumbered Pool,
subject to the satisfaction of the Redland Conditions. Borrower has certified in
the Compliance Certificate dated as of even date and executed and delivered by
Borrower contemporaneously herewith that the Redland Conditions have been
satisfied, and FP Redland Tech has joined as a Borrower in the execution and
delivery of this Agreement.
§8.14 Further Assurances. The Borrower and the Trust will cooperate with the
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

70



--------------------------------------------------------------------------------



 



§8.15 Interest Rate Protection. In the event that the Borrower’s floating rate
Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars (or other mechanism approved by the Agent), in each case to be
capped at a rate reasonably satisfactory to the Agent and otherwise in form and
substance reasonably satisfactory to the Agent) (an “Interest Rate Protection
Arrangement”) for a term and in an amount reasonably satisfactory to the Agent.
Once obtained, the Borrower shall maintain such arrangements in full force and
effect as provided therein, and shall not, without the approval of the Agent,
modify, terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.
§8.16 Environmental Indemnification. The Borrower and the Trust each covenants
and agrees that it will indemnify and hold the Agent and each Lender, and each
of their respective Affiliates, harmless from and against any and all claims,
expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on any Real Estate Asset; (b) any violation of any Environmental Laws
with respect to conditions at any Real Estate Asset or the operations conducted
thereon; (c) the investigation or remediation of off-site locations at which the
Borrower, the Trust or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
Assets (including, but not limited to, claims with respect to wrongful death,
personal injury or damage to property). It is expressly acknowledged by the
Borrower that, notwithstanding the introductory paragraph of this §8, this
covenant of indemnification shall survive the repayment of the amounts owing
under the Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder and shall inure to the benefit of the Agent
and the Lenders and their respective Affiliates, their respective successors,
and their respective assigns under the Loan Documents permitted under this
Agreement.
§8.17 Response Actions. The Borrower covenants and agrees that if any Release or
disposal of Hazardous Substances shall occur or shall have occurred on any Real
Estate Asset owned directly or indirectly by the Borrower or the Trust, in
violation of applicable Environmental Laws, the Borrower will cause the prompt
containment and removal of such Hazardous Substances and remediation of such
wholly-owned Real Estate Asset as necessary to comply with all Environmental
Laws or to preserve the value of any applicable Eligible Unencumbered Property.

 

71



--------------------------------------------------------------------------------



 



§8.18 Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Unencumbered Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Unencumbered Property
prepared by a hydrogeologist, an independent engineer or other qualified
consultant or expert approved by the Agent to evaluate or confirm (i) whether
any Hazardous Substances are present in the soil or water at such Eligible
Unencumbered Property and (ii) whether the use and operation of such Eligible
Unencumbered Property complies with all Environmental Laws. Environmental
assessments may include without limitation detailed visual inspections of such
Eligible Unencumbered Property including, without limitation, any and all
storage areas, storage tanks, drains, dry wells and leaching areas, and, if and
to the extent reasonable, appropriate and required pursuant to applicable
Environmental Laws, the taking of soil samples, surface water samples and ground
water samples, as well as such other investigations or analyses as the Agent
deems appropriate. All such environmental assessments shall be at the sole cost
and expense of the Borrower.
§8.19 Employee Benefit Plans.
(a) Notice. The Borrower and the Trust will notify the Agent (with copies to the
Agent for each Lender) at least thirty (30) days prior to the establishment of
any Employee Benefit Plan, or becoming obligated to contribute to or to increase
its contribution to any Multiemployer Plan or the establishment of any
Guaranteed Pension Plan or the amendment of any such Guaranteed Pension Plan in
a manner so as to materially increase the benefits or funding obligations under
such Guaranteed Pension Plan by any of them or any of their respective ERISA
Affiliates other than those Employee Benefit Plans, Multiemployer Plans or
Guaranteed Pension Plans disclosed on Schedule 8.19 attached hereto or disclosed
in the SEC Filings, and neither the Borrower nor the Trust will establish any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan which could
reasonably be expected to have a Material Adverse Effect.
(b) In General. Each Employee Benefit Plan maintained by the Borrower, the Trust
or any of their respective ERISA Affiliates will be operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, including but
not limited to the provisions thereunder respecting prohibited transactions.
(c) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, the Trust or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(l)
or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective ERISA
Affiliates, as the case may be, shall have the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(d) Unfunded or Underfunded Liabilities. None of the Borrower, the Trust nor any
ERISA Affiliate will at any time have accruing or accrued unfunded or
underfunded liabilities with respect to any Employee Benefit Plan (other than
with respect to any employee welfare benefit plan within the meaning of §3(l) or
§3(2)(B) of ERISA or any plan that is described in §201(2) or §201(7) of ERISA),
Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.

 

72



--------------------------------------------------------------------------------



 



§8.20 No Amendments to Certain Documents. The Borrower and the Trust will not at
any time cause or permit its certificate of limited partnership, agreement of
limited partnership (including without limitation the Agreement of Limited
Partnership of FPLP), articles of incorporation, by-laws, operating agreement or
other Organizational Documents, as the case may be, to be modified, amended or
supplemented in any respect whatever, without (in each case) the express prior
written consent or approval of the Agent, if such changes could reasonably be
expected to affect the Trust’s REIT status or otherwise adversely affect the
rights of the Agent and the Lenders hereunder or under any other Loan Document.
Without limiting the foregoing, in no event shall the Borrower or the Trust
cause or permit the Organizational Documents of FP Redland Tech, including,
without limitation, the FP Redland Tech Partnership Agreement, to be modified,
amended or supplemented in any respect whatsoever to the extent the same is
prohibited by clause (iv) of the definition of the Redland Conditions without
the express prior written consent of the Agent.
§8.21 Additional Guaranties in connection with Guaranties of Other Unsecured
Debt.
(a) The Borrower and/or the Trust shall cause each Subsidiary which at any time
and from time to time becomes, directly or indirectly, an obligor, borrower or
guarantor in respect of any Indebtedness that is not secured by a Lien evidenced
by a mortgage, deed of trust, assignment of partnership interests or other
security interest or otherwise (other than Indebtedness to Agent or Lenders
pursuant to this Agreement) to enter into a Subsidiary Guaranty substantially in
the form attached hereto as Exhibit F or a joinder agreement in respect of an
existing Subsidiary Guaranty, as appropriate, on or before the date such
Subsidiary becomes an obligor, borrower or guarantor in respect of such
Indebtedness, as the case may be, and concurrently therewith (or at such later
date as the Agent may approve, in its sole discretion), the Borrower and/or the
Trust shall cause the applicable Subsidiary to deliver (x) an executed original
counterpart of such Subsidiary Guaranty or joinder agreement, as applicable,
(y) the items identified in §§12.2, 12.3, 12.4, 12.5 (with respect to §12.5, if
requested by the Agent, in its sole discretion, and, unless otherwise requested
by the Agent, such opinion may be an opinion of in-house counsel) and 12.9 (with
respect to §12.9, except that government certifications may be in short form,
unless otherwise requested by the Agent) of this Agreement with respect to such
Subsidiary, and (z) any other items, documents, certificates, instruments or
agreements reasonably requested by the Agent, in each case in form and substance
satisfactory to the Agent.

 

73



--------------------------------------------------------------------------------



 



(b) At any time and from time to time, but only for so long as no Default or
Event of Default shall then exist, the Borrower may provide the Agent with a
written notice (each, a “Subsidiary Guarantor Release Notice”), that the
Borrower would like a Subsidiary Guarantor to be released from the Subsidiary
Guaranty to which it is a party, and such Subsidiary Guarantor shall be released
from such Subsidiary Guaranty provided that (i) prior to or simultaneously with
such release, such Subsidiary Guarantor has been released as an obligor,
borrower and guarantor in respect of any and all Indebtedness that is not
secured by a Lien evidenced by a mortgage, deed of trust, assignment of
partnership interests or other security interest or otherwise (other than
Indebtedness to Agent or Lenders pursuant to this Agreement), and (ii) the
Subsidiary Guarantor Release Notice is accompanied by a certificate as of a
recent date, in form and substance reasonably satisfactory to the Agent,
executed by a duly authorized officer of the Trust, in its capacity as general
partner of FPLP, certifying as to (A) the satisfaction of the conditions in the
immediately preceding clause (i) and including such other information in
reasonable detail as the Agent may reasonably require to evidence such
satisfaction and (B) no Default or Event of Default either before or after
giving effect to the requested release.
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that neither the Borrower nor the Trust
will:
§9.1 Restrictions on Indebtedness. Create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
(a) Indebtedness arising under any of the Loan Documents and the Unsecured
Revolver Agreement;
(b) current liabilities of the Borrower and its Subsidiaries incurred in the
ordinary course of business other than through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
(c) Intentionally omitted;
(d) Intentionally omitted;
(e) endorsements for collection, deposit or negotiation incurred in the ordinary
course of business;
(f) Secured Indebtedness of the Borrower and its Subsidiaries provided that:
(i) such Indebtedness is Without Recourse to the Borrower or the Trust and is
Without Recourse to any of the respective assets of any of the Borrower or the
Trust other than to the specific Real Estate Asset or Assets acquired,
refinanced or rehabilitated with the proceeds of such Indebtedness, except that,
notwithstanding the foregoing, a portion of such Indebtedness at any time
outstanding not in excess of fifteen percent (15%) of Consolidated Gross Asset
Value may be Recourse Indebtedness of the Borrower and its Subsidiaries so long
as such Indebtedness is not secured by any Eligible Unencumbered Property or a
pledge of the equity of any Subsidiary that owns an Eligible Unencumbered
Property (it being acknowledged, for the avoidance of doubt, that the
outstanding Indebtedness under the 2007 Term Loan and the 2008 Term Loan shall
count against the fifteen percent (15%) basket referred to in clause (i) above),
(ii) at the time any such Indebtedness is incurred and after giving effect
thereto, there exists no Default or Event of Default hereunder and (iii) such
Indebtedness, in the aggregate, does not exceed forty percent (40%) of
Consolidated Gross Asset Value;

 

74



--------------------------------------------------------------------------------



 



(g) contingent liabilities of the Borrower and its Subsidiaries disclosed in the
financial statements referred to in §7.4 or on Schedule 9.1(g) hereto, and such
other contingent liabilities of the Borrower having a combined aggregate
potential liability of not more than $1,000,000 at any time;
(h) Indebtedness of the Borrower and its Subsidiaries for the purchase price of
capital assets (other than Real Estate Assets but including Indebtedness in
respect of Capitalized Leases) incurred in the ordinary course of business,
provided that the aggregate principal amount of Indebtedness permitted by this
clause (h) shall not exceed $500,000 at any time outstanding;
(i) unsecured Indebtedness of the Borrower and its Subsidiaries (including
subsidiary guarantees by any Subsidiary of FPLP) and unsecured guarantees by the
Trust with respect to such unsecured Indebtedness, provided that (i) such
Indebtedness shall at all times remain unsecured in all respects (including, for
the avoidance of doubt, that the Equity Interests of FPLP or any other Borrower
shall not be pledged as security for any such Indebtedness), (ii) both before
and immediately after giving effect to the incurrence of any such unsecured
Indebtedness, no Default or Event of Default has occurred or is continuing,
(iii) prior to incurring any such unsecured Indebtedness, the Borrower shall be
in compliance with each of the financial covenants set forth in §10 of the
Credit Agreement on a pro forma basis immediately after giving effect to such
unsecured Indebtedness, and (iv) such unsecured Indebtedness shall not be in the
nature of a revolving credit facility; and
(j) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.
For the avoidance of doubt, the 2007 Term Loan and the 2008 Term Loan are also
permitted Indebtedness under this §9.1.

 

75



--------------------------------------------------------------------------------



 



It is understood and agreed that the provisions of this §9.1 shall not apply to
Indebtedness of any Partially Owned Entity which is Without Recourse to the
Borrower or the Trust, or any of their respective assets.
The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.
§9.2 Restrictions on Liens, Etc. (i) Create or incur or suffer to be created or
incurred or to exist any lien, mortgage, pledge, attachment, security interest
or other rights of third parties of any kind upon any of the Eligible
Unencumbered Properties or upon the Equity Interests of FPLP or any other
Borrower, whether now owned or hereafter acquired, or upon the income or profits
therefrom or the Distributions attributable thereto; (ii) acquire, or agree or
have an option to acquire, any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement in
connection with the operation of the Eligible Unencumbered Properties;
(iii) suffer to exist with respect to the Eligible Unencumbered Properties, any
taxes, assessments and other governmental charges, and claims for labor,
materials and supplies that are more than 30 days past due, for which payment
thereof is not being contested or for which payment notwithstanding a contest is
required to be made in accordance with the provisions of §8.9 and has not been
timely made; or (iv) sell, assign, pledge or otherwise transfer for security any
accounts, contract rights, general intangibles, chattel paper or instruments,
with or without recourse, relating to the Eligible Unencumbered Properties (the
foregoing types of liens and encumbrances described in clauses (i) through
(iv) being sometimes referred to herein collectively as “Liens”), provided that
the Borrower may create or incur or suffer to be created or incurred or to
exist:
(a) Liens securing taxes, assessments or other governmental charges or levies or
claims for labor, materials and supplies which are not yet due and payable or
which are not yet required to be paid under §8.9;
(b) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;
(c) Liens (other than affecting the Eligible Unencumbered Properties) in respect
of judgments or awards not constituting an Event of Default under §14.1(i);
(d) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a Material
Adverse Effect and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;

 

76



--------------------------------------------------------------------------------



 



(e) (A) any Leases entered into in the ordinary course of business, and
(B) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower, in each case in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
solely the customary amounts owing to such bank with respect to cash management
and operating account arrangements; provided, that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;
(f) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Unencumbered Property to be subject to a Lien to
secure Indebtedness;
(g) Liens affecting the Eligible Unencumbered Properties in respect of judgments
or awards that are under appeal or have been in force for less than the
applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;
(h) Liens securing Indebtedness for the purchase price of capital assets (other
than Real Estate Assets but including Indebtedness in respect of Capitalized
Leases for equipment and other equipment leases) to the extent not otherwise
prohibited by §9.1; and
(i) other Liens (other than affecting the Eligible Unencumbered Properties) in
connection with any Indebtedness permitted under §9.1 (other than the unsecured
Indebtedness permitted under clause (i) of §9.1).

 

77



--------------------------------------------------------------------------------



 



Nothing contained in this §9.2 shall (i) restrict or limit the Borrower or any
of their respective Subsidiaries from creating a Lien on any Real Estate Asset
which is not an Eligible Unencumbered Property and otherwise in compliance with
the other terms of this Agreement or (ii) limit the ability of the Borrower to
enter into a contract for the sale of an Eligible Unencumbered Property provided
that no Default or Event of Default shall have occurred both before and
immediately after giving effect to such sale, including, without limitation,
with respect to each of the financial covenants set forth in §10 on a pro forma
basis both before and immediately after giving effect to such sale.
The Trust shall not create or incur or suffer to be created or incurred any Lien
on any of its directly-owned properties or assets, including, in any event, its
general partner interests and limited partner interests in the Borrower.
§9.3 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase (including investments
in securities guaranteed by the United States of America such as securities in
so called “overseas private investment corporations”);
(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
(c) (i) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P and (ii) investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have a rating of not less than “P 1”
if rated by Moody’s, and not less than “A 1” if rated by S&P, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a) and (b) above.
(d) Investments existing on the Closing Date and listed in the financial
statements referred to in §7.4;
(e) other Investments hereafter made in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-Owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-Owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed twenty
percent (20%) of the Consolidated Gross Asset Value at the time of any such
Investment; and Investments in raw land intended to be developed by the Borrower
or any Wholly-Owned Subsidiary of the Borrower for use as a Permitted Property,
provided that the aggregate amounts actually invested by Borrower (or if not
invested directly by Borrower, actually invested by an Affiliate of the Borrower
for which the Borrower has any funding obligation) and such Wholly-Owned
Subsidiary at any time in raw land will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment;

 

78



--------------------------------------------------------------------------------



 



(f) any Investments now or hereafter made in (i) any Wholly-Owned Subsidiary and
(ii) any Subsidiary (other than a Wholly-Owned Subsidiary) or Partially-Owned
Entity so long as, in the case of clause (ii), such Investment is made in
connection with Permitted Properties and provided that the aggregate amounts
actually invested by Borrower (or if not invested directly by Borrower, actually
invested by an Affiliate of the Borrower for which the Borrower has any funding
obligation) at any time in Partially-Owned Entities will not exceed ten percent
(10%) of the Consolidated Gross Asset Value at the time of any such Investment;
and
(g) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, and (4) prepaid expenses made in the ordinary
course of business; and
(h) Investments by the Borrower in Structured Finance Investments, provided that
the aggregate investments in such Structured Finance Investments shall not
exceed ten percent (10%) of the Consolidated Gross Asset Value at the time of
any such Investment, and further provided that with respect to any such
Investment in mezzanine loans or preferred equity, the documents governing the
terms of such Investments shall be delivered to the Agent promptly upon the
Agent’s request therefor.
In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f)(ii) and (h) above exceed thirty percent (30%) of Consolidated Gross Asset
Value at any time.
Notwithstanding the foregoing, the Trust shall be permitted to make and maintain
Investments in the Borrower and the Trust shall contribute to the Borrower,
promptly upon, and in any event within 3 Business Days of, the Trust’s receipt
thereof, 100% of the aggregate proceeds received by the Trust in connection with
any offering of stock or debt in the Trust (net of fees and expenses customarily
incurred in such offerings).

 

79



--------------------------------------------------------------------------------



 



§9.4 Merger, Consolidation and Disposition of Assets; Secured Debt Incurrence.
(a) consummate any merger, consolidation, dissolution or liquidation without the
prior written approval of the Majority Lenders (provided that any agreement to
do any of the foregoing that would require the consent of the Majority Lenders
hereunder shall be conditioned upon receipt of such consent or the payment in
full of all Obligations), except that so long as no Default or Event of Default
has occurred and is continuing, or would occur after giving effect thereto,
(i) the merger or consolidation of one or more Persons with and into the
Borrower or the Trust shall be permitted in connection with the acquisition of
Real Estate Assets if the Borrower or the Trust (as applicable) is the surviving
entity; provided that prior to any such merger or consolidation (other than
(x) the merger or consolidation of one or more Wholly-Owned Subsidiaries with
and into the Borrower or (y) the merger or consolidation of two or more
Wholly-Owned Subsidiaries of the Borrower), the Borrower shall provide to the
Agent a statement in the form of Exhibit C hereto signed by the chief financial
officer or chief accounting officer of the Borrower and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default has
occurred and is continuing, or would occur and be continuing after giving effect
to such merger or consolidation and all liabilities, fixed or contingent,
pursuant thereto, (ii) the merger or consolidation of a Subsidiary with another
Subsidiary or any other Person shall be permitted if none of the parties to such
merger or consolidation is a Borrower hereunder, and (iii) any Borrower (other
than FPLP) or Subsidiary may dissolve or liquidate in connection with a
transaction otherwise permitted hereunder that results in such Borrower or
Subsidiary owning no assets.
(b) sell, transfer or otherwise dispose of any Real Estate Assets or other
property, including any Equity Interest (excluding Equity Interests issued by
the Trust or FPLP) in any Person, in any one or more transactions in any
four-quarter period (collectively and individually, “Sell” or a “Sale”) having a
sales price (net of (i) any Indebtedness secured by a Lien on such Real Estate
Assets or other property, if any, and (ii) the purchase price of any Real Estate
Assets or other property acquired during such four-quarter period, minus closing
costs and any Indebtedness secured by a Lien on such acquired Real Estate Assets
or other property), in an amount in excess of twenty percent (20%) of the most
recently reported Consolidated Gross Asset Value or grant a Lien to secure
Indebtedness (other than in connection with the refinancing of other Secured
Indebtedness incurred in connection with the acquisition of Real Estate Assets)
in any one or more transactions in a four-quarter period (collectively and
individually, an “Indebtedness Lien”) in an amount in excess of twenty percent
(20%) of the most recently reported Consolidated Gross Asset Value unless, in
each such event, the Majority Lenders have given their prior written consent
thereto. In addition, prior to the consummation of any Sale having a net sales
price (net of any Indebtedness secured by a Lien on the applicable Real Estate
Asset) in an amount in excess of two percent (2%) of the most recently reported
Consolidated Gross Asset Value or the granting of any Indebtedness Lien in an
amount in excess of two percent (2%) of the most recently reported Consolidated
Gross Asset Value, the Borrower shall have provided to the Agent (with copies to
the Agent for each Lender) a compliance certificate in the form of Exhibit C,
hereto signed by the chief financial officer or chief accounting officer of the
Borrower, setting forth in reasonable detail computations evidencing compliance
with the covenants contained in §10 hereof and certifying that no Default or
Event of Default would exist or occur and be continuing after giving effect to
all such proposed Sale or Indebtedness Lien (and the use of proceeds of such
Sale or Indebtedness Lien to pay Indebtedness outstanding hereunder).

 

80



--------------------------------------------------------------------------------



 



§9.5 Compliance with Environmental Laws. (a) Use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate Assets except in
material compliance with Environmental Laws, or (d) conduct any activity at any
Real Estate Asset or use any Real Estate Asset in any manner so as to cause a
Release in violation of applicable Environmental Laws, unless, with respect to
clause (d) above, any such occurrence would result in a Material Adverse Effect.
§9.6 Distributions.
(a) The Borrower will not make or declare (i) annual Distributions in excess of
95% of Core FFO except to the extent (after taking into account all available
funds of the Trust from all other sources) required in order to eliminate all
taxable income of the Trust; and (ii) any Distributions during any period after
any monetary Event of Default has occurred; provided, however, (a) that the
Borrower may at all times (including while an Event of Default is continuing)
make Distributions to the extent (after taking into account all available funds
of the Trust from all other sources) required in order to enable the Trust to
continue to qualify as a REIT and (b) in the event that the Borrower cures any
such Event of Default in clause (ii) above and the Agent has accepted such cure
prior to accelerating the Loan, the limitation of clause (ii) above shall cease
to apply with respect to such Event of Default.
(b) The Trust will not, during any period when any monetary Event of Default has
occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.
§9.7 Government Regulation. The Borrower and the Trust shall not, and shall not
permit any of their respective Subsidiaries to, (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES.
The Borrower and the Trust, on their own behalf and on behalf of their
respective Subsidiaries, jointly and severally covenant and agree that:
§10.1 Consolidated Total Leverage Ratio. At all times, (i) from the Closing Date
through the fiscal quarter ending September 30, 2011, Consolidated Total
Indebtedness shall not exceed sixty-two and one half of one percent (62.5%) of
Consolidated Gross Asset Value, and (ii) for each fiscal quarter ending on or
after December 31, 2011, Consolidated Total Indebtedness shall not exceed sixty
percent (60%) of Consolidated Gross Asset Value as of the last day of such
fiscal quarter. This covenant shall be tested quarterly as of the last day of
the applicable quarter.

 

81



--------------------------------------------------------------------------------



 



§10.2 Consolidated Debt Yield. At all times, as tested at the end of each fiscal
quarter, (i) from the Closing Date through the fiscal quarter ending
September 30, 2011, the Consolidated Debt Yield shall not be less than ten and
one half of one percent (10.5%), and (ii) for each fiscal quarter ending on or
after December 31, 2011, the Consolidated Debt Yield shall not be less than
eleven percent (11%).
§10.3 Fixed Charge Coverage Ratio. At all times, as tested at the end of each
fiscal quarter, the ratio of (i) Adjusted EBITDA for the four consecutive fiscal
quarters ending on the last day of such fiscal quarter to (ii) Consolidated
Fixed Charges for the four consecutive fiscal quarters ending on the last day of
such fiscal quarter must exceed 1.50 to 1.0.
§10.4 Net Worth. At all times, as tested at the end of each fiscal quarter and
any other date of measurement, the Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries shall not be less than the sum of (i) $690,289,992
plus (ii) 80% of the aggregate proceeds received by the Trust (net of fees and
expenses customarily incurred in transactions of such type) in connection with
any offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.
§10.5 Unencumbered Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) from the Closing Date
through the fiscal quarter ending September 30, 2011, the Borrower shall not
permit Unsecured Consolidated Total Indebtedness as at the last day of each
fiscal quarter to exceed sixty-two and one half of one percent (62.5%) of the
aggregate Value of Unencumbered Properties on the last day of such fiscal
quarter, and (ii) for each fiscal quarter ending on or after December 31, 2011,
the Borrower shall not permit Unsecured Consolidated Total Indebtedness as at
the last day of any fiscal quarter to exceed sixty percent (60%) of the
aggregate Value of Unencumbered Properties on the last day of such fiscal
quarter. For purposes of the covenant set forth in this §10.5, any New Debt
incurred by the Borrower after the date hereof shall be deemed to be Unsecured
Consolidated Total Indebtedness.
§10.6 Unencumbered Pool Interest Coverage Ratio. At all times, as tested at the
end of each fiscal quarter, the ratio of (i) Adjusted Net Operating Income for
the applicable quarter, annualized; divided by (ii) the Unsecured Interest
Expense for the applicable quarter, annualized, shall not be less than 1.75 to
1.0.
§10.7 [Reserved].

 

82



--------------------------------------------------------------------------------



 



§11. [Reserved].
§12. CONDITIONS TO THE ADVANCE. The obligations of each Lender to make the Loans
(and to maintain the existing outstanding Loans) shall be subject to the
satisfaction of the following conditions precedent on or prior to the Closing
Date:
§12.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.
§12.2 Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of the Trust, in its capacity as general partner of the Borrower, to be
true and complete, of the Agreement of Limited Partnership of FPLP and any other
Organizational Document or other agreement governing the rights of the partners
or other equity owners of the Borrower (or bringdowns of same with respect to a
Person that is party to the Unsecured Revolver Agreement), and (ii) from the
Trust a copy, certified as of a recent date by the appropriate officer of the
State of Maryland to be true and correct, of the corporate charter of the Trust,
in each case along with any other organization documents of the Borrower or the
Trust and their respective general partners, as the case may be, and each as in
effect on the date of such certification (in each case, or bringdowns of same
with respect to a Person that is party to the Unsecured Revolver Agreement).
§12.3 By-laws; Resolutions. All action on the part of the Borrower and the Trust
necessary for the valid execution, delivery and performance by the Borrower and
the Trust of this Agreement and the other Loan Documents to which any of them is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Agent shall have been provided to the Agent. The
Agent shall have received from the Trust true copies of its by-laws (or
bringdowns of same with respect to a Borrower under the Original Credit
Agreement) and the resolutions adopted by its board of directors or trustees
authorizing the transactions described herein and evidencing the due
authorization, execution and delivery of the Loan Documents to which the Trust
and/or the Borrower is a party, each certified by the secretary as of a recent
date to be true and complete.
§12.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Trust an incumbency certificate, dated as of the Closing Date, signed
by a duly authorized officer of the Trust and giving the name of each individual
who shall be authorized: (a) to sign, in the name and on behalf of the Borrower
and the Trust, as the case may be, each of the Loan Documents to which the
Borrower or the Trust is or is to become a party; (b) to make Loan and
Conversion Requests on behalf of the Borrower and (c) to give notices and to
take other action on behalf of the Borrower or the Trust, as applicable, under
the Loan Documents.
§12.5 Opinion of Counsel Concerning Organization and Loan Documents. Each of the
Lenders and the Agent shall have received favorable opinions addressed to the
Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Hogan Lovells LLP and, if any, state specific local
counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, the Trust and their respective Subsidiaries, with respect to
applicable law.

 

83



--------------------------------------------------------------------------------



 



§12.6 Guaranty. The Guaranty shall have been duly executed and delivered by the
Trust.
§12.7 Certifications from Government Officials; UCC 11 Reports. The Agent shall
have received (i) long form certifications from government officials evidencing
the legal existence, good standing and foreign qualification of the Borrower and
the Trust, along with a certified copy of the certificate of limited partnership
of the Borrower, all as of the most recent practicable date; and (ii) UCC 11
search results from the appropriate jurisdictions for the Borrower and the
Trust.
§12.8 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.
§12.9 Fees. The Borrower shall have paid to the Agent, for the accounts of the
Lenders or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement or
any separate fee letter entered into by the Borrower and the Trust and the
Agent.
§12.10 Closing Certificate. The Borrower and the Guarantor shall have delivered
a Closing Certificate to the Agent, in form and substance satisfactory to the
Agent, stating that, as of the Closing Date, (i) before and immediately after
giving effect to the advances on the Closing Date, no Default or Event of
Default has occurred and is continuing, (ii) there has been no material adverse
change in the business, assets, operations, condition (financial or otherwise)
or prospects of the Borrower or the Trust since March 31, 2011, and (iii) the
representations and warranties of the Borrower and the Guarantor contained in
this Agreement and in each document and instrument executed and delivered by the
Borrower and the Guarantor pursuant to or in connection therewith are true and
correct as of the Closing Date, and the Borrower has performed and complied with
all covenants and other obligations required to be performed or complied with by
it on or prior to the Closing Date.
§12.11 Other Matters. The Borrower and the Guarantor shall have delivered to the
Agent, in form and substance satisfactory to the Agent, such other information,
documents, certificates and other items reasonably requested by the Agent.
Without limiting the terms of §16.5, for purposes of determining compliance with
the conditions specified in this §12, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

84



--------------------------------------------------------------------------------



 



§13. RESERVED.
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
§14.1 Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents or any fee letter
(including, without limitation, amounts due under §8.16) when the same shall
become due and payable, and such failure continues for three (3) days;
(c) the Borrower, the Trust or any of their respective Subsidiaries shall fail
to comply, or to cause the Trust to comply, as the case may be, with any of the
respective covenants contained in the following: §8.1 (except with respect to
principal, interest and other sums covered by clauses (a) or (b) above); §8.2;
§§8.4 through §8.10, inclusive; §8.12; §8.13; §8.15; §8.19; §8.20; §8.21; §9;
and §10;
(d) the Borrower, the Trust or any of their respective Subsidiaries shall fail
to perform any other term, covenant or agreement contained herein or in any of
the other Loan Documents (other than those specified elsewhere in this §14) and
such failure continues for thirty (30) days after the earlier of the knowledge
of any responsible officer of the Borrower or notice thereof from the Agent;
(e) any representation or warranty made by or on behalf of the Borrower, the
Trust or any of their respective Subsidiaries in this Agreement or any of the
other Loan Documents shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;
(f) the Borrower, the Trust or any of its Subsidiaries or, to the extent of
Recourse to the Borrower, the Trust or such Subsidiaries thereunder, any
Partially-Owned Entity or other of their respective Affiliates, shall (x) fail
to pay at maturity, or within any applicable period of grace, any Indebtedness
for borrowed money or credit received or in respect of any Capitalized Leases,
which is in excess of (i) $60,000,000, either individually or in the aggregate,
if such Indebtedness is Without Recourse and (ii) $20,000,000, either
individually or in the aggregate, if such Indebtedness is Recourse, (y) with
respect to any Indebtedness that is Recourse and in excess of $20,000,000,
either individually or in the aggregate, fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Indebtedness or Recourse obligations, evidencing or securing borrowed money
or credit received or in respect of any Capitalized Leases for such period of
time (after the giving of appropriate notice if required) as would permit the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof,

 

85



--------------------------------------------------------------------------------



 



or (z) with respect to any Indebtedness that is Without Recourse and in excess
of $60,000,000, either individually or in the aggregate, (1) fail to pay at
maturity, or within any applicable period of grace, any such Indebtedness or
(2) fail to observe or perform any material term, covenant, condition or
agreement contained in any agreement, document or instrument by which it is
bound evidencing, securing or otherwise relating to such Indebtedness or
obligations, evidencing or securing borrowed money or credit received or in
respect of any Capitalized Leases for such period of time (after the giving of
appropriate notice if required) that results in the holder or holders thereof or
of any obligations issued thereunder accelerating the maturity thereof;
provided, however, that any such Indebtedness that is Without Recourse shall be
treated as Indebtedness that is Recourse to the extent that the same has become
Recourse to the Borrower, the Trust or any of its Subsidiaries upon the
occurrence of an event constituting an exception to non-recourse liability, such
as fraud, misapplication of funds, violations of Environmental Laws, and other
similar exceptions, under any agreement, document or instrument evidencing,
securing or otherwise relating to such Indebtedness;
(g) the Borrower, the Trust or any of their respective Subsidiaries shall make
an assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any of the Borrower, the Trust or any of their
respective Subsidiaries or of any substantial part of the properties or assets
of any of such parties or shall commence any case or other proceeding relating
to any of the Borrower, the Trust or any of their respective Subsidiaries under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of the Borrower, the
Trust or any of their respective Subsidiaries and (i) any of the Borrower, the
Trust or any of their respective Subsidiaries shall indicate its approval
thereof, consent thereto or acquiescence therein or (ii) any such petition,
application, case or other proceeding shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) days; provided that the foregoing, to
the extent applicable solely to one or more Subsidiaries of FPLP that are not
Borrowers hereunder to which no more than 5% (individually and in the aggregate)
of the most recently reported Consolidated Gross Asset Value is attributable,
shall not be an Event of Default hereunder so long as no motion to consolidate
the Borrower, the Trust or any other Subsidiaries has been made;
(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of the Borrower, the Trust or any of their
respective Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any of the Borrower, the Trust or any of their respective
Subsidiaries in an involuntary case under federal bankruptcy laws as now or
hereafter constituted; provided that the foregoing, to the extent applicable
solely to one or more Subsidiaries of FPLP that are not Borrowers hereunder to
which no more than 5% (individually and in the aggregate) of the most recently
reported Consolidated Gross Asset Value is attributable, shall not be an Event
of Default hereunder so long as no motion to consolidate the Borrower, the Trust
or any other Subsidiaries has been made at any time prior thereto or in
connection therewith;

 

86



--------------------------------------------------------------------------------



 



(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of the Borrower, the Trust or any of their respective
Subsidiaries that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against any of such parties exceeds in
the aggregate $5,000,000; provided that the foregoing, to the extent applicable
solely to one or more Subsidiaries of FPLP that are not Borrowers hereunder to
which no more than 5% (individually and in the aggregate) of the most recently
reported Consolidated Gross Asset Value is attributable, it shall not be an
Event of Default hereunder so long as neither the Borrower, the Trust or any
Subsidiaries not meeting the de minimus test above are liable for such
judgments;
(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or any of its
Subsidiaries or the Trust or any of its Subsidiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof;
(k) any “Event of Default”, as defined or provided in any of the other Loan
Documents has occurred;
(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries or the Trust or any of its
Subsidiaries or any ERISA Affiliate of any such entity to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 or such
event reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Guaranteed Pension Plan; or with respect to any Multiemployer Plan, the
Borrower or any of its Subsidiaries or the Trust or any of its Subsidiaries or
any ERISA Affiliate of any such entity shall have become subject to a withdrawal
liability (or with the passage of time will become subject to a withdrawal
liability) in an aggregate amount exceeding $5,000,000;
(m) subject to the Borrower’s ability to remove Real Estate Assets from the
Unencumbered Pool in accordance with the provisions set forth below in this §14,
the failure of any of the Real Estate Assets being included from time to time as
part of the Unencumbered Pool to comply with any of the conditions set forth in
the definition of Eligible Unencumbered Properties;

 

87



--------------------------------------------------------------------------------



 



(n) there occurs any Change of Control;
(o) without limitation of the other provisions of this §14.1, the Trust shall at
any time fail to be the sole general partner of FPLP (or enters into any
agreement to permit any other Person to acquire a general partner interest in
FPLP) or shall at any time be in contravention of any of the requirements
contained in the last paragraph of §9.2 hereof, or §9.3 (including, without
limitation, the last paragraph of §9.3); or
(p) the Borrower shall make any principal payment under the 2007 Term Loan at a
time when the Minimum Liquidity does not equal or exceed the Minimum Liquidity
Threshold (after giving effect to such principal payment);
then, and in any such event, so long as the same may be continuing, the Agent
shall, at the direction of the Majority Lenders, or may, with the consent of the
Majority Lenders, declare all amounts owing with respect to this Agreement, the
Notes and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower, the Trust and each of their respective Subsidiaries; provided that in
the event of any Event of Default specified in §14.1(g) or 14.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Agent or action by the
Lenders or the Agent.
Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Unencumbered Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Unencumbered Pool in accordance with, and
subject to, §8.13 and with all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with §2.1 and
with all of the covenants set forth in §10 (with calculations evidencing such
compliance after excluding from Adjusted Net Operating Income all of the
Adjusted Net Operating Income generated by the Real Estate Asset to be excluded
from the Unencumbered Pool) and with the Unencumbered Property Conditions, and
otherwise certifying that, after giving effect to the exclusion of such Real
Estate Asset from the Unencumbered Pool, no Default or Event of Default will be
continuing.
§14.2 Reserved.
§14.3 Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §14.1, the Majority Lenders may direct the
Agent to proceed to protect and enforce the rights and remedies of the Agent and
the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

 

88



--------------------------------------------------------------------------------



 



§14.4 Application of Funds. After the exercise of remedies provided for herein
(or after the Loans have automatically become immediately due and payable, any
amounts received on account of the Obligations shall, subject to the provisions
of §§4.11 and 4.12, be applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under §§4.4, 4.5, 4.6,
4.8 and 17) payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under §§4.4, 4.5, 4.6, 4.8 and 17), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

89



--------------------------------------------------------------------------------



 



§15. SET-OFF.
§15.1 Reserved.
§15.2 Set-Off and Debit. (i) If any Event of Default or other event which would
entitle the Agent to accelerate the Loans occurs, or (ii) at any time, whether
or not any Default or Event of Default exists, in the event any attachment,
trustee process, garnishment, or other levy or lien is, or is sought to be,
imposed on any property of the Borrower; then, in any such event, any such
deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
may to the fullest extent not prohibited by applicable law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, debited and appropriated, and applied by
the Agent or any Lender, as the case may be, against any or all of the
Obligations irrespective of whether demand shall have been made and although
such Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five (5)
Business Days of making any such set off, debit or appropriation and
application, each Lender agrees to notify the Agent and the Borrower thereof (or
in the case of any such set off, debit or appropriation and application by the
Agent, the Agent agrees to notify the Borrower thereof), provided that the
failure to give such notice shall not affect the validity of such set off, debit
or appropriation and application. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to indebtedness of
the Borrower to such Lender, other than the Obligations owing to such Lender,
such amount shall be applied ratably to such other indebtedness and to the
Obligations owing to such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the Obligations owing to such Lender
by proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Obligations owing to
such Lender, any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Obligations owing to all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Obligations owing to it its proportionate
payment as contemplated by this Agreement; provided that if all or any part of
such excess payment is thereafter recovered from such Lender, such disposition
and arrangements shall be rescinded and the amount restored to the extent of
such recovery, but without interest.
§15.3 Reserved.
§15.4 Additional Rights. The rights of the Agent, the Lenders and each affiliate
of Agent and each of the Lenders under this Section 15 are in addition to, and
not in limitation of, other rights and remedies, including other rights of set
off, which the Agent or any Lender may have.

 

90



--------------------------------------------------------------------------------



 



§16. THE AGENT.
§16.1 Authorization. (a) The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The relationship between the Agent
and the Lenders is and shall be that of agent and principal only, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Lender.
(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the Agent
hereunder and in connection with or under the Loan Documents are duly authorized
by the Lenders. The Lenders shall notify Borrower of any successor to Agent by a
writing signed by Majority Lenders, which successor shall be reasonably
acceptable to the Borrower so long as no Default or Event of Default has
occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.
§16.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.
§16.3 No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.
§16.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes or any of the other
Loan Documents or for the validity, enforceability or collectability of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Trust or the Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Agreement or the other Loan
Documents. The Agent shall not be bound

 

91



--------------------------------------------------------------------------------



 



to ascertain whether any notice, consent, waiver or request delivered to it by
the Borrower or the Trust or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete. The Agent has not made nor does it
now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of the Borrower or any of its Subsidiaries or the Trust or
any of the Subsidiaries or any tenant under a Lease or any other entity. Each
Lender acknowledges that it has, independently and without reliance upon the
Agent or any other Lender, and based upon such information and documents as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.
§16.5 Payments.
(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.
(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Lenders and interest thereon shall be paid pro rata to the Lenders. If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Agent is to be repaid, each Person to whom any such distribution shall
have been made shall either repay to the Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
§16.6 Holders of Notes. The Agent may deem and treat the payee of any Notes as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
§16.7 Indemnity. The Lenders ratably and severally agree hereby to indemnify and
hold harmless the Agent and its Affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Agent has not been reimbursed by
the Borrower as required by §17), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence, as finally determined by a court of competent jurisdiction.

 

92



--------------------------------------------------------------------------------



 



§16.8 Agent as Lender. In its individual capacity as a Lender, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes, as it would have were it not also the Agent.
§16.9 Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.
§16.10 Duties in Case of Enforcement. In the case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Lenders hereby agreeing to severally
indemnify and hold the Agent harmless from all costs and liabilities incurred in
respect of all actions taken or omitted in accordance with such direction,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction
may expose the Agent to liability or be contrary to the Loan Documents or
applicable law. The Agent may, in its discretion but without obligation, in the
absence of direction from the Majority Lenders, take such interim actions as it
believes reasonably necessary to preserve the rights of the Lenders hereunder,
including but not limited to petitioning a court for injunctive relief or
appointment of a receiver. Each of the Lenders acknowledges and agrees that,
except for any rights of set-off pursuant to and in accordance with §15.2
hereof, no individual Lender may separately enforce or exercise any of the
provisions of any of the Loan Documents, including without limitation the Notes,
other than through the Agent. The Agent shall advise the Lenders of all such
action taken by the Agent.

 

93



--------------------------------------------------------------------------------



 



§16.11 Successor Agent. KeyBank, or any successor Agent, may resign as Agent at
any time by giving at least 30 days prior written notice thereof to the Lenders
and to the Borrower. Any such resignation shall be effective upon appointment
and acceptance of a successor Agent, as hereinafter provided, and, at the
request of the Majority Lenders, the Agent will resign if its Commitment is less
than $20,000,000, unless such circumstance is a result of events other than the
sale by the Agent of its Commitment below $20,000,000. Upon any such resignation
or removal pursuant to the last sentence of this §16.11, the Majority Lenders
shall have the right to appoint a successor Agent, which is a Lender under this
Agreement, provided that so long as no Default or Event of Default has occurred
and is continuing the Borrower shall have the right to approve any successor
Agent, which approval shall not be unreasonably withheld. If, in the case of a
resignation by the Agent, no successor Agent shall have been so appointed by the
Majority Lenders and approved by the Borrower, and shall have accepted such
appointment, within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint
any one of the other Lenders as a successor Agent. The Borrower acknowledges
that any Lender which acquires KeyBank is acceptable as a successor Agent. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from all further duties and obligations as Agent under
this Agreement. After any Agent’s resignation hereunder as Agent, the provisions
of this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person. The
Agent may be removed at the direction of the Majority Lenders in the event of a
final judicial determination (in which the Agent had an opportunity to be heard)
that the Agent had acted in a grossly negligent manner or in willful misconduct.
§16.12 Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
forwarded by the Agent to each of the Lenders on the same day (if practicable)
and, in any case, on the next Business Day following the Agent’s receipt
thereof.
§16.13 Other Agents. No Co-Lead Arranger, Co-Syndication Agent or Documentation
Agent shall have any liabilities or obligations hereunder in its capacity as
such.
§17. EXPENSES AND INDEMNIFICATION.
(a) Expenses. The Borrower agrees to pay (i) the reasonable and documented
out-of-pocket fees, expenses and disbursements incurred by the Agent (including
the reasonable and invoiced out-of-pocket fees, expenses and disbursements of
outside counsel or any local counsel to the Agent) in connection with the
preparation, administration, negotiation or interpretation of the Loan Documents
and other instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (ii) all
reasonable and documented out-of-pocket fees, expenses and disbursements
(including reasonable and documented out-of-pocket attorneys’ fees, expenses and
disbursements, and the fees and costs of engineers, appraisers, surveyors,
investment bankers, or other experts retained by any Lender or the Agent in
connection with any enforcement proceedings) incurred by any Lender or the Agent
in connection with (A) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or the Trust
or the administration thereof after the occurrence and during the

 

94



--------------------------------------------------------------------------------



 



continuance of a Default or Event of Default (including, without limitation,
expenses incurred in any restructuring and/or “workout” of the Loans), and
(B) any litigation, proceeding or dispute arising out of, in connection with or
as a result of this Agreement or the financing contemplated hereby; provided,
however, that in connection with any one such action or any separate but
substantially similar or related actions in the same jurisdiction, in each case
described in this clause (ii), the Borrower shall not be liable for the fees and
expenses of more than one counsel to the Agent and the Lenders (along with one
local counsel in each applicable jurisdiction), unless there shall exist an
actual conflict of interest among such Persons, and in such case, not more than
one additional counsel to the affected parties (along with one additional local
counsel in each applicable jurisdiction), and (iii) if the Person acting as
Agent hereunder is not also the “Agent” (or such other similar term as used
therein) under the Unsecured Revolver Agreement, all reasonable and documented
out-of-pocket costs incurred by the Agent in the future in connection with
(x) an inspection pursuant to §8.10 or (y) its inspection of the Eligible
Unencumbered Properties (or any proposed Eligible Unencumbered Property) or with
the addition of any Eligible Unencumbered Property.
(b) Indemnification. The Borrower agrees to indemnify and hold harmless the
Agent, the Arranger, the Lenders and each of their respective Related Parties
(each, an “Indemnitee”) from and against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, settlement payments, obligations, damages and expenses of every nature
and character arising out of, in connection with, or as a result of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby or which otherwise arise in connection with this financing,
including, without limitation, (i) any actual or proposed use by the Borrower or
any of its Subsidiaries of the proceeds of any of the Loans, (ii) (a) the
Borrower or any of its Subsidiaries entering into or performing this Agreement
or any of the other Loan Documents or (b) the Agent or any Lender entering into
or exercising any of its rights or remedies under this Agreement or any of the
other Loan Documents; provided, however, that for clarity, this clause (ii)(b)
shall not apply to expenses incurred by any Lender unless incurred by such
Lender as an Indemnitee as a result of a third party claim, action or suit, or
(iii) pursuant to §8.16, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding(including, without
limitation, any proceeding under any Debtor Relief Law), provided, however, that
the Borrower shall not be obligated under this §17(b) to indemnify any Person
for (x) liabilities arising from such Person’s own gross negligence, willful
misconduct or breach of this Agreement, as finally determined by a court of
competent jurisdiction, (y) amounts constituting Excluded Taxes or (z) result
from any dispute solely among the Indemnitees. If and to the extent that the
obligations of the Borrower under this §17(b) are unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
indemnification provisions of §17(b) shall apply to any indemnity proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any of its Subsidiaries.
(c) Limitation. It is understood that, with respect to any particular action,
suit, proceeding or investigation subject to indemnification hereunder, the
Borrower shall not be required to reimburse, or indemnify and hold harmless for,
the reasonable and documented legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnitees that are the subject of such action, suit,
proceeding or investigation unless there shall exist an actual conflict of
interest, in which case the Borrower shall be required to reimburse, or
indemnify and hold harmless for, the reasonable and documented legal fees and
expenses of one additional counsel to the affected parties (along with one
additional local counsel in each applicable jurisdiction).

 

95



--------------------------------------------------------------------------------



 



(d) Reimbursement by Banks. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsections (a) or (b) of this §17
to be paid by it to the Agent or any Related Party of the Agent, each Lender
severally agrees to pay to the Agent or such Related Party, as the case may be,
such Lender’s pro rata portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such, or against such Related Party acting
for the Agent in connection with such capacity.
(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the fraud, gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(f) Payments. All amounts due under this §17 shall be payable not later than
fifteen Business Days after receipt by Borrower of a reasonably detailed invoice
therefor.
(g) Survival. The agreements in §17 shall survive the resignation or removal of
the Agent, the replacement of any Lender, the termination of the Commitments in
whole or in part, the termination of this Agreement and the repayment,
satisfaction or discharge of all the Obligations.
§18. RESERVED.
§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or the Trust pursuant hereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any

 

96



--------------------------------------------------------------------------------



 



Loans. The indemnification obligations of the Borrower provided herein and in
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower or any of its Subsidiaries or the Trust pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary or the Trust
hereunder.
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
§20.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) other than during the continuance of an
Event of Default, the Agent and the Borrower each shall have the right to
approve any assignment to an Eligible Assignee, which approval shall not be
unreasonably withheld or delayed, (b) subject to the provisions of §2.7, each
Lender shall have at all times an amount of its Commitment of not less than
$5,000,000 unless otherwise consented to by the Agent and (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined), an assignment and assumption, substantially
in the form of Exhibit D hereto (an “Assignment and Assumption”), together with
any Notes subject to such assignment. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least two (2) Business Days
after the execution thereof unless otherwise agreed or accepted by the Agent
(provided any assignee has assumed the obligation to fund any outstanding Libor
Rate Loans), (i) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and thereunder, and (ii) the assigning Lender
shall, to the extent provided in such assignment and upon payment to the Agent
of the registration fee referred to in §20.3, be released from its obligations
under this Agreement. Any such Assignment and Assumption shall run to the
benefit of the Borrower and a copy of any such Assignment and Assumption shall
be delivered by the Assignor to the Borrower.
Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Lender may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee. In no event may any Lender
assign or participate (under §20.5) all or any portion of its Loans or
Commitment to the Borrower or any of its Subsidiaries or Affiliates.

 

97



--------------------------------------------------------------------------------



 



§20.2 Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or the Trust or any other Person primarily
or secondarily liable in respect of any of the Obligations, or the performance
or observance by the Borrower and its Subsidiaries or the Trust or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (c)
such assignee confirms that it has received a copy of this Agreement, together
with copies of the most recent financial statements referred to in §7.4 and §8.4
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
and (h) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption.
§20.3 Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $2,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
§20.4 New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own

 

98



--------------------------------------------------------------------------------



 



expense and if requested in such notice, shall execute and deliver to the Agent,
in exchange for each surrendered Note, a new Note to the order of such Eligible
Assignee in an amount equal to the amount assumed by such Eligible Assignee
pursuant to such Assignment and Assumption and, if the assigning Lender has
retained some portion of its obligations hereunder, a Note to the order of the
assigning Lender in an amount equal to the amount retained by it hereunder. Such
new Notes shall provide that they are replacements for the surrendered Notes,
shall be in an aggregate principal amount equal to the aggregate principal
amount of the surrendered Notes, shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
the assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.
§20.5 Participations. Each Lender may sell participations to one or more lending
institutions or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) each such participation shall be in an amount of not less than $5,000,000,
(b) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder to the Borrower and the Agent and the Lender shall
continue to exercise all approvals, disapprovals and other functions of a
Lender, (c) subject to §2.11, in the case of Permitted Amendments, the only
rights granted to the participant pursuant to such participation arrangements
with respect to waivers, amendments or modifications of, or approvals under, the
Loan Documents shall be the rights to approve waivers, amendments or
modifications that would reduce the principal of or the interest rate on any
Loans (other than a waiver of default interest and, if applicable, changes in
calculation of any financial covenant or related definitions that may indirectly
affect pricing), extend the term or increase the amount of the Commitment of
such Lender as it relates to such participant in a manner not otherwise
permitted under the Loan Documents, reduce the amount of any fees to which such
participant is entitled or extend any regularly scheduled payment date for
principal or interest in a manner not otherwise permitted under the Loan
Documents, and (d) no participant shall have the right to grant further
participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the Agent,
which consent shall not be unreasonably withheld.
§20.6 Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.
§20.7 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
§20.8 Reserved.
§20.9 Reserved.

 

99



--------------------------------------------------------------------------------



 



§21. NOTICES, ETC.
(a) Except as otherwise expressly provided in this Agreement, all notices and
other communications made or required to be given pursuant to this Agreement or
the Notes shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or
postal service, addressed as follows:

  (i)   if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554; e-mail: Barry.Bass@first-potomac.com), with a copy
to David Slotkin, Esq., Hogan Lovells US LLP, Columbia Square, 555 13th St., NW,
Washington, DC 20004 (facsimile: (202) 637-5910; e-mail:
david.slotkin@hoganlovells.com) and to Gordon Wilson, Esq., Hogan Lovells US
LLP, Columbia Square, 555 13th St., NW, Washington, DC 20004 (facsimile: (202)
637 5910; e-mail: gordon.wilson@hoganlovells.com), or to such other address for
notice as the Borrower or the Trust shall have last furnished in writing to the
Agent;     (ii)   if to the Agent, to KeyBank National Association, 127 Public
Square, Cleveland, Cleveland, OH 44114, attention John C. Scott (facsimile:
(216) 689-4997; e-mail: John_C_Scott@KeyBank.com), with a copy to Cheri Van
Klompenberg, KeyBank Institutional Real Estate, 1675 Broadway, Suite 400, Denver
Colorado 80202 (facsimile: 720-904-4420; email:
Cheryl_F_Vanklompenberg@KeyBank.com), or such other address for notice as the
Agent shall have last furnished in writing to the Borrower, with a copy to
Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston,
Massachusetts 02110-3333 (facsimile: (617)-574-7615; e-mail:
pmackenzie@goulstonstorrs.com ), or at such other address for notice as the
Agent shall last have furnished in writing to the Person giving the notice; and
    (iii)   if to any Lender, at such Lender’s address set forth on Schedule 2
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice (including, as appropriate,
notices delivered solely to the Person designated by such Lender for the
delivery of notices that may contain material non-public information relating to
the Borrower).



 

100



--------------------------------------------------------------------------------



 



Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof. Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender if
such Lender has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses have resulted from the gross
negligence, willful misconduct or bad faith breach of this Agreement of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

101



--------------------------------------------------------------------------------



 



(d) Change of Address, Etc. Each of the Borrower and the Agent may change its
address, electronic mail address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Agent. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
materials with respect to the Borrower or its Affiliates that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e) Recording of Telephonic Communications. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.
§22. FPLP AS AGENT FOR THE BORROWER. The Borrower (other than FPLP) hereby
appoints FPLP as its agent with respect to the receiving and giving of any
notices, requests, instructions, reports, certificates (including, without
limitation, compliance certificates), schedules, revisions, financial statements
or any other written or oral communications hereunder. The Agent and each Lender
is hereby entitled to rely on any communications given or transmitted by FPLP as
if such communication were given or transmitted by each and every Borrower;
provided however, that any communication given or transmitted by any Borrower
other than FPLP shall be binding with respect to such Borrower. Any
communication given or transmitted by the Agent or any Lender to FPLP shall be
deemed given and transmitted to each and every Borrower.

 

102



--------------------------------------------------------------------------------



 



§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER, TRUST AND THEIR SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT
IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, THE TRUST OR THEIR
SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER, THE TRUST
AND THEIR SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.

 

103



--------------------------------------------------------------------------------



 



§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE
BORROWER AND ITS SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or the Trust or any of their respective Subsidiaries of any terms of this
Agreement or the other Loan Documents or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.
Notwithstanding the foregoing, the approval of each Lender directly affected
thereby shall be required for any amendment, modification or waiver of this
Agreement that (subject to §2.11 in the case of Permitted Amendments):
(a) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any general waiver of interest “breakage” costs) or any fees due to
such Lender hereunder, or permits any prepayment not otherwise permitted
hereunder; or
(b) changes the unpaid principal amount of any Loan, reduces the rate of
interest applicable to any Loan, or reduces any fee payable to the Agent or the
Lenders hereunder; provided, however, that only the consent of the Majority
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder; or

 

104



--------------------------------------------------------------------------------



 



(c) except as permitted pursuant to the terms of §2.11, changes the date fixed
for any payment of principal of or interest on any Loan (including, without
limitation, any extension of the applicable Maturity Date not contemplated
herein) or any fees payable hereunder (including, without limitation, the waiver
of any monetary Event of Default); or
(d) changes the amount of such Lender’s Commitment (other than pursuant to an
assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder;
And Unanimous Lender Approval shall be required for any amendment, modification
or waiver of this Agreement that:
(e) changes §14.4 in a manner that would alter the pro rata sharing of payments
required thereby; or
(f) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Lender Approval; or
(g) changes any provision of this §28 or the definitions of “Majority Lenders”
or “Unanimous Lender Approval” or any other provision hereof specifying the
number or percentage of Lenders greater than the Majority Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder; or
(h) releases the Guaranty of the Trust.
Further notwithstanding the foregoing, no amendment, modification or waiver of
this Agreement shall:
(i) change the definition of “Majority Tranche A Lenders,” “Majority Tranche B
Lenders” or “Majority Tranche C Lenders” without the written consent of each
Lender under the applicable Facility;
(j) except as permitted pursuant to the terms of §2.11, change the order of
application of any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of §3.2.3(b) or §14.4,
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (i) if such Facility is the
Tranche A Facility, the Majority Tranche A Lenders, (ii) if such Facility is the
Tranche B Facility, the Majority Tranche B Lenders and (iii) if such Facility is
the Tranche C Facility, the Majority Tranche C Lenders; or

 

105



--------------------------------------------------------------------------------



 



(k) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Tranche A Facility, the Majority Tranche A
Lenders, (ii) if such Facility is the Tranche B Facility, the Majority Tranche B
Lenders and (iii) if such Facility is the Tranche C Facility, the Majority
Tranche C Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires Unanimous
Lender Approval or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
Unanimous Lender Approval or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision in this § 28 to the contrary but subject to §2.8
(including those matters that may be addressed in a Conforming Amendment without
the requirement for additional consents pursuant to § 2.8) and in addition to
any Accordion Advance permitted thereunder, this Agreement may be amended with
the written consent of the Majority Lenders and the Borrowers (i) to add one or
more additional term loan facilities to this Agreement and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Agent and approved by the Majority Lenders, the Lenders or such other banks and
financial institutions providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Majority Lenders or by any other number, percentage or class of Lenders
hereunder.
The provisions in §§8.2 through 8.21, §9, §10 and §14.1 of this Agreement,
including, in each case, any associated definitions in §1.1, contain essentially
the same provisions with respect to the Trust, the Borrower and their
Subsidiaries as those contained in §§8.2 through 8.21, §9, §10 and §14.1 of the
Unsecured Revolver Agreement and in the associated definitions in the Unsecured
Revolver Agreement (the “Revolver Provisions”). In the event that there is
(x) an approval by the “Majority Lenders” (as defined in the Unsecured Revolver
Agreement) pursuant to §8.13(d) of the Unsecured Revolver Agreement of the
addition of a Real Estate Asset to the Unencumbered Pool which does not meet one
or more of the Unencumbered Property Conditions or the provisions of §8.13(c),
or (y) a proposal to modify, waive or restate, or request a consent or approval
with respect to, the Revolver Provisions (including any

 

106



--------------------------------------------------------------------------------



 



associated definitions) of the Unsecured Revolver Agreement in writing (which
may include a written waiver of an existing actual or potential default or event
of default that is intended to be eliminated by such modification, restatement
or waiver) (each of the foregoing in clauses (x) and (y), a “Proposed
Modification”), then (A) any Lender under this Agreement shall be deemed to have
automatically approved the Proposed Modification hereunder of any corresponding
Revolver Provisions contained in this Agreement for purposes of determining if
the requisite approvals hereunder have been obtained if (but only if) such
Lender approved the Proposed Modification under the Unsecured Revolver in its
capacity as a “Lender” under the Unsecured Revolver Agreement or as an Affiliate
of a Lender that approved the Proposed Modification under the Unsecured Revolver
Agreement and (B) in the case that the Lenders under this Agreement described in
clause (A) above constitute the Majority Lenders hereunder, then simultaneously
with the agreement to or granting of such Proposed Modification under the
Unsecured Revolver Agreement, this Agreement shall be deemed modified or
restated, or such waiver, consent or approval granted, in a manner consistent
with the Proposed Modifications under the Unsecured Revolver Agreement, unless
such modification, restatement, waiver, consent or approval requires the consent
of each Lender directly affected thereby under the terms of this §28. If
requested by the Borrower or the Agent, the Borrower, the Trust, the Agent and
each approving Lender (including any Lender deemed to have approved pursuant to
this §28) shall execute and deliver a written amendment to, restatement of, or
waiver, consent or approval under, this Agreement memorializing such
modification, restatement, waiver, consent or approval. In addition, the
Borrower will be obligated to pay to the Agent, the Arranger and the Lenders
(other than any Lender that is also a “Lender” under the Unsecured Revolver
Agreement or an Affiliate of a Lender under the Unsecured Revolver Agreement
that did not approve the Proposed Modification thereunder) the same fee rate as
the Borrower shall pay to the agent, arranger and lenders, respectively, under
the Unsecured Revolver Agreement in connection with such modification,
restatement, waiver, consent or approval.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.
§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

 

107



--------------------------------------------------------------------------------



 



§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this §30 shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
§31. USA PATRIOT ACT COMPLIANCE.(a) The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (the “USA Patriot Act”):
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower. The Agent and/or the Lenders may also ask to see Borrower’s
legal organizational documents or other identifying documents.
(b) In order for the Agent to comply with the USA Patriot Act, prior to any
Lender or participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Agent may request,
and such Lender or participant shall provide to the Agent, its name, address,
tax identification number and/or such other identification information as shall
be necessary for the Agent to comply with federal law.
(Remainder of page intentionally left blank)

 

108



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

            KEYBANK NATIONAL ASSOCIATION,
as a Lender and as Agent
      By:   /s/ John Scott         Name:   John Scott        Title:   Vice
President   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK NATIONAL ASSOCIATION,
as a Lender and as Co-Lead Arranger and Co-Syndication Agent
      By:   /s/ Richard J. Vanderhyde         Name:   Richard J. Vanderhyde     
  Title:   Vice President   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Co-Lead Arranger and Co-Syndication Agent
      By:   /s/ Benjamin Adams         Name:   Benjamin Adams        Title:  
Vice President   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE NATIONAL ASSOCIATION,
as a Lender and as Documentation Agent
      By:   /s/ Frederick H. Denecke         Name:   Frederick H. Denecke       
Title:   Vice President   

Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer        1400 CAVALIER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        1441 CROSSWAYS
BLVD., LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            AIRPARK PLACE, LLC
      By:   Airpark Place Holdings LLC         Its Sole Member            By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer        FP AMMENDALE COMMERCE CENTER,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        AQUIA TWO, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP DAVIS DRIVE LOT 5, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        CROSSWAYS II LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FPR HOLDINGS LIMITED
PARTNERSHIP
      By:   FPR General Partner, LLC         Its General Partner           
By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP PROPERTIES, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP DIAMOND HILL, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP CAMPOSTELLA ROAD,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            GATEWAY HAMPTON ROADS, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GATEWAY 270, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        GATEWAY MANASSAS II,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 2550 ELLSMERE
AVENUE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP GATEWAY WEST II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GOLDENROD LANE,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GREENBRIER
CIRCLE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        GTC I SECOND LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP HANOVER AB, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        HERNDON CORPORATE
CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        LINDEN II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        LUCAS WAY HAMPTON,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP PARK CENTRAL V, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PATRICK CENTER,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PINE GLEN, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        RESTON BUSINESS
CAMPUS, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP RIVERS BEND, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 500 & 600 HP WAY,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 1408 STEPHANIE
WAY, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP STERLING PARK I,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP STERLING PARK 6, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP STERLING PARK 7,
LLC
      By:   FP Sterling Park 6, LLC         Its Sole Member            By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer        FP STERLING PARK LAND, LLC
      By:   FP Sterling Park 6, LLC         Its Sole Member            By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            VIRGINIA CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP WEST PARK, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP CRONRIDGE DRIVE,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP GIRARD BUSINESS
CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP GIRARD PLACE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        TECHCOURT, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PARK CENTRAL I,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP TRIANGLE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 1211 CONNECTICUT
AVENUE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        4212 TECHCOURT, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            FP 440 1ST STREET, LLC
      By:   First Potomac DC Holdings, LLC         Its Managing Member         
  By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP ATLANTIC
CORPORATE PARK, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP 3 FLINT HILL, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PARK CENTRAL II,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)
Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            INTERSTATE PLAZA HOLDING LLC
      By:   Interstate Plaza Operating LLC         Its Sole Member           
By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        ENTERPRISE CENTER I,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP REDLAND
TECHNOLOGY CENTER LP
      By:   FP Redland GP, LLC         Its General Partner            By:   FP
Redland, LLC         Its Sole Member            By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member            By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass         Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer        FP ASHBURN, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

Signature Page to Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TRANCHE [A/B/C] [FIXED/FLOATING] RATE NOTE

          [$                    ]       Date: July [_____], 2011

FOR VALUE RECEIVED, the undersigned First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership and each of the other undersigned
parties and other parties who are or from time to time become a Borrower under
(and as defined in) the Loan Agreement referred to (and defined) below
(hereinafter, together with their respective successors in title and assigns,
collectively called the “Borrower”), by this promissory note (hereinafter,
called “this Note”), absolutely and unconditionally, jointly and severally
promises to pay to the order of [                                        ],
individually in its capacity as a Lender under the Loan Agreement (hereinafter,
together with its successors in title and assigns, called the “Bank”), the
principal sum of [                                        
($                    )], or so much thereof as shall have been advanced by the
Bank to the Borrower by way of its Tranche [_____] Loan (as defined in the Loan
Agreement) (the “Loan”) and shall remain outstanding, such payment to be made as
hereinafter provided, and to pay interest on the principal sum outstanding
hereunder from time to time from and after the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.
Capitalized terms used herein without definition shall have the meanings set
forth in the Loan Agreement.
The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Loan
Agreement. Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Loan Agreement.
On the Tranche [_____] Maturity Date there shall become absolutely due and
payable by the Borrower hereunder, and the Borrower hereby jointly and severally
promises to pay to the Bank, the balance (if any) of the principal hereof then
remaining unpaid, all of the unpaid interest accrued hereon and all (if any)
other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby or otherwise due under or in connection with the Loan
Agreement.
Each overdue amount (whether of principal, interest or otherwise) payable
hereunder shall (to the extent permitted by applicable law) bear interest at the
rates and on the terms provided in the Loan Agreement. The unpaid interest
accrued on each overdue amount in accordance with the foregoing terms of this
paragraph shall become and be absolutely due and payable by the Borrower to Bank
on demand by the Agent. Interest on each overdue amount will continue to accrue
as provided by the foregoing terms of this paragraph, and will (to the extent
permitted by applicable law) be compounded daily until the obligations of the
Borrower in respect of the payment of such overdue amount shall be discharged
(whether before or after judgment).

 

Exhibit A, Page 1



--------------------------------------------------------------------------------



 



Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Head Office, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.
This Note is made and delivered by the Borrower to the Bank pursuant to that
certain Term Loan Agreement dated as of July [_____], 2011 among (i) the
Borrower, (ii) the Lenders party thereto from time to time (including the Bank)
and (iii) the Agent (herein, as originally executed and as may be amended,
varied, supplemented, and/or restated from time to time, called the “Loan
Agreement”). This Note evidences the obligations of the Borrower (a) to repay
the principal amount of the Loan made by the Bank to the Borrower pursuant to
the Loan Agreement; (b) to pay interest, as herein provided, on the principal
amount hereof remaining unpaid from time to time; and (c) to pay other amounts
(including all Obligations) which may become due and payable hereunder or
thereunder. The payment of the principal of and the interest on this Note and
the payment of all Obligations have been guaranteed. Reference is hereby made to
the Loan Agreement (including the Schedules and Exhibits annexed thereto and the
Guaranty) for a complete statement of the terms thereof.
The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Loan Agreement. The Borrower has an
obligation to prepay principal of this Note from time to time if and to the
extent required under, and upon the terms contained in, the Loan Agreement. Any
partial payment of the indebtedness evidenced by this Note shall be applied in
accordance with the terms of the Loan Agreement.
Pursuant to and upon the terms contained in Section 14 of the Loan Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower.
All computations of interest payable as provided in this Note shall be made by
the Agent on the basis set forth therefor in the Loan Agreement. The interest
rate in effect from time to time shall be determined in accordance with the
terms of the LoanAgreement.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------



 



Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.
The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the State of New York
and of any federal court located in the State of New York in connection with any
actions or proceedings brought against the Borrower by the holder hereof arising
out of or relating to this Note. This Note may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.
This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.
Each Borrower shall be jointly and severally liable for the full amount owing
under this Note.
[Remainder of page intentionally left blank]

 

Exhibit A, Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this TRANCHE [A/B/C] [FIXED/FLOATING] RATE NOTE has been
duly executed by the undersigned on the day and in the year first above written.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
               
 
              Barry H. Bass, Chief Financial Officer and Executive Vice
President

[Signatures continued on next page]
Signature Page to Tranche [A/B/C] [Fixed/Floating] Rate Note
to [                                        ]

 

 



--------------------------------------------------------------------------------



 



[additional signature blocks to be added]
Signature Page to Tranche [A/B/C] Note
to [                                        ]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLETED LOAN REQUEST
This Loan Request is made pursuant to §2.4 of the Term Loan Agreement dated as
of July [_____], 2011 (as the same may now or hereafter be amended from time to
time, the “Loan Agreement”) among First Potomac Realty Investment Limited
Partnership and certain other borrowers, First Potomac Realty Trust, KeyBank
National Association, individually and as Administrative Agent, and certain
other parties. Unless otherwise defined herein, the capitalized terms used in
this Loan Request have the meanings described in the Loan Agreement.
Each Loan Request submitted by the Borrower shall be a request for a single
Loan.

1.   The Borrower hereby requests (check the applicable item):        _____ 
Tranche A Loan ($_______________)
 _____  Tranche B Loan ($_______________)
 _____  Tranche C Loan ($_______________)
  2.   The Type of Loan being requested in this Loan Request (if any) is:      
 _____  Base Rate Loan
 _____  Libor Rate Loan
 _____  Fixed Rate Loan
  3.   The proposed Drawdown Date of the Loan requested in this Loan Request is:
                                              , 20_____    4.   The Interest
Period requested for the Loan requested in this Loan Request (if any) is:      
                     through                      (must be for 1, 2 or 3 months
for Libor Loans).

The Borrower hereby certifies to Lender that, both before and after giving
effect to the making or issuance of the requested Loan (i) no Default or Event
of Default under the Loan Agreement or any other Loan Document exists or will
exist, and (ii) the Borrower is and will remain in compliance with the covenants
specified in §10 of the Loan Agreement. The calculations used to evidence such
compliance are attached hereto as Exhibit A.
[Continued on next page]

 

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



WITNESS my hand this  _____  day of                     , 20___.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
               
 
              Barry H. Bass, Chief Financial Officer and
 
              Executive Vice President

Signature Page to Loan Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
COMPLETED CONVERSION REQUEST
This Conversion Request is made pursuant to §2.5 of the Term Loan Agreement
dated as of July [_____], 2011 (as the same may now or hereafter be amended from
time to time, the “Loan Agreement”) among First Potomac Realty Investment
Limited Partnership and certain other borrowers, First Potomac Realty Trust,
KeyBank National Association, individually and as Administrative Agent, and
certain other parties. Unless otherwise defined herein, the capitalized terms
used in this Conversion Request have the meanings described in the Loan
Agreement.
Each Conversion Request submitted by the Borrower shall be a request for a
single Loan.

1.   The Borrower hereby requests (check each applicable item):        _____
Conversion of Existing Tranche [_____] Loan ($                    )
            (Current Interest Period ending on                     , 20_____)
     _____  Continuation of Existing Tranche [_____] Loan
($                    )
            (Current Interest Period ending on                     , 20_____)  
2.   The Borrower is requesting to convert an outstanding:        _____  Base
Rate Loan
 _____  Libor Rate Loan       to a:        _____  Base Rate Loan
 _____  Libor Rate Loan   3.   The aggregate principal amount of the Loan
(whether by way of a continuation or conversion) in this Conversion Request is:
      $                    

 

Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



4.   The proposed Drawdown Date of the Loan in this Conversion Request is:      
                                        , 20_____    5.   The Interest Period
requested for the Loan requested in this Loan Request (if any) is:      
                     through                      (must be for 1, 2 or 3 months
for Libor Loans).

The Borrower hereby certifies to Lender that, both before and after giving
effect to the making or issuance of the requested Loan, (i) no Default or Event
of Default under the Loan Agreement or any other Loan Document exists or will
exist, and (ii) the Borrower is and will remain in compliance with the covenants
specified in §10 of the Loan Agreement.

 

Exhibit B-1, Page 2



--------------------------------------------------------------------------------



 



WITNESS my hand this  _____  day of                     , 20_.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
               
 
              Barry H. Bass, Chief Financial Officer and Executive Vice
President

Signature Page to Conversion Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
Reference is hereby made to that certain Term Loan Agreement dated as of July
[_____], 2011, among First Potomac Realty Investment Limited Partnership (the
“FPLP”) and certain other borrowers (collectively, the “Borrower”), First
Potomac Realty Trust (“Guarantor”), KeyBank National Association, individually
and as Administrative Agent, and certain other parties (as the same may now or
hereafter be amended from time to time, the “Loan Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
hereto have the meanings ascribed to such terms in the Loan Agreement.
This Compliance Certificate is submitted pursuant to the following sections of
the Loan Agreement:

  _____    Section 8.4(e) (accompanying financial statements)     _____   
Section 8.13(a)(ii) (in connection with removal of Eligible Unencumbered
Property)     _____    Section 8.13(c) (in connection with the addition of Real
Estate Asset to Unencumbered Pool)     _____    Section 9.4(a) (in connection
with a merger or consolidation)     _____    Section 9.4(b) (in connection with
Sales or Indebtedness Liens)     _____    Section 14.1 (in connection with
default cure)

The undersigned HEREBY CERTIFIES THAT:
I am the chief financial officer or accounting officer of the Borrower, and I am
authorized by each such entity to execute and deliver this Compliance
Certificate on its behalf.
All of the real property comprising “Eligible Unencumbered Properties” within
the meaning of Section 1.1 of the Loan Agreement is listed on Annex 1 to
Schedule 1 attached hereto. The status of each property listed on Annex 1 has
been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, I hereby certify that each property listed
on Annex 1:

  (a)   is a Permitted Property;     (b)   is free and clear of any Lien, other
than Liens specifically permitted to exist pursuant to Section 9.2 of the Loan
Agreement;

 

Exhibit C, Page 1



--------------------------------------------------------------------------------



 



  (c)   is not the subject of a Disqualifying Environmental Event or
Disqualifying Structural Event; and     (d)   is wholly-owned in fee simple by
the Borrower or satisfies the Redland Conditions.

Accompanying this Compliance Certificate are consolidated financial statements
of the Guarantor, the Borrower and their respective Subsidiaries for the fiscal
[year] [quarter] ended                       _____  20_____  (the “Financial
Statements”) prepared in accordance with GAAP (subject, in the case of financial
statements relating to the first three fiscal quarters, to year-end adjustments
none of which will be materially adverse, and to the absence of footnotes). The
Financial Statements present fairly the financial position of the Guarantor, the
Borrowers and their respective Subsidiaries as of the date thereof and the
results of operations of the Guarantor, the Borrowers and their respective
Subsidiaries for the period covered thereby. The foregoing is also delivered
herewith for FPLP on a consolidated basis.
Schedule 1 hereto sets forth data and computations evidencing compliance with
Availability (separate certificate attached) and with the covenants contained in
Section 10 of the Loan Agreement and certain other calculations (the “Financial
Covenants; Covenants Regarding Eligible Unencumbered Property”) as of the
relevant date of determination (the “Determination Date”), all of which data and
computations are true, complete and correct.
The activities of the Guarantor, the Borrowers and their respective Subsidiaries
during the period covered by the data and computations set forth in Schedule 1
have been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, during such period, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed herein or as has been previously disclosed in
writing to the Administrative Agent.
[remainder of page intentionally left blank]

 

Exhibit C, Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has affixed his signature below this  _____ 
day of                     , 20__.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
               
 
              Barry Bass, Senior Vice President and
 
              Chief Financial Officer

Signature Page to Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION AGREEMENT
Dated                     , 20__
Reference is made to the Term Loan Agreement, dated as of July [_____], 2011 (as
amended and in effect from time to time, the “Agreement”), among First Potomac
Realty Investment Limited Partnership (the “Borrower”), the banking institutions
referred to therein as Lenders (the “Lenders”), and KeyBank National
Association, as agent (the “Agent”) for the Lenders. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Loan Agreement.
                                         (the “Assignor”) and
                                         (the “Assignee”) agree as follows:
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a _____ % interest in and to all
of the Assignor’s rights and obligations under the Agreement as of the Effective
Date (as hereinafter defined).
2. The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is _____ %, the outstanding balance of its Loans (unreduced by
any assignments thereof which have not yet become effective) is
$                    ; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement, the other Loan Documents or any
other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim created by it; and (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Trust, the Borrower or any of their respective Subsidiaries (as
defined in the Agreement) or any other person which may be primarily or
secondarily liable in respect of any of the Obligations under the Agreement or
the other Loan Documents or any other instrument or document delivered or
executed pursuant thereto.
3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (ii) confirms that it has received a
copy of the Agreement, together with copies of the most recent financial
statements delivered pursuant to §§7.4 and 8.4 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (iii) agrees
that it will, independently and without reliance

 

Exhibit D, Page 1



--------------------------------------------------------------------------------



 



upon the Assignor, any other Lender or the Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Agent, and each other Lender who may from time to time be designated as an agent
in a limited specific capacity pursuant to an amendment to the Agreement, to
take such action as agent (and with respect to such other Lenders, in such
limited capacity as may be designated) on its behalf and to exercise such powers
as are reasonably incidental thereto pursuant to the terms of the Agreement and
the other Loan Documents; (vi) agrees that it will perform all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender in accordance with the terms of the Agreement; and (vii) if it is a
Foreign Lender, attached to this Assignment and Assumption is any documentation
required by it pursuant to the terms of the Agreement, duly completed and
executed by such Assignee. The Assignor represents and warrants that it is
legally authorized to enter into this Assignment and Assumption.
4. The effective date for this Assignment and Assumption shall be
                    , 20____ (the “Effective Date”). Following the execution of
this Assignment and Assumption, it will be delivered to the Agent for recording
in the Register by the Agent.
5. Upon such acceptance and recording, from and after the Effective Date, and,
in accordance with §20.1 of the Agreement, the Agent and the Borrower shall have
approved the herein assignment pursuant to §20.1 of the Agreement, and the
Assignor shall, with respect to that portion of its interest under the Agreement
assigned hereunder, relinquish its rights and be released from its obligations
under the Agreement accruing from and after the Effective Date.
6. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by the Agent or with respect to
the making of this assignment directly between themselves.
7. THIS ASSIGNMENT AND ASSUMPTION IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit D, Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Assumption to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

            [INSERT ASSIGNOR]
      By:           Title:                [INSERT ASSIGNEE]
      By:           Title:     

Signature Page to Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



CONSENTED TO AS OF
                    , 20_____:

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
               
 
              Barry Bass, Senior Vice President and
Chief Financial Officer
 
                    KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
 
               
 
  By:                               Name:         Title:

Signature Page to Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
JOINDER AGREEMENT
([ENTITY NAME])
[                    , 201_]
Reference is made to the Term Loan Agreement, dated as of July [_____], 2011 (as
from time to time amended and in effect, the “Loan Agreement”), among First
Potomac Realty Investment Limited Partnership, a Delaware limited partnership
(“FPLP”) and each other Borrower (collectively, the “Borrower”) which from time
to time is a party to the Loan Agreement, KeyBank National Association
(“KeyBank”) and the other lending institutions referred to in the Loan Agreement
as Lenders (collectively, the “Lenders”), and KeyBank, as administrative agent
for itself and each other Lender (the “Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such in the Loan
Agreement.
In consideration of and as an inducement to the inclusion by the Lenders of each
of the Real Estate Asset(s) identified on Exhibit A hereto as an Eligible
Unencumbered Property pursuant to the Loan Agreement,
[                                        ], a
[                                        ] (the “Additional Borrower”), which is
a Wholly-Owned Subsidiary of FPLP, hereby acknowledges and agrees to the terms
and conditions of the Loan Agreement, the Notes and the other Loan Documents to
which any Borrower is a party, joins in the agreements of the Borrower under the
Loan Agreement, the Notes and the other Loan Documents to which any Borrower is
a party and agrees that all Obligations of the Borrower under the Loan
Agreement, the Notes and the other Loan Documents to which any Borrower is a
party shall be the obligations, jointly and severally, of the Additional
Borrower and the Borrower with the same force and effect as if the Additional
Borrower was originally a Borrower under the Loan Agreement and an original
signatory to the Loan Agreement, the Notes and the other Loan Documents to which
any Borrower is a party.
The Additional Borrower further agrees that its liability hereunder is direct
and primary and may be enforced by the Lenders and the Agent before or after
proceeding against any other Borrower.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------



 



Prior to this Joinder Agreement becoming effective and each of the Real Estate
Asset(s) identified in Exhibit A hereto becoming an Eligible Unencumbered
Property pursuant to the Loan Agreement, the Additional Borrower shall have
delivered to the Agent the documents and other items required to be delivered
pursuant to Section 8.13(c), 12.2, 12.3, 12.4, 12.5 (if requested by the Agent)
and 12.7 (except that government certifications may be short form unless the
Agent requests long form certifications) of the Loan Agreement, in each case in
form and substance satisfactory to the Agent, along with such other documents,
certificates and instruments reasonably required by the Agent, including, if
necessary, updates to the schedules to the Loan Agreement satisfactory to the
Agent. Without in any way limiting the other rights of the Agent under the Loan
Agreement, but subject to Section 8.10(a) of the Loan Agreement, the Additional
Borrower agrees that the Agent shall have the right to visit and inspect such
Eligible Unencumbered Property at the Borrower’s sole cost and expense.
The undersigned represents and warrants to the Agent and the Lenders that it has
the complete right, power and authority to execute and deliver this Joinder
Agreement and to perform all of the obligations hereunder and the Obligations
under the Loan Agreement, the Tranche A Notes, Tranche B Notes, Tranche C Notes
and the other Loan Documents to which any Borrower is a party. This Joinder
Agreement shall be binding upon the undersigned and its successors and assigns
and shall inure to the benefit of the Lenders, the Agent and their respective
successors and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit E, Page 2



--------------------------------------------------------------------------------



 



Executed as a sealed instrument as of the date first written above.

            [                                        ],
a [                                        ]
      By:           Name:           Title:      

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:
 
                FIRST POTOMAC REALTY INVESTMENT
LIMITED PARTNERSHIP, for itself and as
agent for each other Borrower
 
               
By:
  First Potomac Realty Trust,
its sole general partner    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Acknowledged:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

          By:           Name:   Timothy Sylvain        Title:   Assistant Vice
President     

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit A to Joinder Agreement
[Eligible Unencumbered Property Address and Legal Description]
Exhibit A to Joinder Agreement, Page 1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SUBSIDIARY GUARANTY
[Attached hereto]

 

Exhibit F, Page 1



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY

To:   The Administrative Agent and each of the Lenders (collectively, the
“Lenders”) which from time to time is a party to the Term Loan Agreement dated
as of July [_____], 2011 (as the same may be amended, modified or restated and
in effect from time to time, the “Loan Agreement”) among First Potomac Realty
Investment Limited Partnership, a Delaware limited partnership (“FPLP”), and the
other Borrowers from time to time party thereto (FPLP, collectively with such
Borrowers, hereinafter referred to as the “Borrower”), KeyBank National
Association, as a Lender and as Administrative Agent for the Lenders (in such
agent capacity, the “Agent”) and the other Lenders from time to time party
thereto. Capitalized terms used herein and not otherwise defined shall have the
same meanings as set forth in the Loan Agreement.

This SUBSIDIARY GUARANTY (“Guaranty”), dated as of July [_____], 2011, is made
by each of the entities listed on Exhibit A attached hereto (individually and
collectively, the “Guarantor”) in favor of the Agent and the Lenders.
WHEREAS, the Borrower and the Guarantor are members of a group of related
companies, the success of any one of which is dependent in part on the success
of the other members of such group;
WHEREAS, the Guarantor expects to receive substantial direct benefits from the
extension of credit to the Borrower by the Lenders pursuant to the Loan
Agreement (which benefits are hereby acknowledged);
WHEREAS, the Lenders and the Agent are unwilling to enter into the Loan
Agreement and to extend any credit thereunder unless the Guarantor shall execute
and deliver to the Agent, for the benefit of the Lenders and the Agent, a
guarantee substantially in the form hereof; and
WHEREAS, the Guarantor wishes to guarantee the Borrower’s obligations to the
Lenders and the Agent under or in respect of the Loan Agreement as provided
herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby agrees as follows:
1. Guaranty of Payment and Performance of Obligations. In consideration of the
Lenders’ extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrower, each
Guarantor hereby absolutely and unconditionally guarantees to the Agent and each
Lender that the Borrower will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Agent’s Head Office,
(i) all Obligations (as defined in the Loan Agreement); and (ii) without
limitation of the foregoing, all fees, costs and expenses incurred by the Agent
or the Lenders in attempting to collect or enforce any of the foregoing, accrued
in each case to the date of payment hereunder (collectively, the “Obligations”
and individually

 

Exhibit F, Page 2



--------------------------------------------------------------------------------



 



an “Obligation”). This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrower of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that any Lender or the Agent first attempt to collect any
of the Obligations from the Borrower or resort to any security or other means of
obtaining payment of any of the Obligations which any Lender or the Agent now
has or may acquire after the date hereof or upon any other contingency
whatsoever. Upon the occurrence and during the continuance of any Event of
Default under (or as defined in) the Loan Agreement, the liabilities and
obligations of the Guarantor hereunder shall, at the option of the Agent or the
Majority Lenders, become forthwith due and payable to the Agent and to the
Lender or Lenders owed the same without demand or notice of any nature, all of
which are expressly waived by the Guarantor. Without limiting the foregoing, if
any obligations are or become due hereunder from a Guarantor at the time such
Guarantor is or becomes the subject of a proceeding under any Debtor Relief Law,
such obligations shall be immediately due and payable automatically and without
any action on the part of the Agent or any of the Lenders. Payments by the
Guarantor hereunder may be required by any Lender or the Agent on any number of
occasions.
2. Guarantor’s Further Agreements to Pay. The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to each Lender and the
Agent forthwith upon demand, in funds immediately available to the Lender or the
Agent, all costs and expenses (including court costs and reasonable legal fees
and expenses) of the type and/or nature described in Section 17 of the Loan
Agreement that are incurred or expended by the Agent or such Lender in
connection with this Guaranty and the enforcement hereof, together with interest
on amounts recoverable under this Guaranty from the time such amounts become due
at a rate per annum equal to two percent (2%) above the Base Rate plus the
Applicable Base Rate Margin until such amounts shall be paid in full (after as
well as before judgment).
3. Payments. The Guarantor covenants and agrees that the Obligations will be
paid strictly in accordance with their respective terms regardless of any law,
regulation or order now or hereinafter in effect in any jurisdiction affecting
any of such terms or the rights of the Agent or any Lender with respect thereto.
Without limiting the generality of the foregoing, the Guarantor’s obligations
hereunder with respect to any Obligation shall not be discharged by a payment in
a currency other than the currency in which the Obligation is denominated (the
“Obligation Currency”) or at a place other than the place specified for the
payment of the Obligation, whether pursuant to a judgment or otherwise, to the
extent that the amount so paid on conversion to the Obligation Currency and
transferred to Cleveland, Ohio, U.S.A., under normal banking procedures does not
yield the amount of Obligation Currency due thereunder.
4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by any country, political subdivision or taxing authority on payments hereunder,
all of which will be for the account of and paid by the Guarantor. If for any
reason, any such reduction is made or any Taxes are paid by the Agent or any
Lender (except for taxes on income or profits of such Agent or Lender),
Guarantor will pay to the Agent or such Lender such additional amounts as may be
necessary to ensure that the Agent or such Lender receives the same net amount
which it would have received had no reduction been made or Taxes paid.

 

Exhibit F, Page 3



--------------------------------------------------------------------------------



 



5. Consent to Jurisdiction. The Guarantor agrees that any suit for the
enforcement of this Guaranty or any of the other Loan Documents may be brought
in the courts of the States of New York or Ohio or any federal court in the
States of New York or Ohio and consents to the non-exclusive jurisdiction of
such court and the service of process in any such suit being made upon the
Guarantor by mail at the address specified in Section 15 hereof. The Guarantor
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court. In addition to the courts of the States of New York or Ohio or any
federal court sitting in the States of New York or Ohio, the Agent or any Lender
may bring action(s) for enforcement on a nonexclusive basis where any collateral
exists and the Guarantor consents to the non-exclusive jurisdiction of such
court and the service of process in any such suit being made upon the Guarantor
by mail at the address specified in Section 15 hereof. In any such action or
proceeding, the Guarantor hereby absolutely and irrevocably waives personal
service of any summons, complaint, declaration or other process and hereby
absolutely and irrevocably agrees that the service thereof may be made by
certified, registered or recorded first-class airmail directed to the Guarantor.
Anything hereinbefore to the contrary notwithstanding, the Agent or any Lender
may sue the Guarantor in the courts of any other country, State of the United
States or place where the Guarantor or any of the property or assets of the
Guarantor may be found or in any other appropriate jurisdictions.
6. Unlimited Liability of Guarantor. The liability of the Guarantor hereunder
shall be unlimited and, as to the Obligations of the Borrower, shall be joint
and several with the liability of each other party who has guaranteed or who
will guarantee the Obligations of the Borrower. The Agent and each Lender have
and shall have the absolute right to enforce the liability of the Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty, and the release or discharge of any guarantor
of any Obligations shall not affect the continuing liability of the Guarantor
hereunder.
7. Effectiveness. The obligations of the Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full in cash, and continue to be effective
or be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of the
Borrower, or otherwise, as though such payment had not been made or other
satisfaction occurred. Notwithstanding the foregoing, with respect to the
obligations of any Guarantor that has been released (i) pursuant to and in
accordance with Section 8.21(b) of the Loan Agreement or (ii) in connection with
(and only upon the consummation of) a disposition of the Equity Interests of
such Guarantor in accordance with Section 9.4 of the Loan Agreement, this
Guaranty shall terminate with respect to such Guarantor only upon the
effectiveness of such release. No invalidity, irregularity or unenforceability
by reason of applicable Debtor Relief Laws, or any law or order of any
government or agency thereof purporting to reduce, amend or otherwise affect,
the Obligations, shall impair, affect, be a defense to or claim against the
obligations of the Guarantor under this Guaranty. Notwithstanding any provision
to the contrary contained herein or in any other of the Loan Documents, the
obligations guaranteed hereunder shall be limited to an aggregate amount equal
to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws.

 

Exhibit F, Page 4



--------------------------------------------------------------------------------



 



8. Freedom of Lenders and Agent to Deal with Borrower and Other Parties. The
Agent and each Lender shall be at liberty, without giving notice to or obtaining
the assent of the Guarantor and without relieving the Guarantor of any liability
hereunder, to deal with the Borrower and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as the Agent or such Lender in its sole discretion deems fit, and
to this end, without limiting the right of the Agent or such Lender to so deal
with such party, the Guarantor gives to the Agent and each Lender full authority
in its sole discretion to do any or all of the following things: (a) extend
credit, make loans and afford other financial accommodations to the Borrower at
such times, in such amounts and on such terms as the Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrower or of any other party to the Agent or
such Lender, (c) grant time, waivers and other indulgences in respect thereto,
(d) vary, exchange, release or discharge, wholly or partially, or delay in or
abstain from perfecting and enforcing any security or guaranty or other means of
obtaining payment of any of the Obligations which the Lender now has or may
acquire after the date hereof, (e) accept partial payments from the Borrower or
any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.
9. Unenforceability of Obligations Against Borrower; Invalidity of Security or
Other Guaranties. If for any reason any Borrower has no legal existence or is
under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal debtor on all such Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.
10. Representation and Warranties. The Guarantor hereby makes, for itself and on
behalf of its Subsidiaries, the representations and warranties contained in
Section 7 of the Loan Agreement that relate to the Guarantor and/or its
Subsidiaries (each, a “Representation and Warranty,” and collectively, the
“Representations and Warranties”) as if each such Representation and Warranty
were set forth fully herein, and such Representations and Warranties are hereby
incorporated by reference and shall survive until payment in full of all of the
Obligations.

 

Exhibit F, Page 5



--------------------------------------------------------------------------------



 



11. Covenants. The Guarantor hereby covenants that it will, and will cause its
Subsidiaries to, comply with each of the covenants contained in Sections 8, 9
and 10 of the Loan Agreement that relate to the Guarantor and its Subsidiaries
(the “Covenants”) as if each such Covenant were fully set forth herein, and such
Covenants are incorporated by reference. Except as otherwise permitted under the
Loan Agreement, the Guarantor shall at all times be a direct or indirect
Subsidiary of FPLP or the Trust.
12. Representations True; Covenant Compliance; No Event of Default. Each of the
Representations and Warranties made by the Guarantor for itself and on behalf of
its Subsidiaries shall be true in all material respects as of the date as of
which it was made and shall also be true in all material respects at and as of
the time of the making of each Loan under the Loan Agreement with the same
effect as if made at and as of that time (except to the extent that such
Representations and Warranties relate expressly to an earlier date).
13. Waivers by Guarantor. The Guarantor waives: notice of acceptance hereof,
notice of any action taken or omitted by the Agent or any Lender in reliance
hereon, and any requirement that the Agent or any Lender be diligent or prompt
in making demands hereunder, giving notice of any default by the Borrower or
asserting any other rights of the Agent or any Lender hereunder. The Guarantor
also irrevocably waives, to the fullest extent permitted by law, all defenses
that at any time may be available in respect of the Guarantor’s obligations
hereunder by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect.
14. Waiver of Subrogation Rights. Notwithstanding any other provision to the
contrary contained herein or provided by applicable law and until such time as
all Obligations have been indefeasibly paid in full in cash to the Lenders, the
Guarantor hereby irrevocably waives any and all rights it may have at any time
(whether arising directly or indirectly, by operation of law or by contract) to
assert any claim against the Borrower on account of payments made under this
Guaranty or otherwise, including, without limitation, any and all rights of or
claim for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Agent or any Lender or any affiliate of the Agent or
any Lender. Without limitation of the foregoing, in proceedings under applicable
bankruptcy laws or insolvency proceedings of any nature, the Guarantor will not
prove in competition with the Agent or any Lender in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of the Borrower or the benefit of
any other security for any Obligation which, now or hereafter, the Agent or any
Lender may hold or in which it may have any share. In addition, the Guarantor
will not claim any set-off or counterclaim against the Borrower in respect of
any liability it may have to the Borrower. The payment of any amounts due with
respect to any indebtedness of the Borrower now or hereafter held by the
Guarantor which arises as a result of the Guarantor’s payment of any sum
recoverable hereunder is hereby subordinated to the prior payment in full of the
Obligations. The Guarantor agrees that the Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of the Borrower to the
Guarantor until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Agent and
the Lenders and be paid over to the Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.

 

Exhibit F, Page 6



--------------------------------------------------------------------------------



 



15. Demands and Notices. Any demand on or notice to the Guarantor made or
required to be given pursuant to this Guaranty shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by telegraph,
telecopy, telefax or telex and confirmed by delivery via courier or postal
service, addressed as follows:
(a) if to the Guarantor, at First Potomac Realty Trust, 7600 Wisconsin Avenue,
11th Floor, Bethesda, Maryland 20814 (facsimile: (301) 986-5554), Attention:
Barry Bass, Chief Financial Officer, with a copy to Gordon Wilson, Esq., Hogan
Lovells US LLP, Columbia Square, 555 Thirteenth Street, NW, Washington, DC 20004
(facsimile: (202) 637-5910), or at such other address for notice as the
Guarantor shall last have furnished in writing to the person giving the notice;
and
(b) if to the Agent, to John Scott, Senior Banker, KeyBank National Association,
127 Public Square, Cleveland, OH 44114 (facsimile: (216) 689-5819), or such
other address for notice as the Agent shall have last furnished in writing to
the person giving the notice, with a copy to Pamela M. MacKenzie, Esq., Goulston
& Storrs, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333 (facsimile:
(617)-574-7615), or at such other address for notice as the Agent shall last
have furnished in writing to the person giving the notice; and
(c) if to any Lender, at such Lender’s address set forth on Schedule 2 to the
Loan Agreement, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.
16. Amendments, Waivers, Etc. No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Agent and the Guarantor expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Agent or the Lenders or any of them in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.

 

Exhibit F, Page 7



--------------------------------------------------------------------------------



 



17. Set-off. Regardless of the adequacy of any collateral or other means of
obtaining repayment of the Obligations, each Lender and the Agent may, subject
to satisfaction of the conditions to set-off set forth in Section 15.2 of the
Loan Agreement, at any time and without notice to the Guarantor set off the
whole or any portion or portions of any or all such deposits and other sums
credited by or due from such Lender or the Agent to the Guarantor or subject to
withdrawal by the Guarantor against amounts payable under this Guaranty, whether
or not any other person or persons could also withdraw money therefrom. Any
deposits or other sums which may at any time be credited to the Guarantor by or
due to it from any Lender may at any time be applied to or set off by such
Lender against the Guarantor’s obligations hereunder, in each case in accordance
with Section 15.2 of the Loan Agreement. The Guarantor irrevocably invites each
financing institution which may consider becoming a Lender to rely on the
provisions contained in this Section 17 as making the Lender a creditor of the
Guarantor and agrees that its becoming a Lender shall constitute an acceptance
of the offer hereby made.
18. Agent; Application of Funds. This Guaranty has been delivered to the Agent
and the Agent has been authorized to enforce this Guaranty on behalf of each of
the Lenders pursuant to the Loan Documents. All payments by the undersigned
pursuant to this Guaranty shall be made to the Agent for the ratable benefit of
the Lenders and the Agent and, after the payment of all expenses as provided in
this Guaranty, shall be applied to the payment of the Obligations until the same
are paid in full.
19. Further Assurances. The Guarantor at its sole cost and expense agrees to do
all such things and execute, acknowledge and deliver all such documents and
instruments as the Agent from time to time may reasonably request in order to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Agent and the Lenders hereunder.
20. Miscellaneous Provisions. This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Agent, each Lender
and its respective successors in title and assigns, and shall be binding on the
Guarantor and the Guarantor’s successors in title, assigns and legal
representatives. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions. Captions are
for ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

 

Exhibit F, Page 8



--------------------------------------------------------------------------------



 



21. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, THE LOAN DOCUMENTS, OR ANY OTHER
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM
OR DISPUTE HOWSOEVER ARISING, AMONG THE GUARANTOR, THE BORROWER, THE AGENT
AND/OR THE LENDERS. THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND
EVERY DOCUMENT EXECUTED BY THE GUARANTOR, THE AGENT OR THE LENDERS AND DELIVERED
TO THE AGENT OR THE LENDERS, AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS
SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, THE GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. THE GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND
THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN. THE GUARANTOR CONFIRMS THAT THE FOREGOING
WAIVERS ARE INFORMED AND FREELY MADE.
(Signatures on following page)

 

Exhibit F, Page 9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first written above.

                  FP REDLAND GP, LLC    
 
           
 
  By:   FP Redland, LLC    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP REDLAND, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP AIRPARK AB, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                  FP 535 INDEPENDENCE PARKWAY, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP CANDLEWOOD, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP CHESTERFIELD ABEF, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                  FP CHESTERFIELD CDGH, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP CLOVERLEAF, LLC    
 
           
 
  By:   FP Cloverleaf Investor, LLC    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP HANOVER C, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                  FP HANOVER D, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                FP PROSPERITY, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                AQUIA ONE, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                  FP GATEWAY CENTER, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                GLENN DALE BUSINESS CENTER, L.L.C.    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                AP INDIAN CREEK, LLC    
 
           
 
  By:   FP Indian Creek, LLC    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                  INDIAN CREEK INVESTORS, LLC    
 
           
 
  By:   FP Indian Creek, LLC    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                NORFOLK COMMERCE PARK LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                WINDSOR AT BATTLEFIELD, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name: Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTORS
1. FP Redland GP, LLC, a Delaware limited liability company
2. FP Redland, LLC, a Delaware limited liability company
3. FP Airpark AB, LLC, a Virginia limited liability company
4. FP 535 Independence Parkway, LLC, a Virginia limited liability company
5. FP Candlewood, LLC, a Maryland limited liability company
6. FP Chesterfield ABEF, LLC, a Virginia limited liability company
7. FP Chesterfield CDGH, LLC, a Virginia limited liability company
8. FP Cloverleaf, LLC, a Maryland limited liability company
9. FP Hanover C, LLC, a Virginia limited liability company
10. FP Hanover D, LLC, a Virginia limited liability company
11. FP Prosperity, LLC, a Virginia limited liability company
12. Aquia One, LLC, a Delaware limited liability company
13. FP Gateway Center, LLC, a Maryland limited liability company
14. Glenn Dale Business Center, L.L.C., a Maryland limited liability company
15. AP Indian Creek, LLC, a Delaware limited liability company
16. Indian Creek Investors, LLC, a Maryland limited liability company
17. Norfolk Commerce Park LLC, a Delaware limited liability company
18. Windsor at Battlefield, LLC, a Delaware limited liability company
Exhibit A to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF INSTRUMENT OF ACCESSION
Dated as of ________ __, 20__
Reference is hereby made to the Term Loan Agreement dated as of July 18, 2011
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), among First Potomac Realty Investment Limited
Partnership and certain other borrowers (collectively, the “Borrowers”), First
Potomac Realty Trust, KeyBank National Association, individually and as
Administrative Agent, and certain other parties. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
Pursuant to the terms of Section 2.8.3 of the Credit Agreement, the Borrowers,
the Administrative Agent and [_____] (the “Acceding Lender”) hereby agree as
follows:
1. Subject to the terms and conditions of this Accession Agreement, the Acceding
Lender hereby agrees to assume, without recourse to the Lenders or the
Administrative Agent, on the Effective Date (as defined below), a portion of the
Tranche [A/B/C/[New Tranche]] Loan of $[_____], which Loan shall be a [Fixed
Rate/Floating Rate Loan] in accordance with the terms and conditions set forth
in the Credit Agreement. The Acceding Lender, if not a Lender party to the
Credit Agreement immediately prior to giving effect to this Accession Agreement,
hereby agrees to be bound by, and hereby requests the agreement of the Borrowers
and the Administrative Agent that the Acceding Lender shall be entitled to the
benefits of, all of the terms, conditions and provisions of the Credit Agreement
as if such Acceding Lender had been one of the lending institutions originally
executing the Credit Agreement as a “Lender”; provided that nothing herein shall
be construed as making the Acceding Lender liable to the Borrowers or the other
Lenders in respect of any acts or omissions of any party to the Credit Agreement
or in respect of any other event occurring prior to the Effective Date (as
defined below) of this Accession Agreement.
2. The Acceding Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Accession Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of its portion of the
applicable Tranche [A/B/C/[New Tranche]] Loan shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by its portion of the applicable Tranche
[A/B/C/[New Tranche]] Loan and either it, or the Person exercising discretion in
making its decision to extend its portion of the applicable Tranche [A/B/C/[New
Tranche]] Loan is experienced in extending loans of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant thereto, as applicable,
Exhibit G

 

 



--------------------------------------------------------------------------------



 



and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Accession Agreement and to make
its portion of the applicable Tranche [A/B/C/[New Tranche]] Loan, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Accession Agreement
and to make its portion of the applicable Tranche [A/B/C/[New Tranche]] Loan,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Acceding Lender; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent or any
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
3. The Borrowers jointly and severally represent and warrant to the
Administrative Agent and the Lenders, including the Acceding Lender, that
(i) the execution, delivery and performance of this Accession Agreement is
within the corporate (or equivalent company) authority of each of the Borrowers,
(ii) all acts, conditions and things required to be done and performed and to
have occurred prior to the execution, delivery and performance of this Accession
Agreement to render the same the legal, valid and binding obligation of the
Borrowers, enforceable against them in accordance with its terms, have been done
and performed and have occurred in due and strict compliance with all applicable
laws, (iii) the representations and warranties of the Borrowers contained in the
Credit Agreement or otherwise made by the Borrowers in connection with the
transactions contemplated thereby were true and correct in all material respects
when made and are true and correct in all material respects on and as of the
date hereof with the same effect as if made herein (except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business which singly or in the aggregate do not have a Material
Adverse Effect, and to the extent that such representations and warranties
relate expressly to an earlier date), and (iv) at and as of the date hereof, no
Default or Event of Default exists.
4. The effective date for this Accession Agreement shall be [_____, 20_____]
(the “Effective Date”). Following the execution of this Accession Agreement by
the Borrowers and the Acceding Lender, it will be delivered to the
Administrative Agent for acceptance, in the case the Acceding Lender was not a
Lender party to the Credit Agreement immediately prior to the Effective Date of
this Accession Agreement, and recordation. Upon acceptance by the Administrative
Agent, if required, and recordation by the Administrative Agent, Schedule 2 to
the Credit Agreement shall thereupon be replaced as of the Effective Date by the
Schedule 2 annexed hereto. The Administrative Agent shall thereafter notify the
other Lenders of the revised Schedule 2 and the arrangements proposed to ensure
that the outstanding amount of the Commitment and/or the portion of the
applicable Tranche [A/B/C/[New Tranche]] Loan made by each Lender will
correspond to its Applicable Percentage after giving effect to the accession
contemplated hereby.
Exhibit G

 

 



--------------------------------------------------------------------------------



 



5. Upon such acceptance, from and after the Effective Date, the Borrowers shall
make all payments in respect of the Acceding Lender’s portion of the applicable
Tranche [A/B/C/[New Tranche]] Loan, including payments of principal, interest,
fees and other amounts, to the Administrative Agent for the account of the
Acceding Lender.
6. THIS ACCESSION AGREEMENT SHALL FOR ALL PURPOSES BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPALS THEREOF (OTHER THAN SECTION 5-1501 AND
5-1502 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
7. This Accession Agreement may be executed in any number of counterparts, which
shall together constitute but one and the same agreement.
Exhibit G

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

            KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:           [INSERT NAME OF ACCEDING
LENDER]
      By:           Name:           Title:           FIRST POTOMAC REALTY
INVESTMENT LIMITED PARTNERSHIP,
on behalf of itself and as agent for each other
Borrower
      By:   First Potomac Realty Trust, its sole general partner  

                  By:           Name:           Title:      

Signature Page to Instrument of Accession

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 2
Attach updated Schedule 2 reflecting
Commitments and Applicable Percentages
Schedule 2 to Exhibit G

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Borrowers
1400 Cavalier, LLC
1441 Crossways Blvd., LLC
4212 Techcourt, LLC
Airpark Place, LLC
Aquia Two, LLC
Crossways II LLC
Enterprise Center I, LLC
FP 1211 Connecticut Avenue, LLC
FP 1408 Stephanie Way, LLC
FP 2550 Ellsmere Avenue, LLC
FP 3 Flint Hill, LLC
FP 440 1st Street, LLC
FP 500 & 600 HP Way, LLC
FP Ammendale Commerce Center, LLC
FP Ashburn, LLC
FP Atlantic Corporate Park, LLC
FP Campostella Road, LLC
FP Cronridge Drive, LLC
FP Davis Drive Lot 5, LLC
FP Diamond Hill, LLC
FP Gateway 270, LLC
FP Gateway West II, LLC
FP Girard Business Center, LLC
FP Girard Place, LLC
FP Goldenrod Lane, LLC
FP Greenbrier Circle, LLC
FP Hanover AB, LLC
FP Park Central I, LLC
FP Park Central II, LLC
FP Park Central V, LLC
FP Patrick Center, LLC
FP Pine Glen, LLC
FP Properties, LLC
FP Redland Technology Center LP
FP Rivers Bend, LLC
FP Sterling Park I, LLC
FP Sterling Park 6, LLC
FP Sterling Park 7, LLC
FP Sterling Park Land, LLC
FP Triangle, LLC
FP West Park, LLC
FPR Holdings Limited Partnership
Gateway Hampton Roads, LLC
Gateway Manassas II, LLC
GTC I Second LLC
Herndon Corporate Center, LLC
Interstate Plaza Holding LLC
Linden II, LLC
Lucas Way Hampton, LLC
Reston Business Campus, LLC
Techcourt, LLC
Virginia Center, LLC
Schedule 1

 

 



--------------------------------------------------------------------------------



 



Schedule 2

Lender’s Commitments

                                                                               
                                              Total       Tranche A     Tranche
A     Tranche B     Tranche B     Tranche C     Tranche C     Interest    
Commitment   Lender   Commitment     Percentage*     Commitment     Percentage*
    Commitment     Percentage*     Rate     Percentage*  
 
                                                               
KeyBank National Association
  $ 5,000,000       8.3 %   $ 17,500,000       29.2 %   $ 27,500,000       50.0
%   Floating     28.6 %
 
                                                               
Contact:

John C. Scott
127 Public Square, 8th Floor
Cleveland, OH 44114
Phone: (216) 689-5986
Fax: (216) 689-4997
email: john_c_scott@keybank.com
                                                               
 
                                                               
Wells Fargo Bank National Association
  $ 5,000,000       8.3 %   $ 17,500,000       29.2 %   $ 27,500,000       50.0
%   Floating     28.6 %
 
                                                               
Contact:
                                                               
 
                                                               
Alexis McGuire
1750 H Street, NW, Suite 400
Washington, DC 20006
Phone: (612) 316-0210
Fax: (866) 494-9607
email:alexis.l.mcguire@wellsfargo.com
                                                               
 
                                                               
PNC Bank, National Association
  $ 25,000,000       41.7 %   $ 25,000,000       41.7 %     N/A       N/A    
Floating     28.6 %
 
                                                               
Contact:
                                                               
 
                                                               
Kathleen Lorenzato
808 17th Street, NW
Washington, DC 20006
Phone: (412) 768-2669
Fax: (412) 768-5754
email: kathleen.lorenzato@pnc.com
                                                               



--------------------------------------------------------------------------------



 



                                                                               
                                              Total       Tranche A     Tranche
A     Tranche B     Tranche B     Tranche C     Tranche C     Interest    
Commitment   Lender   Commitment     Percentage*     Commitment     Percentage*
    Commitment     Percentage*     Rate     Percentage*    
Capital One, N.A.
  $ 25,000,000       41.7 %     N/A       N/A       N/A       N/A     Floating  
  14.3 %
 
                                                               
Contact:
                                                               
 
                                                               
Mary Davis
7501 Wisconsin Avenue, 12th Floor
Bethesda, MD 20814
Phone: (301) 939-6951
Fax: (301) 939-6959
email: mdavis@chevychase.net
email copy to:
lmmjackson@chevychase.net
                                                               

      *   Percentages are rounded to one decimal place for the purposes of this
Schedule 2.

 

Schedule 2, Page 2



--------------------------------------------------------------------------------



 



Schedule 2.12
Auction Procedures
This Schedule 2.12 is intended to summarize certain basic terms of the Auction
procedures pursuant to and in accordance with the terms and conditions of § 2.12
of the Loan Agreement, of which this Schedule 2.12 is a part. Neither the Agent
nor any of its respective affiliates or any officers, directors, employees,
agents or attorneys-in-fact of such Persons (together with the Agent and its
affiliates, the “Agent-Related Person”) makes any recommendation pursuant to any
offering document as to whether or not any Lender should sell its Loans to the
Borrower, nor shall the decision by the Agent or any other Agent-Related Person
(or any of their affiliates) in its respective capacity as a Lender to sell its
Loans to the Borrower be deemed to constitute such a recommendation. Each Lender
should make its own decision on whether to sell any of its Loans and, if it
decides to do so, the principal amount of and price to be sought for such Loans.
In addition, each Lender should consult its own attorney, business advisor or
tax advisor as to legal, business, tax and related matters concerning each
Auction and the relevant offering documents. Capitalized terms not otherwise
defined in this Schedule 2.12 have the meanings assigned to them in the Loan
Agreement.
(a) Notice Procedures. In connection with each Auction, the Borrower will
provide notification to the Agent (for distribution to the Lenders (each, an
“Auction Notice”)). Each Auction Notice shall contain (i) the maximum principal
amount (calculated on the face amount thereof) of Loans that the Borrower offers
to purchase in such Auction (the “Auction Amount”), which shall be no less than
$5,000,000 (unless another amount is agreed to by the Agent); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Borrower would be willing to purchase
Loans in such Auction; (iii) the date on which such Auction will conclude, on
which date Return Bids (as defined below) will be due by 4:00 p.m. (New York
time) (as such date and time may be extended by the Agent, such time the
“Expiration Time”), and (iv) the Tranche or Type of Loan the Borrower offers to
purchase. Such Expiration Time may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to the Agent received not less
than 24 hours before the original Expiration Time; provided that only one
extension per offer shall be permitted. An Auction shall be regarded as a
“failed auction” in the event that either (x) the Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received. In the event of
a failed auction, the Borrower shall not be permitted to deliver a new Auction
Notice prior to the date occurring one (1) month (or such shorter period as may
be permitted by the Agent in its sole discretion) after such withdrawal or
Expiration Time, as the case may be. Under no circumstances may the Borrower
deliver an Auction Notice to the Agent until after the conclusion (whether
successful or failed) of any previous Auction.
Schedule 2.12

 

 



--------------------------------------------------------------------------------



 



(b) Reply Procedures. In connection with any Auction, each Lender wishing to
participate in such Auction shall, prior to the Expiration Time, provide the
Agent with a notice of participation, in the form included in the respective
offering document (each, a “Return Bid”) which shall specify (i) a discount to
par that must be expressed as a price per $1,000 (in increments of $5) in
principal amount of Loans (the “Reply Price”) within the Discount Range and
(ii) the principal amount of Loans, in an amount not less than $[1,000,000] or
an integral multiple of $[100,000] in excess thereof, that such Lender offers
for sale at its Reply Price (the “Reply Amount”). A Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the
Loans held by such Lender. Lenders may only submit one Return Bid per Auction.
The Borrower will not purchase any Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Threshold Price (as defined below).
(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Agent, the Agent, in consultation with the Borrower, will calculate the
lowest purchase price (the “Applicable Threshold Price”) for such Auction within
the Discount Range for such Auction that will allow the Borrower to complete the
Auction by purchasing the full Auction Amount (or such lesser amount of Loans
for which the Borrower has received Qualifying Bids). The Borrower shall
purchase Loans from each Lender whose Return Bid is within the Discount Range
and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Loans included in Qualifying
Bids received at a Reply Price lower than the Applicable Threshold Price will be
purchased at such applicable Reply Prices and shall not be subject to proration.
(d) Proration Procedures. All Loans offered in Return Bids constituting
Qualifying Bids at the Applicable Threshold Price will be purchased at the
Applicable Threshold Price; provided that if the aggregate principal amount
(calculated on the face amount thereof) of all Loans for which Qualifying Bids
have been submitted in any given Auction at the Applicable Threshold Price would
exceed the remaining portion of the Auction Amount (after deducting all Loans to
be purchased at prices below the Applicable Threshold Price), the Borrower shall
purchase the Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount. No Return Bids will be accepted above the
Applicable Threshold Price.
(e) Notification Procedures. The Agent will calculate the Applicable Threshold
Price and post the Applicable Threshold Price and proration factor onto an
internet or intranet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Agent’s standard dissemination practices by
4:00 p.m. New York time one (1) Business Day after the date the Return Bids were
due (as such due date may be extended in accordance with this Schedule 2.12).
The Agent will notify each Lender of the principal amount of Loans to be
assigned and the applicable settlement date received in connection with a
Qualifying Bid.
Schedule 2.12

 

 



--------------------------------------------------------------------------------



 



(f) Additional Procedures. After an Auction Notice received from the Borrower
has been distributed to the Lenders by the Agent, the Borrower may withdraw an
Auction only in the event that, (a) as of such time, no Qualifying Bid has been
received by the Agent, or (b) Borrower has failed to meet a condition set forth
in § 2.12(a) of the Loan Agreement. Furthermore, in connection with any Auction,
upon submission by a Lender of a Return Bid, such Lender will not have any
withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Agent may not be modified, revoked, terminated or cancelled by
a Lender. However, an Auction may become void if the conditions to the purchase
of Loans by the Borrower required by the terms and conditions of § 2.12 of the
Loan Agreement are not met. The purchase price in respect of each Qualifying Bid
for which purchase by the Borrower is required in accordance with the foregoing
provisions shall be paid directly by the Borrower to the respective assigning
Lender on a settlement date as determined jointly by the Borrower and the Agent
(which shall be not later than three (3) Business Days after the date Return
Bids are due). All questions as to the form of documents and validity and
eligibility of Loans that are the subject of an Auction will be determined by
the Agent, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of §2.12 of the Loan Agreement or this Schedule 2.12. The Agent’s
interpretation of the terms and conditions of the offering document, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of §2.12 of the Loan Agreement
or this Schedule 2.12. None of the Agent, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, any of its
Subsidiaries, or any of their affiliates (whether contained in an offering
document or otherwise) or for any failure to disclose events that may have
occurred and may affect the significance or accuracy of such information. This
Schedule 2.12 shall not require the Borrower to initiate any Auction.

 

Schedule 2.12



--------------------------------------------------------------------------------



 



Schedule 3.2.2(b)
Fixed Rate Prepayment Premium
1. Defined Terms. All capitalized terms used but not defined in this Prepayment
Premium Schedule shall have the meanings assigned to them in the Loan Agreement.
2. Prepayment Premium. Any Prepayment Premium payable under Section 3.2(c) of
the Loan Agreement shall be computed as follows:
(a) If the prepayment is made at any time prior to the date that is one (1) year
before the Maturity Date (the “Yield Maintenance Period End Date”), the
Prepayment shall be the greater of:
(1) one percent (1%) of the amount of principal being prepaid; or
(2) the product obtained by multiplying:
(A) the amount of principal being prepaid,
by
(B) the difference obtained by subtracting from the interest rate applicable to
the Loan, the Yield Rate (as defined below) on the twenty-fifth (25th) Business
Day preceding (i) the Intended Prepayment Date, or (ii) the date Lender
accelerates the Loan or otherwise accepts a prepayment pursuant to
Section 3.2(d) of the Loan Agreement,
By
(C) the present value factor calculated using the following formula:

     
 
  1 – (1+r)-n/12           r

  r =   Yield Rate     n =   the number of months remaining between (i) either
of the following: (x) in the case of a voluntary prepayment, the last day of the
month in which the prepayment is made, or (y) in any other case, the date on
which Lender accelerates the unpaid principal balance of the Loan and (ii) the
Yield Maintenance Period End Date.

 

Schedule 3.2.2(b)



--------------------------------------------------------------------------------



 



      For the purpose of this clause (ii), the “Yield Rate” means the yield
calculated by interpolating the yields for the immediately shorter and longer
term U.S. “Treasury constant maturities” (as reported in the Federal Reserve
Statistical Release H.15 Selected Interest Rates (the “Fed Release”) under the
heading “U.S. government securities”) closest to the remaining term of the Yield
Maintenance Period Term, as follows (rounded to three (3) decimal places):

         
 
  (a - b)   x (z - y) + b
 
  (x - y)    

  a =   the yield for the longer U.S. Treasury constant maturity     b =   the
yield for the shorter U.S. Treasury constant maturity     x =   the term of the
longer U.S. Treasury constant maturity     y =   the term of the shorter U.S.
Treasury constant maturity     z =   “n” (as defined in the present value factor
for calculation above) divided by twelve (12)

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication for the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate for another source selected by Lender. Any
determination of the Yield Rate by Lender will be binding absent manifest
error.]
(b) No Prepayment Premium shall be payable with respect to any prepayment on or
after the Yield Maintenance Period End Date.
Schedule 3.2.2(b)

 

 



--------------------------------------------------------------------------------



 



Schedule 7.1(b)
Capitalization

                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
First Potomac Realty Trust
  Common stock shares listed on New York Stock Exchange   7.75% Series A
Cumulative Redeemable Perpetual Preferred Shares   N/A
 
           
First Potomac Realty Investment Limited Partnership
  First Potomac Realty Trust — aggregate general partnership and limited
partnership interests in excess of 95%; other limited partners as listed on
attached Exhibit A   None   None
 
           
1400 Cavalier, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
1441 Crossways Blvd., LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
4212 Techcourt, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Airpark Place, LLC
  Airpark Place Holdings, LLC — 100% limited liability company interest   None  
None
 
           
Aquia Two, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Crossways II LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Enterprise Center I, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Schedule 7.1(b)

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FP 1211 Connecticut Avenue, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 1408 Stephanie Way, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 2550 Ellsmere Avenue, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 3 Flint Hill, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 440 1st Street, LLC
  First Potomac DC Holdings, LLC — 99.9% limited liability company interest;
First Potomac TRS Holdings, Inc. — 0.1% limited liability company interest  
None   None
 
           
FP 500 & 600 HP Way, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Ammendale Commerce Center,LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Ashburn, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Atlantic Corporate Park, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Campostella Road, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Cronridge Drive, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Davis Drive Lot 5, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Schedule 7.1(b)

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FP Diamond Hill, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Gateway 270, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Gateway West II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Girard Business Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Girard Place, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Goldenrod Lane, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Greenbrier Circle, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Hanover AB, LLC
  FPR Holdings Limited Partnership — 100% limited liability company interest  
None   None
 
           
FP Park Central I, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Park Central II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Park Central V, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Patrick Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Schedule 7.1(b)

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FP Pine Glen, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Properties, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Redland Technology Center LP
  FP Redland, LLC — 90% limited partnership interest
Perseus Redland Investments LLC — 10% limited partnership interest   FP Redland,
LLC -100% of the 6.5% to 8.5% cumulative preferred limited partnership interest
in the principal amount of $74,500,000   Amended and Restated Limited
Partnership Agreement of FP Redland Technology Center LP, dated November 10,
2010
 
           
FP Rivers Bend, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park I, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park 6, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park 7, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park Land, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Triangle, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP West Park, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Schedule 7.1(b)

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FPR Holdings Limited Partnership
  First Potomac Realty Investment Limited Partnership — 99% limited partnership
interest
FPR General Partner — 1% limited partnership interest   None   None
 
           
Gateway Hampton Roads, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Gateway Manassas II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
GTC I Second LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Herndon Corporate Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Interstate Plaza Holding LLC
  Interstate Plaza Operating LLC — 100% limited liability company interest  
None   None
 
           
Linden II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Lucas Way Hampton, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Reston Business Campus, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Techcourt, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Virginia Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Schedule 7.1(b)

 

 



--------------------------------------------------------------------------------



 



Schedule 7.3(c)
Partially-Owned Entities

                              % Interest     Capacity in     Borrower’s      
Owned by     which Borrower     ownership   Name and Type of Entity   Borrower  
  holds the interest     interest therein  
 
                       
FP CPT 1750 Holdings, LLC
    50 %   Operating Member   Direct
VIF/FP Aviation Blvd Holdings, LLC
    50 %   Operating Member   Direct
FP VIF I/ Rivers Park I, LLC
    25 %   Operating Member   Direct
FP VIF II/ Rivers Park II, LLC
    25 %   Operating Member   Direct

Schedule 7.3(c)

 

 



--------------------------------------------------------------------------------



 



Schedule 7.7
Litigation
NONE.
Schedule 7.7

 

 



--------------------------------------------------------------------------------



 



Schedule 7.13
Legal Name; Jurisdiction
First Potomac Realty Trust, a Maryland real estate investment trust
First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership
1400 Cavalier, LLC, a Delaware limited liability company
1441 Crossways Blvd., LLC, a Virginia limited liability company
4212 Techcourt, LLC, a Virginia limited liability company
Airpark Place, LLC, a Delaware limited liability company
Aquia Two, LLC, a Delaware limited liability company
Crossways II LLC, a Delaware limited liability company
Enterprise Center I, LLC, a Delaware limited liability company
FP 1211 Connecticut Avenue, LLC, a Delaware limited liability company
FP 1408 Stephanie Way, LLC, a Virginia limited liability company
FP 2550 Ellsmere Avenue, LLC, a Virginia limited liability company
FP 3 Flint Hill, LLC, a Virginia limited liability company
FP 440 1st Street, LLC, a Delaware limited liability company
FP 500 & 600 HP Way, LLC, a Virginia limited liability company
FP Ammendale Commerce Center, LLC, a Maryland limited liability company
FP Ashburn, LLC, a Virginia limited liability company
FP Atlantic Corporate Park, LLC, a Virginia limited liability company
FP Campostella Road, LLC, a Delaware limited liability company
FP Cronridge Drive, LLC, a Maryland limited liability company
FP Davis Drive Lot 5, LLC, a Virginia limited liability company
FP Diamond Hill, LLC, a Delaware limited liability company
FP Gateway 270, LLC, a New Jersey limited liability company
FP Gateway West II, LLC, a Maryland limited liability company
FP Girard Business Center, LLC, a Maryland limited liability company
FP Girard Place, LLC, a Maryland limited liability company
FP Goldenrod Lane, LLC, a Maryland limited liability company
FP Greenbrier Circle, LLC, a Virginia limited liability company
FP Hanover AB, LLC, a Virginia limited liability company
FP Park Central I, LLC, a Virginia limited liability company
FP Park Central II, LLC, a Virginia limited liability company
FP Park Central V, LLC, a Virginia limited liability company
FP Patrick Center, LLC, a Maryland limited liability company
FP Pine Glen, LLC, a Virginia limited liability company
FP Properties, LLC, a Delaware limited liability company
FP Redland Technology Center LP, a Delaware limited partnership
FP Rivers Bend, LLC, a Virginia limited liability company
FP Sterling Park I, LLC, a Virginia limited liability company
FP Sterling Park 6, LLC, a Virginia limited liability company
FP Sterling Park 7, LLC, a Virginia limited liability company
FP Sterling Park Land, LLC, a Virginia limited liability company
FP Triangle, LLC, a Maryland limited liability company
FP West Park, LLC, a Maryland limited liability company
FPR Holdings Limited Partnership, a Delaware limited partnership
Gateway Hampton Roads, LLC, a Virginia limited liability company
Gateway Manassas II, LLC, a Delaware limited liability company
GTC I Second LLC, a Virginia limited liability company
Herndon Corporate Center, LLC, a Delaware limited liability company
Interstate Plaza Holding LLC, a Delaware limited liability company
Linden II, LLC, a Delaware limited liability company
Lucas Way Hampton, LLC, a Virginia limited liability company
Reston Business Campus, LLC, a Delaware limited liability company
Techcourt, LLC, a Virginia limited liability company
Virginia Center, LLC, a Delaware limited liability company
Schedule 7.13

 

 



--------------------------------------------------------------------------------



 



Schedule 7.15
Affiliate Transactions
NONE.
Schedule 7.15

 

 



--------------------------------------------------------------------------------



 



Schedule 7.16
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.
Schedule 7.16

 

 



--------------------------------------------------------------------------------



 



Schedule 7.19
Subsidiaries

      NAME OF ENTITY   TAX ID/EIN
1328 CAVALIER, LLC
  52-2057842
1400 CAVALIER, LLC
  52-2057842
1434 CROSSWAYS BOULEVARD I, LLC
  52-2057842
1434 CROSSWAYS BOULEVARD II, LLC
  52-2057842
1441 CROSSWAYS BLVD., LLC
  52-2057842
15395 JOHN MARSHALL HIGHWAY, LLC
  52-2057842
351 PATRICK STREET, LLC
  52-2057842
403 & 405 GLENN DRIVE MANAGER, LLC
  52-2057842
403 & 405 GLENN DRIVE, LLC
  52-2057842
4212 TECHCOURT, LLC
  52-2057842
ACP EAST LLC
  52-2057842
ACP EAST FINANCE, LLC
  52-2057842
AIRPARK PLACE HOLDINGS, LLC
  52-2057842
AIRPARK PLACE, LLC
  52-2057842
AP INDIAN CREEK, LLC
  52-2057842
AQUIA ONE, LLC
  52-2057842
AQUIA TWO, LLC
  52-2057842
BREN MAR HOLDINGS, LLC
  52-2057842
BREN MAR, LLC
  52-2057842
COLUMBIA HOLDING ASSOCIATES LLC
  52-2057842
CROSSWAYS ASSOCIATES LLC
  52-2057842
CROSSWAYS II LLC
  52-2057842
CROSSWAYS LAND, LLC
  52-2057842
ENTERPRISE CENTER I, LLC
  52-2057842
ENTERPRISE CENTER MANAGER, LLC
  52-2057842
EON GROUP, LLC
  26-1847361
EON GROUP, LTD
  98-0591583
FIRST POTOMAC DC 500 MANAGEMENT LLC
  27-3075158
FIRST POTOMAC DC HOLDINGS, LLC
  27-3075027
FIRST POTOMAC DC MANAGEMENT LLC
  27-4110098
FIRST POTOMAC MANAGEMENT LLC
  52-2057842
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
  52-2057842
FIRST POTOMAC REALTY TRUST
  37-1470730
FIRST POTOMAC TRS HOLDINGS, INC.
  20-4033770
FIRST RUMSEY LLC
  52-2057842
FIRST SNOWDEN LLC
  52-2057842
FP 1211 CONNECTICUT AVENUE, LLC
  27-4080392
FP 1408 STEPHANIE WAY, LLC
  52-2057842
FP 2550 ELLSMERE AVENUE, LLC
  52-2057842
FP 3 FLINT HILL, LLC
  52-2057842
FP 440 1st STREET, LLC
  27-4273427
FP 51 LOUSIANA AVENUE, LLC
  54-1631747
FP 500 & 600 HP WAY, LLC
  52-2057842

Schedule 7.19

 

 



--------------------------------------------------------------------------------



 



      NAME OF ENTITY   TAX ID/EIN
FP 500 FIRST STREET REIT GP, LLC
  27-3075347
FP 500 FIRST STREET, LLC
  26-2553938
FP 535 INDEPENDENCE PARKWAY, LLC
  52-2057842
FP 601 MEADOWVILLE RD, LLC
  52-2057842
FP 6310 HILLSIDE CENTER, LLC
  52-2057842
FP 6315 HILLSIDE CENTER, LLC
  52-2057842
FP 7501 WHITEPINE ROAD, LLC
  52-2057842
FP 840 FIRST STREET, LLC
  27-4330837
FP 950 F STREET, LLC
  27-4281956
FP AIRPARK AB, LLC
  52-2057842
FP AMMENDALE COMMERCE CENTER,LLC
  52-2057842
FP ASHBURN, LLC
  52-2057842
FP ATLANTIC CORPORATE PARK, LLC
  52-2057842
FP CAMPOSTELLA ROAD, LLC
  52-2057842
FP CANDLEWOOD, LLC
  52-2057842
FP CANDLEWOOD BORROWER, LLC
  52-2057842
FP CHESTERFIELD ABEF, LLC
  52-2057842
FP CHESTERFIELD CDGH, LLC
  52-2057842
FP CLOVERLEAF INVESTOR, LLC
  52-2057842
FP CLOVERLEAF, LLC
  52-2057842
FP CRONRIDGE DRIVE, LLC
  52-2057842
FP DAVIS DRIVE LOT 5, LLC
  52-2057842
FP DIAMOND HILL, LLC
  52-2057842
FP GALLOWS ROAD, LLC
  52-2057842
FP GATEWAY 270, LLC
  52-2057842
FP GATEWAY CENTER, LLC
  52-2057842
FP GATEWAY WEST II, LLC
  52-2057842
FP GIRARD BUSINESS CENTER, LLC
  52-2057842
FP GIRARD PLACE, LLC
  52-2057842
FP GOLDENROD LANE, LLC
  52-2057842
FP GREENBRIER CIRCLE, LLC
  52-2057842
FP GREENBRIER TOWERS, LLC
  52-2057842
FP GUDE MANAGER, LLC
  52-2057842
FP GUDE, LLC
  52-2057842
FP HANOVER AB, LLC
  52-2057842
FP HANOVER C, LLC
  52-2057842
FP HANOVER D, LLC
  52-2057842
FP INDIAN CREEK, LLC
  52-2057842
FP METRO PLACE, LLC
  52-2057842
FP NAVISTAR INVESTORS, LLC
  52-2057842
FP NAVISTAR MANAGER, LLC
  52-2057842
FP NORTHRIDGE, LLC
  52-2057842
FP ONE FAIR OAKS, LLC
  52-2057842
FP PARK CENTRAL I, LLC
  52-2057842
FP PARK CENTRAL II, LLC
  52-2057842
FP PARK CENTRAL V, LLC
  52-2057842
FP PATRICK CENTER, LLC
  52-2057842
FP PATUXENT PARKWAY, LLC
  52-2057842
FP PINE GLEN, LLC
  52-2057842
FP PROPERTIES II, LLC
  91-1893498

Schedule 7.19

 

 



--------------------------------------------------------------------------------



 



      NAME OF ENTITY   TAX ID/EIN
FP PROPERTIES, LLC
  84-1417951
FP PROSPERITY, LLC
  52-2057842
FP REALTY INVESTMENT MANAGER, LLC
  52-2057842
FP RIVER’S BEND LAND, LLC
  52-2057842
FP RIVERS BEND, LLC
  52-2057842
FP STERLING PARK 6, LLC
  52-2057842
FP STERLING PARK 7, LLC
  52-2057842
FP STERLING PARK I, LLC
  52-2057842
FP STERLING PARK LAND, LLC
  52-2057842
FP TRIANGLE, LLC
  52-2057842
FP VAN BUREN, LLC
  52-2057842
FP WEST PARK, LLC
  52-2057842
FPR GENERAL PARTNER, LLC
  52-2057842
FPR HOLDINGS LIMITED PARTNERSHIP
  52-2057842
GATEWAY HAMPTON ROADS, LLC
  52-2057842
GATEWAY MANASSAS I, LLC
  52-2057842
GATEWAY MANASSAS II, LLC
  52-2057842
GLENN DALE BUSINESS CENTER, L.L.C.
  52-2057842
GREENBRIER HOLDING ASSOCIATES LLC
  52-2057842
GREENBRIER LAND, LLC
  52-2057842
GREENBRIER/NORFOLK HOLDING LLC
  52-2057842
GREENBRIER/NORFOLK INVESTMENT LLC
  52-2057842
GTC I SECOND LLC
  52-2057842
GTC II FIRST LLC
  52-2057842
HERNDON CORPORATE CENTER, LLC
  52-2057842
INDIAN CREEK INVESTORS, LLC
  52-2057842
INTERSTATE PLAZA HOLDING LLC
  52-2057842
INTERSTATE PLAZA OPERATING LLC
  52-2057842
KRISTINA WAY INVESTMENTS LLC
  52-2057842
LANDOVER OWINGS MILLS, LLC
  52-2057842
LINDEN I MANAGER, LLC
  52-2057842
LINDEN I, LLC
  52-2057842
LINDEN II, LLC
  52-2057842
LINDEN III, LLC
  52-2057842
LUCAS WAY HAMPTON, LLC
  52-2057842
NEWINGTON TERMINAL ASSOCIATES, LLC
  52-2057842
NEWINGTON TERMINAL LLC
  52-2057842
NORFOLK COMMERCE PARK LLC
  52-2057842
NORFOLK FIRST LLC
  52-2057842
NORFOLK LAND, LLC
  52-2057842
PLAZA 500, LLC
  52-2057842
RESTON BUSINESS CAMPUS, LLC
  52-2057842
RIVERS BEND BUSINESS CENTER ASSOCIATION, INC
  54-1682730
RUMSEY FIRST LLC
  52-2057842
RUMSEY/SNOWDEN HOLDING LLC
  52-2057842
RUMSEY/SNOWDEN INVESTMENT LLC
  52-2057842
SNOWDEN FIRST LLC
  52-2057842
TECHCOURT, LLC
  52-2057842
VIRGINIA CENTER, LLC
  52-2057842
VIRGINIA FP VIRGINIA CENTER, LLC
  52-2057842

Schedule 7.19

 

 



--------------------------------------------------------------------------------



 



      NAME OF ENTITY   TAX ID/EIN
WINDSOR AT BATTLEFIELD, LLC
  52-2057842
 
   
FP VIF II/ RIVERS PARK I, LLC
  80-0266532
FP VIF II/ RIVERS PARK II, LLC
  80-0266544
 
   
FP CPT 1750 HOLDINGS, LLC
  27-3776863
FP CPT 1750 H STREET, LLC
  27-3776863
 
   
FP REDLAND, LLC
  52-2057842
FP REDLAND GP, LLC
  52-2057842
FP REDLAND TECHNOLOGY CENTER LP
  20-8781872
 
   
6960 AVIATION BLVD,OWNER, LLC
  27-4436410
6960 AVIATION BLVD,BORROWER, LLC
  27-4436410
FP AVIATION BLVD.,LLC
  27-4436410
FP AVIATION HOLDINGS,LLC
  52-2057842
VIF II/FP AVIATION BLVD HOLDINGS
  27-4436410
 
   
FP PERSEUS 53-713, LLC
  45-2447294

Schedule 7.19

 

 



--------------------------------------------------------------------------------



 



Schedule 8.19
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.
Schedule 8.19

 

 



--------------------------------------------------------------------------------



 



Schedule 9.1(g)
Contingent Liabilities
NONE.
Schedule 9.1(g)

 

 